3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-26   Page 1 of 187




                                Deposition of:
          30(B)(6) John Carns- De Bene Esse
                               April 15, 2021


                               In the Matter of:

                          Bowen v. Adidas




                         Veritext Legal Solutions
           800.743.DEPO (3376) | Calendar-carolinas@veritext.com |
                            www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 2 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                           Page 1

1                        IN THE UNITED STATES DISTRICT COURT

2                          FOR THE DISTRICT OF SOUTH CAROLINA

3                                      COLUMBIA DIVISION

4                                  C/A NO.: 3:18-3118-JFA

5

6                                      BRIAN BOWEN II,

7                                          Plaintiff,

8

9                                                V.

10

11         ADIDAS AMERICA, INC.; JAMES GATTO; MERL CODE; CHRISTIAN

12          DAWKINS; MUNISH SOOD; THOMAS GASSNOLA; AND CHRISTOPHER

13                                           RIVERS,

14                                        Defendants.

15

16

17

18

19

20

21

22         VIDEOTAPED VIEOTELECONFERENCE

23         DEPONENT:       JOHN CARNS      30(B)(6) DE BENE ESSE

24         DATE:           APRIL 15, 2021

25         REPORTER:       LINDSEY N. JOHNSON

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 3 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                          Page 2

1                                                APPEARANCES
2
3          ON BEHALF OF THE PLAINTIFF:
4          W. Mullins McLeod, Jr., Esq.
5          McLeod Law Group, LLC
6          3 Morris Street
7          Suite A
8          Post Office Box 21624
9          Charleston, South Carolina 29403
10         Telephone No.: 843-277-6655
11         E-mail: Mullins@mcleod-lawgroup.com
12         (Appeared Via Videoconference)
13
14         ON BEHALF OF THE DEFENDANT, CHRISTOPHER RIVERS:
15         Robert L. Lindholm, Esq.
16         Nelson Mullins Riley & Scarborough, LLP
17         One Wells Fargo Center
18         23rd Floor
19         301 South College Street
20         Charlotte, North Carolina 28202
21         Telephone No.: 704-417-3000
22         E-mail: Robert.lindholm@nelsonmullins.com
23         (Appeared Via Videoconference)
24
25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 4 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                          Page 3

1                                   APPEARANCES (CONTINUED)
2
3          Wesley T. Moran, Esq.
4          Nelson Mullins Riley & Scarborough, LLP
5          Pinnacle Corporate Center
6          3751 Robert M. Grissom Parkway
7          Suite 300
8          Myrtle Beach, South Carolina 29577
9          Telephone No.: 843-448-3500
10         E-mail: Wes.moran@nelsonmullins.com
11         (Appeared Via Videoconference)
12
13         ON BEHALF OF THE DEFENDANT, ADIDAS AMERICA, INC.:
14         William H. Taft, V, Esq.
15         Tristan M. Ellis, Esq.
16         Debevoise & Plimpton, LLP
17         919 Third Avenue
18         New York, New York 10022
19         Telephone No.: 212-909-6000
20         E-mail: Whtaft@debevoise.com
21         E-mail: Tmellis@debevoise.com
22         (Appeared Via Videoconference)
23
24
25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 5 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                          Page 4

1                                  APPEARANCES (CONTINUED)
2
3          ON BEHALF OF THE DEFENDANT, JAMES GATTO:
4          Deborah B. Barbier, Esq.
5          Deborah Barbier, Attorney at Law
6          1811 Pickens Street
7          Columbia, South Carolina 29201
8          Telephone No.: 803-445-1032
9          E-mail: Dbb@deborahbarbier.com
10         (Appeared Via Videoconference)
11
12         ON BEHALF OF THE CROSS-CLAIM DEFENDANT, BRIAN BOWEN,
13         SR.:
14         Christopher M. Paschal, Esq.
15         Goings Law Firm, LLC
16         1510 Calhoun Street
17         Columbia, South Carolina 29201
18         Telephone No.: 803-350-9230
19         E-mail: Cpashcal@goingslawfirm.com
20         (Appeared Via Videoconference)
21
22
23
24
25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 6 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                          Page 5

1                                      APPEARANCES (CONTINUED)
2
3          ON BEHALF OF THE DEPONENT:
4          Grahmn N. Morgan, Esq.
5          Dinsmore & Shohl, LLP
6          100 West Main Street
7          Suite 900
8          Lexington, Kentucky 40507
9          Telephone No.: 859-425-1000
10         E-mail: Grahmn.morgan@dinsmore.com
11         (Appeared Via Videoconference)
12
13
14         Also Present:
15         Ryan Adkins, Videographer/Videoconference Host
16
17
18
19
20
21
22
23
24
25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 7 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                          Page 6

1                                                  INDEX
2                                                                              Page
3          PROCEEDINGS                                                             9
4          DIRECT EXAMINATION BY MR. MCLEOD                                      11
5
6
7                                                EXHIBITS
8          Exhibit                                                             Page
9          Exhibit 1 - Plaintiff's Amended Cross Notice                            11
10                            of Videotaped Deposition for Use at
11                            Trial of Rule 30(b)(6) Deposition of
12                            University of Louisville (de benne esse)
13         Exhibit 2 - ULAA introduction                                           14
14         Exhibit 3 - Endorsement/Sponsorship Agreement                           20
15         Exhibit 4 - Excerpts from NCAA Division 1                               26
16                            Manual August 2016-2017
17         Exhibit 5 - NCAA Amateurism Certification                               32
18                            Process Frequently Asked Questions
19         Exhibit 6 - Excerpt of Amateurism and                                   36
20                            Athletics Eligibility Bylaws
21         Exhibit 7 - Notice of Allegations to the                                59
22                            President of University of Louisville
23         Exhibit 8 - Letter from Dinsmore & Shohl to                             70
24                            McLeod Law Group dated April 13, 2021
25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 8 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                          Page 7

1                                   EXHIBITS (CONTINUED)
2          Exhibit                                                             Page
3          Exhibit 9 - Excerpt of Mr. Carns' testimony                            93
4                             in SDNY case on October 3, 2018
5          Exhibit 10 - Excerpt of Mr. Carns' testimony                           98
6                               in SDNY case on October 4, 2018
7          Exhibit 11 - E-mail string Bates-stamped                             109
8                               ULAA 056792 though ULAA 056795
9          Exhibit 12 - Text message log                                        112
10         Exhibit 14 - Text message log                                        114
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 9 of 187
                                30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                         Bowen v. Adidas

                                                                           Page 8

1                                         STIPULATIONS

2

3          The Plaintiff's noticed 30(b)(6) deposition of JOHN

4          CARNS was taken at the office of Kentuckiana Court

5          Reporters, located at 730 West Main Street, Suite 101,

6          Louisville, Kentucky, 40202, via videoconference in

7          which all participants attended remotely, on Thursday,

8          the 15th day of April, 2021, at 3:45 p.m.; said

9          deposition was taken pursuant to the Federal Rules of

10         Civil Procedure.         The oath in this matter was sworn

11         remotely pursuant to FRCP 30.

12

13         It is agreed that Lindsey N. Johnson, being a Notary

14         Public and Court Reporter, may swear the witness and

15         that the reading and signing of the completed transcript

16         by the witness is not waived.

17

18

19

20

21

22

23

24

25

                                      Veritext Legal Solutions
     800.743.DEPO (3376)          calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 10 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 9

1                                 PROCEEDINGS

2

3                        VIDEOGRAPHER:         My name is Ryan Adkins.        I'm the

4               video technician today.               Lindsey Johnson is the

5               court reporter.

6                        Today is Thursday, April 15, 2021.              The time is

7               3:45 p.m. We're convened by videoconference to take

8               the 30(b)(6) deposition of the University of

9               Louisville, taken by the plaintiff in the matter of

10              Brian Bowen, II, versus Adidas America,

11              Incorporated, James Gatto, Merl Code, Christian

12              Dawkins, Munish Sood, Thomas Gassnola, and

13              Christopher Rivers, pending in the United States

14              District Court for the District of South Carolina,

15              Columbia Division, Civil Action number

16              3:18-3118-JFA.

17                       Will counsel please identify themselves for the

18              record?

19                       MR. MCLEOD:        This is Mullins McLeod on behalf

20              of Brian Bowen, Junior.

21                       MS. BARBIER:        Deborah Barbier on behalf of the

22              defendant, James Gatto.

23                       MR. PASCHAL:        This is Christopher Paschal on

24              behalf of Brian Bowen, Senior.

25                       MR. TAFT:       This is Will Taft on behalf of

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 11 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 10

1               Adidas America.           I'm joined by Tristan Ellis.

2                        MR. LINDHOLM:         Robert Lindholm on behalf of

3               defendant, Christopher Rivers.                  I'm also joined by

4               my colleague, Wes Moran.

5                        MR. MORGAN:        Grahmn Morgan on behalf of the

6               University of Louisville and John Carns.

7                        VIDEOGRAPHER:         Will the court reporter please

8               swear the witness?

9                        COURT REPORTER:          Mr. Carns, will you please

10              hold your driver's license up to the camera and wait

11              until it is focused?

12                       Do all counsel present agree that the witness

13              is, in fact, Mr. Carnes?

14                       MR. MORGAN:        Agreed.

15                       MR. MCLEOD:        Agreed on behalf of Brian Bowen,

16              Junior.

17                       MR. TAFT:       Agreed on behalf of Adidas America.

18                       MS. BARBIER:        Agreed on behalf of James Gatto.

19                       MR. LINDHOLM:         Agreed on behalf of Christopher

20              Rivers.

21                       COURT REPORTER:          I think we had two people

22              talking at once.            Mr. Paschal, I think that you were

23              not heard.

24                       MR. PASCHAL:        Okay.     That is who he is, and on

25              behalf of Brian Bowen, Senior, we're good to go.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26      Page 12 of 187
                                  30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                           Bowen v. Adidas

                                                                              Page 11

1                        COURT REPORTER:          Thank you.          Mr. Carnes, will

2               you please raise your right hand?                      Do you swear or

3               affirm that the testimony you are about to give will

4               be the truth, the whole truth, and nothing but the

5               truth?

6                        THE WITNESS:        I do.

7                        COURT REPORTER:          Thank you.          Mr. McLeod.

8                           (EXHIBIT 1 MARKED FOR IDENTIFICATION)

9                                 DIRECT EXAMINATION

10         BY MR. MCLEOD:

11                Q.      Mr. Carns, good afternoon.                  How are you, sir?

12                A.      I'm good.       Thank you.

13                Q.      Good.      Can you hear me okay?

14                A.      Yes.

15                Q.      Good.      I'm going to ask you some questions,

16         obviously, about this case, and the most important

17         thing, sir, is that if you don't understand one of my

18         questions, will you please just let me know?

19                A.      Yes.

20                Q.      My purpose is not to trick you in any way.

21         All I want to hear today, for the benefit of this jury,

22         is your best, most truthful testimony on some matters

23         that are of pretty significant importance to my client;

24         is that fair?

25                A.      Yes, it is.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 13 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 12

1                 Q.      And so is it fair for me to assume if you

2          answer a question, you have, in fact, understood the

3          question?

4                 A.      Yes.

5                 Q.      Thank you, sir.          First off, let me ask you,

6          your title at the University of Louisville is actually

7          with the association; is that correct?

8                 A.      Yes.

9                 Q.      And could you share with the jury, please,

10         sir, whether the University of Louisville Athletic

11         Association is a separate entity than the

12         publicly-funded university academic side?

13                       MR. MORGAN:        Objection to form.           Outside the

14              scope of the noticed deposition topics.

15                       If you know, you can answer.                 If you don't

16              know...

17                A.      I'm appointed by the University of Louisville

18         board.

19                        I'm considered a University of Louisville

20         employee, however.

21         BY MR. MCLEOD:

22                Q.      Okay.      Do you understand, sir, that the

23         University of Louisville Athletic Association is a

24         non-profit legal entity?

25                       MR. MORGAN:        Same objection.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 14 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 13

1                 A.      Yes.

2                 Q.      And, sir, do you understand that basically the

3          way that the athletics department is structured at the

4          University of Louisville, the association that is ULAA

5          governs all matters relating to student athletics at the

6          university; is that correct?

7                 A.      No.     I don't believe that's correct.

8                 Q.      Well, isn't it true, sir, that ULAA, again,

9          that's Athletic Association, has total and complete

10         control over matters like eligibility?

11                       MR. MORGAN:        Objection to form.

12                A.      No, I do not believe -- I do not believe

13         that's correct.

14                       MR. MCLEOD:        Just give us two seconds, please,

15              sir.

16                       MR. TAFT:       Mullins, while we're waiting, can

17              counsel stipulate that objection to form is

18              objection for all parties?

19                       MR. MCLEOD:        Well, this is the de bene esse, so

20              you-all have got to make your objections for the

21              record including all objections, so that's the way

22              this one will be done.

23                       MR. TAFT:       So you want all counsel for each

24              party to make their objections?

25                       MR. MCLEOD:        Correct.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 15 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 14

1                        MR. LINDHOLM:         Mullins, as to form, if I think

2               Will was just asking to form.

3                        MR. MCLEOD:        As to form, I don't have -- as to

4               form, an objection of one is an objection to all,

5               but, otherwise, each represented party has the

6               burden of making their objections in a timely manner

7               during the trial testimony.

8                        MR. TAFT:       Understood.        I was asking as to

9               form.

10         BY MR. MCLEOD:

11                 Q.     Let me show you, Mr. Carns, this is a document

12         right now I'm just marking for the identification

13         purposes only, and it's Exhibit number 2, and this

14         information I just pulled off the website, and I'll give

15         you a minute just to review it real quickly, and I'm

16         just going to ask you whether or not -- a couple of

17         questions off of it, and then we'll get moving. How's

18         that?

19                          (EXHIBIT 2 MARKED FOR IDENTIFICATION)

20                 A.     Where is the document?

21                 Q.     It's Exhibit 2.

22                 A.     Okay.

23                 Q.     Mr. Carns, if you would, please, sir, take a

24         minute and review that exhibit and tell me after you've

25         had a chance to, and we'll get going.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 16 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 15

1                        MR. MORGAN:        I'm going to object again to the

2               deposition question on the basis that this is not

3               within the scope of the topics that we received for

4               this deposition.

5                        Corporate structure, corporate formality, board

6               of directors, etcetera, is not within the scope of

7               that.

8                        MR. MCLEOD:        I understand.         And this is not

9               going to take long at all.                I've just got to lay the

10              foundation for the fact that the Athletic

11              Association is a separate corporate entity,

12              particularly in light of the questions that were

13              elicited from him about the academic side and

14              whether or not he was declared eligible or

15              ineligible, so this shouldn't take but about five

16              minutes.

17         BY MR. MCLEOD:

18                Q.      Have you had a chance to look at Exhibit 2,

19         Mr. Carns?

20                A.      Yes.

21                Q.      All right.        And is it true, sir, that at the

22         University of Louisville, the athletics department is

23         within a legal entity known as the University of

24         Louisville Athletic Association, Inc.?

25                       MR. MORGAN:        Objection to form.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 17 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 16

1                 A.     Yes.

2                 Q.     And is that legal entity a non-profit, sir?

3                 A.     Yes.

4                 Q.     And -- I need exhibit -- looking at Exhibit

5          number 2 -- hold on one second.

6                 A.     Yes.

7                 Q.     So you see Exhibit 2, sir?

8                 A.     Yes.

9                 Q.     All right.         And according to this document,

10         the ULAA, the Athletic Association is a non-profit.                        Do

11         you see that and agree with that, sir?

12                A.     Yes.

13                Q.     And under the first bullet point, this

14         document indicates that, "The Athletic Association

15         adopts and enforces the necessary rules and regulations

16         governing all questions pertaining to the eligibility of

17         players."        Do you agree with that, sir?

18                A.     That's how it reads, yes.

19                Q.     And the -- additionally, Exhibit 2 indicates

20         that -- that, "The Athletic Association has the power to

21         enforce and deal with intercollegiate relations."                     Do

22         you see that?

23                A.     Yes.

24                Q.     And do you agree that the Athletic Association

25         does, in fact, have the power and authority to deal with

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 18 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 17

1          the NCAA as it relates to Louisville athletics?

2                        MR. TAFT:       Object to form.

3                 A.      I agree to that to the -- through the people

4          that they appoint to do that, yes.

5                 Q.      Right.      Well, I'll tell you what, make it

6          easy, how about just read, for the benefit of the ladies

7          and gentlemen of the jury, the first bullet point

8          beginning with the word "adopt" and ending with the word

9          "athletics"?

10                A.      "Adopt and enforce the necessary rules and

11         regulations governing all questions pertaining to the

12         eligibility of players, intercollegiate relations, and

13         membership in associations of universities and colleges

14         organized for the regulation of athletics."

15                Q.      Okay.      And, Mr. Carns, based upon your work

16         history at the University of Louisville and with regard

17         to compliance with NCAA bylaws and regulations, is what

18         you just read, for the benefit of the ladies and

19         gentlemen of the jury, consistent with your

20         understanding of the powers of the Athletic Association?

21                       MR. MORGAN:        Objection to form.          Outside of the

22              scope of the topics requested of this witness as a

23              corporate representative.                I don't think any of your

24              topics, Mr. Mullins, even touched on the subject of

25              corporate authority.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 19 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 18

1          BY MR. MCLEOD:

2                 Q.      You can answer, sir.

3                 A.      Again, to the degree that -- the people that

4          they appoint to the positions within athletics enforces

5          those rules or works to enforce those rules, yes, I

6          would agree.

7                 Q.      And when you say, "who they appoint," who are

8          you referring to, sir?

9                 A.      To myself, the athletic director, the senior

10         staff.

11                Q.      But who is "they" that you're referring to?

12                       MR. MORGAN:        Same objection.

13                A.      The Athletic Association.

14                Q.      Okay.      And is it true, sir, that at the

15         University of Louisville, the Athletic Association is

16         the entity that has the power and the authority to

17         handle matters such as player eligibility?

18                       MR. MORGAN:        Objection to form.

19                A.      To the degree they appoint persons to do that,

20         yes.

21                Q.      All right.        And coming down further on

22         Exhibit 2, does the Athletic Association at the

23         University of Louisville also have the authority to

24         borrow money, guarantee debts, and give its notice,

25         notes, or other obligations, therefore, and a secure

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 20 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 19

1          payment thereof by pledging, assigning, or mortgaging

2          any property it may own?

3                 A.      Yes.

4                 Q.      And at the University of Louisville, does the

5          Athletic Association have the specific right, based upon

6          the corporate governing documents, to market and promote

7          the University of Louisville intercollegiate athletic

8          activities?

9                 A.      Yes.

10                Q.      And, sir, the powers that we just covered,

11         were those powers also in place in calendar years 2016,

12         2017 through the present?

13                A.      To my knowledge, yes.

14                Q.      And, Mr. Carns, the contract that Louisville

15         Athletic Association entered into with Adidas was

16         entered into by the Athletic Association itself; isn't

17         that correct?

18                       MR. MORGAN:        Objection.       Outside the scope of

19              the deposition topic and notice.

20                       If you know, you can answer.                 If you don't

21              know...

22                A.      I do not know.

23                       MR. MCLEOD:        Okay.     Will you show me the

24              Louisville contract apparel sponsor deal dated --

25              this one.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 21 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 20

1                           (EXHIBIT 3 MARKED FOR IDENTIFICATION)

2          BY MR. MCLEOD:

3                 Q.      Mr. Carns, do you have Exhibit 3 on your

4          screen?

5                 A.      Yes, I do.

6                 Q.      All right.        Let me first ask you:          You've seen

7          this document before, have you not?

8                 A.      Yes.

9                 Q.      And the athletic department -- or the Athletic

10         Association at Louisville entered into a contract with

11         Adidas dated July 1, 2014; is that correct?

12                A.      Yes.

13                Q.      And is what is before you in Exhibit 3 a fair

14         and accurate copy of the original contract between the

15         Athletic association and the apparel sponsor, Adidas?

16                       MR. MORGAN:        Objection to form.          Outside the

17              scope of this witness's notice of deposition.

18                       If you know...

19                A.      That's how it reads, yes.

20                Q.      All right.        Now, I'm going to show you the

21         amendment to this contract.

22                       MR. MORGAN:        Is this a separate exhibit?

23                       MR. MCLEOD:        Well, it may be in the same.

24              Actually, it is the same, so...

25         BY MR. MCLEOD:

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 22 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 21

1                 Q.      All right.        Mr. Carns, what is Exhibit 3 is a

2          document entitled, "Endorsement Sponsorship Agreement,"

3          and it bears Bates stamp number ADID3164-A through

4          31667.      Do you see that?

5                 A.      It's the same document we were on?

6                 Q.      Yes, sir.

7                 A.      Yes, I see it.

8                 Q.      And is this the contract that was entered into

9          between

10         Adidas and the Athletic Association with regard to the

11         apparel rights and sponsorship rights at the college?

12                A.      Yes.

13                Q.      I'll come back to that in a bit.                So, Mr.

14         Carns, would it be fair to say that at Louisville, the

15         Athletic Association is the entity that controls and

16         governs the intercollegiate athletics that take place

17         there at the university?

18                       MR. MORGAN:        Objection to form.

19                A.      To the extent that they appoint persons to

20         take those -- to undertake those duties, yes.

21                Q.      Okay.      And with regard to fielding of teams,

22         is it the Athletic Association that has the

23         responsibility to field athletic teams on behalf of the

24         university and intercollegiate play?

25                       MR. MORGAN:        Objection to form.          Again, this

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 23 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 22

1               witness is not here on behalf of ULAA.                  Unless I'm

2               missing something, you did not ask anyone from ULAA

3               to testify.

4                        MR. MCLEOD:        Well, now, here's the reason why I

5               got to do this.           I can, I guess we can do ULAA.

6               Some things are pretty obvious, but they asked

7               questions earlier and got this witness to testify

8               that would lead the jury to believe that somebody in

9               the academic side of the university had some final

10              authority on whether or not Brian Bowen, a student-

11              athlete, was eligible or ineligible, and because

12              that was misleading, I'm trying to clear that up for

13              Mr. Carns' benefit, for the university's benefit,

14              and more particularly, for the association's

15              benefit.        We can do the easy stuff with him, and he

16              can cover it, or if you want me to keep moving, I'll

17              keep moving, whatever suits you.

18                       MR. MORGAN:        Well, I guess, are you asking him

19              just as to his personal knowledge these questions --

20                       MR. MCLEOD:        Yeah --

21                       MR. MORGAN:        What I don't want -- what I don't

22              want you to do -- and I don't know whether you would

23              -- I don't want you to come back and say, "Look,

24              Mr. Carns wasn't properly prepared for this 30(b)(6)

25              deposition, and we've got a problem with the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 24 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 23

1               corporate representative."                I just want -- if you're

2               - - if you're good with his own personal knowledge

3               on these things, and he can answer, "I don't know,"

4               that's fine with me, too.

5                        MR. MCLEOD:        Well, let's do that then.         That

6               would be fair enough.               I'm asking with regard to his

7               personal knowledge.

8                        MR. MORGAN:        Okay.

9          BY MR. MCLEOD:

10                Q.      All right.        So, Mr. Carns, if you would, share

11         with me what your current job title is and which legal

12         entity you are employed by?

13                A.      My current title is senior associate athletic

14         director for compliance, the University of Louisville.

15                Q.      All right.        And are you paid by University of

16         Louisville Athletic Association, or are you paid by a

17         separate legal entity?

18                A.      I am paid through the University of Louisville

19         itself.

20                Q.      Okay.      When you go to work each day, is your

21         office in the athletic administration offices, or is

22         your office in the academic offices at the university?

23                A.      I'm in a building that has both athletic and

24         academic offices.

25                Q.      And what's the name of that building, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 25 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 24

1                 A.      Student Activities Center.

2                 Q.      Okay.      Now, how long have you been in the role

3          of compliance as it relates to NCAA bylaws?

4                 A.      About 22-and-a-half years.

5                 Q.      All right.        And has your work been primarily

6          at Louisville, or have you worked at other places?

7                 A.      It's been entirely at Louisville with the

8          exception of some interning I did during grad school at

9          the University of Miami.

10                Q.      Okay.      And would you agree with me, sir, that

11         college basketball has grown significantly in the last

12         20 years?

13                       MR. MORGAN:        Objection to form.

14                A.      To some degree, yes.

15                Q.      And has its popularity and the revenues that

16         are generated there from -- grown significantly over the

17         last 20 years, just based upon your personal knowledge?

18                A.      You're speaking of basketball specifically?

19                Q.      Yes, sir, at the University of Louisville.

20                A.      Yes.

21                Q.      Kenny Johnson, who was deposed yesterday in

22         this case, was making roughly $550,000 a year as an

23         assistant basketball coach.                Do you know of any tenured

24         faculty members on the athletic side that make over half

25         a million dollars a year, based upon your personal

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 26 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 25

1          knowledge?

2                  A.     I don't know -- no.            I don't know what any

3          tenure faculty member makes at the University of

4          Louisville.

5                  Q.     You don't have any personal knowledge of any

6          tenured faculty member making over $500,000, do you?

7                  A.     No.

8                  Q.     Now, when we talk about compliance, would you

9          agree with me that it is important to do our very best

10         to give accurate testimony?

11                       MR. MORGAN:        Objection to form.          Objection to -

12                - objection to form.

13                       You can answer, if you know.

14                 A.     Yes.

15                 Q.     And for the benefit of the ladies and

16         gentlemen of the jury, words have meaning do they not,

17         sir?

18                 A.     Yes.

19                       MR. TAFT:       Object to form.

20                 Q.     And you are one of the lucky ones that got a

21         law degree and went into other another profession, but,

22         certainly, in the law, one of the things you are taught

23         is that there's a difference between the word "and" and

24         the word "or"; isn't that right?

25                       MR. MORGAN:        Objection to form.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 27 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 26

1                 A.      No, I've never heard that.

2                 Q.      All right.        Well, you've been in compliance

3          for over 20 years; is that right?

4                 A.      Yes.

5                 Q.      Would you agree with me, sir, that the word

6          "amateur" has a different meaning than the word

7          "eligibility" with regard to the NCAA bylaws?

8                        MR. MORGAN:        Objection to form.          Objection to

9               asking this witness to give you an opinion on bylaw

10              language, legal or compliance-wise.

11                A.      I would agree that "amateur" and "eligibility"

12         have two different meanings, yes.

13         BY MR. MCLEOD:

14                Q.      And, in particular, they have two different

15         meanings within the NCAA bylaws, correct?

16                       MR. MORGAN:        Objection to form.

17                       MR. MCLEOD:        Give me the NCAA bylaws.          All of

18              them give me all of them.                All right.      Just -- are

19              you.

20                       MR. MORGAN:        Are you asking him if amateurism

21              and eligibility are the same thing?

22                       MR. MCLEOD:        I'm just walking through all these

23              exhibits, that way there's no way anybody can get

24              off course.

25                       Let's load the bylaws, Exhibit 4, and let's

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 28 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 27

1               keep moving.          Give me one minute, sir, and we'll

2               load the bylaws up for you.

3                        THE WITNESS:        Okay.

4                           (EXHIBIT 4 MARKED FOR IDENTIFICATION)

5          BY MR. MCLEOD:

6                 Q.      And first off, Mr. Carns, do you have

7          Exhibit 4 on your screen?

8                 A.      One minute.        Yes, I do.

9                 Q.      All right.        And Brian Bowen came to the

10         University of Louisville at the end of a heavy

11         recruiting battle in June 2017; is that correct?

12                A.      Yeah, I'm not familiar with the recruiting

13         battle, but, yes, he did come there at that time.

14                Q.      And the NCAA bylaws that were in effect at

15         that time were the 2016/2017 bylaws; is that correct?

16                A.      Correct.

17                Q.      All right.        If you will please, sir, scroll

18         down to page 55 of that exhibit, and, in particular,

19         bylaw 12.1.2.

20                A.      Okay.

21                Q.      All right.        And if you would, please, sir,

22         read for the record what the bylaws state with regard to

23         an individual losing amateur status?

24                A.      "Individual loses amateur status and, thus,

25         shall not be eligible for intercollegiate competition in

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 29 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 28

1          a particular sport if the individual uses his or her

2          athletic skill directly or indirectly for pay in any

3          form in that sport, accepts a promise of pay, even if

4          such pay is to be received following completion of

5          intercollegiate athletic participation, signs a contract

6          or commitment of any kind to play professional athletics

7          regardless of its legal enforceability or any

8          consideration received except is as permitted in

9          12.2.5.1."

10                Q.      And, Mr. Carns, isn't it true, sir, that the

11         NCAA is the sole governing body for all of its member

12         institutions including the University of Louisville and

13         the association?

14                A.      Yes.

15                Q.      And would you agree with me, sir, that the

16         NCAA bylaws are promulgated by the association that

17         being the NCAA and are given to the different membership

18         institutions including the University of Louisville?

19                A.      Yes.

20                Q.      And isn't it true, sir, that based upon your

21         career in compliance, the NCAA bylaws control issues

22         like amateur status and eligibility with regard to elite

23         prospects like Brian Bowen?

24                       MR. LINDHOLM:         Objection.

25                A.      Yes.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 30 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 29

1                 Q.      And, Mr. Carns, just so the jury is clear, the

2          membership institutions like University of Louisville

3          don't have the authority to draft their own definitions

4          or provisions of the governing bylaws, do they?

5                        MR. MORGAN:        Objection to form.

6                        You can answer.

7                 A.      No.     We -- the -- we follow the legislation

8          that's passed by the membership to the NCAA, yes.

9                 Q.      And, if you would, please, sir, on Exhibit 4,

10         do you see the different items, A through G, listed

11         underneath bylaw 12.1.2?

12                A.      Yes.

13                Q.      Would you agree with me, sir, that there is

14         zero evidence that Brian Bowen at any time violated any

15         provision of the subparagraph A, B, C, D, E, F, or G?

16                       MR. LINDHOLM:         Objection.

17                       MR. TAFT:       Object to form.

18                       MS. BARBIER:        Object to the form.

19         BY MR. MCLEOD:

20                Q.      Mr. Carns, you can answer.

21                A.      I'm reading these -- the rest of the bylaws --

22         or the rest of the -- I mean, G, entered into agreement

23         with an agent is probably a question, but, yes, I think

24         you're correct.

25                Q.      So, Mr. Carns, the Athletic Association sent

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 31 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 30

1          an e-mail the morning after the indictments were

2          announced in the Adidas bribery scandal, and that date

3          was May 27, 2017; is that correct?

4                        MR. TAFT:       Object to form.

5                        MR. MORGAN:        Object to form.

6                 Q.      You can answer.

7                 A.      Can you repeat that question, please?

8                 Q.      Yes.     They showed you an e-mail earlier that

9          is dated, actually, September 27, 2017, that you

10         received that indicated that Brian Bowen was declared

11         ineligible.         Do you remember that?

12                A.      Yes.

13                Q.      All right.        So at the time that the University

14         of Louisville Athletic Association sent that e-mail,

15         would you agree with me, sir, that Brian Bowen was an

16         amateur athlete whose amateur status was intact, based

17         upon the plain reading of bylaw 12.1.2?

18                       MR. TAFT:       Object to form.

19                       MR. MORGAN:        Objection to form.

20                Q.      You can answer, sir.

21                A.      Yes.

22                Q.      And any insinuation that Brian was not an

23         amateur or was not qualified for participation in

24         intercollegiate athletics is flat wrong, isn't that

25         correct, sir, prior to that e-mail dated May 27, 2017?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21    Entry Number 225-26   Page 32 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 31

1                        MR. LINDHOLM:         Object to form.

2                        MR. MORGAN:        Object.

3                  A.     Yes.     He was certified as eligible prior to

4          that.

5                  Q.     That's right.           And in order for an elite

6          prospect like Brian to be certified as eligible, that

7          process takes some time, does it not, sir?

8                        MR. LINDHOLM:         Object to form.

9                  A.     I don't follow the question.

10                 Q.     Isn't it true, sir, that elite prospects like

11         Brian begin communicating with the NCAA Clearinghouse

12         while they're still in high school?

13                 A.     Yes.

14                 Q.     And isn't it true, sir, the reason -- one of

15         the reasons why they begin interacting with the

16         governing body, the NCAA, during their high school years

17         is because colleges don't want to recruit kids who are

18         not amateurs or who are otherwise ineligible to play?

19                 A.     Well, they have to be -- I mean, they have to

20         be cleared by the NCAA eligible center prior to

21         enrolling, so they would have to, regardless, start that

22         process prior to enrolling at the institution.

23                 Q.     That's right, sir.           So isn't it true that

24         Brian Bowen was cleared by the NCAA Clearinghouse and

25         certified as an eligible -- certified as being eligible

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 33 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 32

1          prior to enrolling at the University of Louisville?

2                 A.      Yes.

3                 Q.      And one of the reasons why Louisville wants to

4          ensure that the student-athlete is, in fact, eligible is

5          because scholarships at a place like Louisville are

6          precious commodities, are they not?

7                        MR. LINDHOLM:         Object to form.

8                 A.      Yeah.      I would say a scholarship anywhere in

9          Division 1 is significant.

10                Q.      All right.        And bylaw 12.1.2, there are

11         subparagraphs A through G.               Do you see the word "extra"

12         or "benefit" anywhere in the NCAA's definition of

13         "amateur status"?

14                A.      No.

15                Q.      Would you agree with me, sir, then that an

16         extra benefit does not disqualify automatically a

17         person's amateur status per the NCAA bylaws?

18                       MR. LINDHOLM:         Objection to form.

19                       MR. MORGAN:        Objection to form.

20                A.      It would depend on the benefit.

21                          (EXHIBIT 5 MARKED FOR IDENTIFICATION)

22                Q.      Yes, sir.       Let me show you Exhibit 5.          Do you

23         have Exhibit 5 on your screen, sir?

24                A.      Yes.

25                Q.      All right.        And what is the top of that

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 34 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 33

1          document entitled?

2                 A.     "Amateurism Certification Process Frequently

3          Asked Questions."

4                 Q.     All right.         And let me ask you, sir, based

5          upon your 20 years working in compliance would NCAA

6          bylaws and regulations, you're familiar with the process

7          by which the NCAA Eligibility Center puts out

8          notifications to inform its membership institutions and

9          prospective elite prospects like Brian as to the process

10         of becoming certified, are you not, sir?

11                A.     Yes.

12                Q.     And does this exhibit, Exhibit number 5, look

13         familiar to you, as far as its format is concerned from

14         the NCAA Eligibility Center?

15                A.     Yes.

16                Q.     All right.         If you would please, sir, turn to

17         the last page of that document?

18                A.     Okay.

19                Q.     And do you see the question that begins with,

20         "Am I automatically ineligible"?

21                A.     Yes.

22                Q.     Could you please read that question for the

23         benefit of the ladies and gentlemen of the jury?

24                A.     Read the answer?

25                Q.     The question and the answer, please.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21    Entry Number 225-26    Page 35 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 34

1                 A.      "Am I automatically ineligible if I violated

2          the amateurism rules?             No.     The NCAA Eligibility Center

3          will review your sport participation history.                      If there

4          are violations of NCAA amateurism rules, the NCAA

5          Eligibility Center may certify you with conditions which

6          must be fulfilled before you eligible for competition.

7          Conditions will be set based on which rule was violated

8          and the severity of the violation.                   Such conditions may

9          include repayment of money or sitting out competition

10         for a specified number of games or both.                      In some cases,

11         the NCAA Eligibility Center may determine that the

12         violations are such that permanent and ineligibility for

13         competition is the appropriate penalty."

14                Q.      And, Mr. Carns, having read that, for the

15         benefit of the ladies and gentlemen of the jury, is what

16         you read consistent with what your personal and

17         professional knowledge is with regard to the amateurism

18         certification process with the NCAA Eligibility Center?

19                A.      It is -- it is, as it relates to the

20         pre-enrollment of a student-athlete, yes.

21                Q.      That's right.           Because amateurism relates to

22         primarily what happens before the student-athlete

23         enrolls at the member institution; isn't that correct?

24                       MR. TAFT:       Object to form.

25                       MR. MORGAN:        Objection to form.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 36 of 187
                                  30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                           Bowen v. Adidas

                                                                              Page 35

1                 A.      I would not say that's correct.               The

2          eligibility center certifies amateurism based on

3          activities prior to enrollment, but amateurism still

4          applies after enrollment.

5                 Q.      Okay.      Let me -- let me ask you this,

6          Mr. Carns: Isn't it true, sir, that according to the

7          NCAA bylaws and the - - things they have promulgated

8          there from, that if there is some violation of an

9          amateur rule while a student-athlete is in high school,

10         that does not automatically render that person

11         ineligible or affect their amateur status, isn't that

12         correct, sir?

13                       MR. LINDHOLM:         Object to form.

14                A.      It would depend on the violation.

15                Q.      And would it also depend, sir, on the facts

16         and circumstances of a given case?

17                A.      Yes.

18                Q.      Okay.      And isn't the NCAA's overall mention

19         and purpose fairness to the student-athlete?

20                       MR. LINDHOLM:         Object to form.

21                       MR. MORGAN:        Object to form.

22                A.      Yes.     That's a goal.

23                Q.      Okay.      And do you believe that that is an

24         important goal?

25                A.      Yes.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 37 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 36

1                 Q.      Now, once a student enrolls at a member

2          institution like Brian, did -- do other provisions in

3          the bylaws kick in, for example, extra benefit?

4                 A.      Yes.

5                 Q.      Okay.      Now, going back, sir, to Exhibit 4, and

6          in particular, if you could look at bylaw 12.01.3?

7                        MR. TAFT:       Exhibit 4 appears to be an

8               incomplete version of the bylaws missing several

9               pages, including that bylaw.

10                       MR. MCLEOD:        Give us one second.         We'll load it

11              up.      I'm sorry.

12         BY MR. MCLEOD:

13                Q.      Now, Mr. Carns, do you have -- I guess this is

14         Exhibit 6 on your screen?

15                A.      I do, yes.

16                          (EXHIBIT 6 MARKED FOR IDENTIFICATION)

17                Q.      And, sir, when I asked you earlier whether or

18         not you would agree with me that words have meaning,

19         that is, in fact, true when it comes to the NCAA bylaws,

20         is it not?

21                       MR. LINDHOLM:         Object to form.

22                A.      Yes.

23                Q.      For example, the bylaws as it relates to

24         amateurism, specifically distinguished between the words

25         "individual" and "student-athlete," do they not?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 38 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 37

1                 A.      Yes.

2                 Q.      And if you would, please, sir, for the benefit

3          of the ladies and gentlemen of the jury, could you read

4          into the record bylaw 12.01.3?

5                 A.      "Individuals versus student-athlete.               NCAA

6          amateur status may be lost as a result of activities

7          prior to enrollment in college.                  If NCAA rules specify

8          that an individual may or may not participate in certain

9          activities, this term refers to a person prior to and

10         after enrollment in a member institution.

11                        If NCAA rules specify a student-athlete, the

12         legislation applies only to that person's activities

13         after enrollment."

14                Q.      Okay.      So you would agree me, sir, that for

15         purpose of amateurism under the NCAA bylaws, the word

16         "individual" has a separate and distinct meaning from

17         "student-athlete"?

18                A.      Per this -- yes.          Per this bylaw, yes.

19                Q.      Based on your 20 years of working in

20         compliance at a Division 1 school, does your personal

21         and professional knowledge disagree with what you just

22         shared with the ladies and gentlemen of the jury with

23         regard to the definition of "individual" and

24         "student-athlete" for purposes of amateurism?

25                       MR. LINDHOLM:         Objection to form.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 39 of 187
                                   30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                            Bowen v. Adidas

                                                                           Page 38

1                         MR. TAFT:      Objection to form.

2                  A.      No, I agree.

3                  Q.      Do you agree, sir, with the bylaw 12.01.3 and

4          its definition?

5                         MR. LINDHOLM:        Object to form.

6                         MR. MORGAN:       Objection to form.

7                  A.      I agree that the NCAA distinguishes

8          pre-enrollment to -- and post-enrollment, a

9          student-athlete is -- an individual is not a

10         student-athlete until after they enroll, yes, I would

11         agree with that.

12                 Q.      Okay.     And you would agree with me, sir, that

13         the bylaw that was violated in the Adidas bribery scheme

14         that rendered Brian ineligible was contained in

15         bylaw 16, isn't that correct, sir?

16                        MR. LINDHOLM:        Object to form.

17                 A.      We never declared Brian ineligible.

18                 Q.      We'll get to -- well, we'll do it the hard way

19         then.        Pull up the Banker e-mail.

20                        OFFICE STAFF:        Defendant's Exhibit 6.

21                        COURT REPORTER:         Excuse me -- yeah.      I have

22              there in the shot -- what's your name, ma'am?                    You

23              said some words on the record, so I'm going to need

24              to identify you, please.

25                        OFFICE STAFF:        Me?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 40 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 39

1                        MR. MCLEOD:        Yeah.      That's fine.

2                        COURT REPORTER:          If you could give me your

3                 first and last name, please.

4                        OFFICE STAFF:         Yeah.     She works with me. She's

5                 the legal assistant.

6                        COURT REPORTER:          I will refer to her as "Office

7                 Staff," if everybody's in agreement.

8                        MR. MCLEOD:        That'll be fine.

9                        COURT REPORTER:          Well, he's in agreement.

10         BY MR. MCLEOD:

11                 Q.     All right.        Mr. Carns, where did it go?

12                       OFFICE STAFF:         Exhibit 6.

13                 Q.     Do you have Exhibit 6 on your screen?

14                 A.     Yes, I do.

15                 Q.     All right.        And, sir, this is an e-mail that

16         was initiated by Matthew Banker; isn't that correct?

17                 A.     Yes.

18                 Q.     And did you receive a copy of this e-mail,

19         sir?

20                 A.     Yes.

21                 Q.     All right.        And the -- this e-mail, does it

22         indicate on here the time when it was originated?

23                 A.     Yes.

24                 Q.     What time was this e-mail originated?

25                 A.     September -- Wednesday, September 27, 2017,

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 41 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 40

1          14:48.

2                 Q.     And was this the date after the criminal

3          indictments were announced by the Department of Justice

4          with regard to the Adidas bribery scheme?

5                 A.     Yes.

6                 Q.     And did you receive this e-mail, sir, in the

7          regular and ordinary course of your employment with the

8          university?

9                 A.     Yes.

10                Q.     And each of the recipients of this e-mail,

11         were they also employed by the university or the

12         Athletic Association?

13                A.     Yes.

14                Q.     Would you agree with me, sir, that this e-mail

15         states, "MBB student-athlete Brian Bowen has been

16         declared ineligible from athletics participation

17         effective immediately"?

18                A.     I would agree this is what -- that's the

19         wording in the -- the e-mail.                 I do not agree that

20         that's the actions that were ultimately taken by the

21         institution.

22                Q.     Well, Matthew Banker was in what position on

23         September 27, 2017?

24                A.     Associate athletic director for compliance.

25                Q.     All right.         So as far as the chain of command

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 42 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 41

1          goes, who was above Mr. Banker in the compliance

2          department?

3                 A.      I was.

4                 Q.      All right.        And, sir, do you see where you

5          received this e-mail?

6                 A.      Yes.

7                 Q.      Would you agree with me, sir, that nowhere in

8          the university's production is an e-mail from you

9          responding to this e-mail indicating that anything

10         contained in Exhibit 6 is inaccurate?

11                A.      I would agree that, yeah, there was no e-mail

12         sent to clarify the language in here, however, there are

13         documents that reflect what actually -- the steps we

14         actually undertook with holding him.

15                Q.      And what is your testimony in front of this

16         jury as to the steps that were taken with Brian's

17         eligibility?

18                       MR. TAFT:       Objection.

19                A.      There were no steps taken to -- for his

20         eligibility.

21                        We were -- we withheld him from practice and

22         competition.

23                Q.      Isn't it true, sir, that in other NCAA bylaws,

24         you are required to withhold after the student-athlete

25         becomes ineligible, isn't that correct, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 43 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 42

1                        MR. MORGAN:        Objection to form.

2                 A.      If -- yes, if an -- if the student-athlete is

3          ineligible, then, yes, we are required to withhold.

4                 Q.      So would you agree with me again, sir, that

5          words have meaning?

6                        MR. LINDHOLM:         Object to form.

7                        MR. MORGAN:        Objection to form.

8                 A.      Yes.

9                 Q.      And the word "withhold" and the word

10         "ineligible" have separate and distinct meanings under

11         the NCAA bylaws, isn't that correct, sir?

12                       MR. LINDHOLM:         Object to form.

13                A.      Correct.

14                Q.      First, before I get off of this Exhibit 6,

15         does this Exhibit 6 fairly and accurately depict the

16         e-mail that you received on this date in your capacity

17         as the head of compliance at the university?

18                A.      Yes.

19                       MR. MCLEOD:        This time I move to have Exhibit 6

20              into evidence.

21                Q.      All right.        Mr. Carns, I'm pulling back up,

22         without objection on the prior exhibit, we'll move to

23         the next.        On Exhibit 4, I want to turn your attention

24         please, sir, to 12.11.

25                        Do you have that bylaw in front of you, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 44 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 43

1                 A.      Yes.

2                 Q.      And, again, sir, you would agree with me that

3          words have meaning; isn't that correct?

4                        MR. LINDHOLM:         Object to form.

5                 A.      Correct.

6                 Q.      And would you agree with me, sir, that any

7          litigant or their attorney should try their very best

8          not to mislead the jury with regard to important terms

9          that are material to this case and the damages suffered

10         by Brian?

11                       MR. LINDHOLM:         Object to form.

12                       MR. TAFT:       Objection.

13                       MR. MORGAN:        Objection to form.

14         BY MR. MCLEOD:

15                Q.      You can answer, sir.

16                A.      Yes.

17                Q.      Okay.      Now, if you would please, sir, for the

18         benefit of the ladies and gentlemen of the jury, could

19         you read into the record, 12.11.1, beginning with the

20         word, "If a student-athlete"?

21                A.      Okay.      Hold on a second.          I was at 12.1.1.

22                Q.      Okay.

23                A.      12.11.1?

24                Q.      Yes, sir.

25                A.      "If the student-athlete is ineligible under

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 45 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 44

1          the provisions of the constitution bylaws or other

2          regulations of the association, the institution shall be

3          obligated to apply immediately the applicable rule and

4          to withhold the student-athlete from all intercollegiate

5          competition.         The institution may appeal to the

6          committee on student-athlete reinstatement for

7          restoration of the student athlete's eligibility as

8          provided in 12.12 that concludes that the circumstances

9          warrant restoration."

10                Q.      And, sir, having read that definition for the

11         benefit of the ladies and gentlemen of jury, based upon

12         your work at University of Louisville, you agree, sir,

13         that that definition controls with regard to

14         ineligibility and withholding from participation, do you

15         not?

16                       MR. LINDHOLM:         Objection to form.

17                       MR. MORGAN:        Objection to form.

18                A.      If the student is declared ineligible, yes.

19                Q.      Okay.      And so, Mr. Banker's e-mail that we

20         just showed the jury was dated May 27 after -- I'm sorry

21         -- September 27 after the indictments, how could the

22         university have withheld Brian from participation during

23         the midnight hours between the indictments and that

24         e-mail, Exhibit 6?

25                       MR. LINDHOLM:         Object to form.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 46 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 45

1                        MR. MORGAN:        Object to form.           Argumentative.

2                        MR. MCLEOD:        I'll ask -- yeah, that's fair

3               enough.

4                        I'll give you -- I'll clean that up.

5          BY MR. MCLEOD:

6                 Q.      Sir, are you familiar with when the

7          indictments were announced, are you not?

8                 A.      Yes, I am.

9                 Q.      And from the time that the indictments were

10         announced until the time that Mr. Banker sent you that

11         e-mail declaring Brian ineligible, do you have any

12         personal knowledge or any corporate knowledge on behalf

13         of the association of any action taken whatsoever with

14         regard to Brian playing basketball at University of

15         Louisville?

16                       MR. LINDHOLM:         Object to form.

17                       MR. TAFT:       Object to form.

18                A.      Yes.

19                Q.      And what action was taken?

20                A.      Brian was withheld from practice and

21         competition.

22                Q.      And when did that occur, sir?

23                A.      That decision occurred -- that decision was

24         made either the evening of the 26th or the morning of

25         the 27th.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26      Page 47 of 187
                                  30(B)(6) John Carns- De Bene Esse                April 15, 2021
                                           Bowen v. Adidas

                                                                              Page 46

1                 Q.      And would you agree with me the reason was

2          because once you, as a director of compliance, learned

3          of the public indictments in the receipt of the bribery

4          payment, Brian was ineligible, isn't that true, sir?

5                        MR. LINDHOLM:         Object to form.

6                 A.      No, that's not true.

7                 Q.      All right.        We'll get to that.            So you

8          disagree with that?

9                 A.      We had concerns about the -- the allegations,

10         absolutely, but --

11                Q.      All right.        I'm sorry -

12                A.      -- we did determine he was ineligible.

13                       COURT REPORTER:          I'm sorry.          What did you say,

14              Mr. Carns?         There was two people talking at once.

15                A.      We had concerns about those allegations

16         potentially affecting his eligibility, however, we did

17         not -- were not in the position at that time to declare

18         him ineligible.

19                Q.      Isn't it true, sir, that under the NCAA

20         bylaws, once an extra benefit is received, that receipt

21         of that extra benefit renders the student-athlete

22         ineligible, isn't that correct, sir?

23                       MR. LINDHOLM:         Object to form.

24                A.      Yes, that is correct.             However, we had no --

25         we did not have enough information at that time to come

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 48 of 187
                                   30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                            Bowen v. Adidas

                                                                             Page 47

1          to that conclusion that it was received.                      We were

2          working off -- it was a day after the indictments came

3          down.        There was, obviously, a lot of confusion and

4          things going on, and we were not in the position at that

5          time to make a -- make a decision on eligibility, which

6          is why we took the other route of withholding him from

7          practice and competition.

8                  Q.      And so you withheld him for how long?                   How

9          many hours?

10                 A.      We withheld him from that point until he

11         transferred in January.

12                 Q.      Let's go to rule -- bylaw 16, please, sir.

13                 A.      Okay.

14                 Q.      All right.       And let me first ask you to give

15         the jury a little bit of a background.                      There was a time

16         when the NCAA bylaws prohibited student-athletes from

17         receiving extra benefits once enrolled at member

18         institutions; is that correct?

19                 A.      That's still the rule.

20                 Q.      That's still the rule.            And there was a time,

21         however, where the bylaws did not prohibit family

22         members from receiving extra benefits; isn't that

23         correct?

24                 A.      I don't recall when that -- that time was or

25         when that --

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 49 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 48

1                 Q.      Well, the jury will recall most likely, Cam

2          Newton.

3                         Do you remember Cam Newton, who won the

4          Heisman trophy and the national championship at Auburn

5          University, and played --

6                        MR. LINDHOLM:         Object to form of.

7                 A.      Yes.

8                 Q.      Okay.      And, sir, are you generally aware that

9          after Cam Newton's ordeal with the NCAA, the governing

10         body amended the bylaws so that if a family member

11         received compensation, it would be an extra benefit per

12         the NCAA bylaws, isn't that correct, sir?

13                       MR. LINDHOLM:         Object to form.

14                A.      I believe -- my understanding of that was the

15         rules were changed to expand the agent bylaw to include

16         family members potentially being involved -- being

17         considered agents in those circumstances.

18                Q.      Let's look at 16.01.1, "Eligibility Effect of

19         Violation."         Do you see that?

20                A.      Yes.

21                Q.      And would you agree with me, sir, that

22         "eligibility" means eligibility?

23                       MR. LINDHOLM:         Object to form.

24                A.      Yes.

25                Q.      Would you agree with me that the word "effect"

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 50 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 49

1          spelled with an "E" as opposed to an "A" has meaning?

2                 A.     Yes.

3                 Q.     And share with me please, sir, the difference

4          between the word "effect" and the word "affect"?

5                 A.     In this circumstance right now, I don't -- I

6          can't decipher the difference.                 If you want to --

7                 Q.     If you would --

8                 A.     -- give me those definitions, I can decipher

9          them then.

10                Q.     That's okay.          How about, if you would please,

11         sir, read, for the ladies and gentlemen of the jury,

12         16.01.1 beginning with, "A student-athlete"?

13                A.     "A student-athlete shall not receive any extra

14         benefit.      Receipt by a student-athlete of an award,

15         benefit, or expense allowance not authorized by NCAA

16         legislation renders the student-athlete ineligible for

17         athletics competition in the sport for which the

18         improper award benefit or expense was received.                    The

19         student-athlete receives an extra benefit not authorized

20         by NCAA legislation, the individual is ineligible in all

21         sports."

22                Q.     All right.         Mr. Carns, isn't it true, sir,

23         that under the definition of "extra benefit," which is

24         found in the middle of that page, "family member" is

25         included within the definition, isn't that correct, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 51 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 50

1                 A.      Yes.

2                 Q.      All right.        And so would you agree with me

3          then, sir, that when the Adidas bribe payment was

4          received by family member of elite prospect Brian Bowen,

5          he was rendered ineligible per Rule 16.01.1?

6                        MR. LINDHOLM:         Object to form.

7                        MR. TAFT:       Object to form.

8                        MR. MORGAN:        Objection to form.          Objection to

9               asking this witness an opinion on the eligibility of

10              Brian Bowen. And, Mullins, I can only assume that

11              you are saying at some later point in time after

12              Brian Bowen was no longer a student-athlete at the

13              University of Louisville, his father was -- or

14              testified to something -- I don't know exactly what

15              it was -- in the Gatto trial.                  Is that what you are

16              referring to?

17         BY MR. MCLEOD:

18                Q.      Mr. Carns, do you -- are you cognizant of the

19         fact that a bribe payment was paid to a family member of

20         elite prospect Brian Bowen?

21                A.      I was aware through the allegations in the

22         indictment on September 26.

23                Q.      As you sit here today, sir, are you cognizant

24         of the fact that a bribe payment was made in the Adidas

25         bribery scheme to one of Brian's family members?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 52 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 51

1                        MR. LINDHOLM:         Object to form.

2                        MR. MORGAN:        Object to form.

3                        Mullins, when you say "cognizant," can you tell

4               -- can you explain what you mean by that?

5                        MR. MCLEOD:        Yeah.

6          BY MR. MCLEOD:

7                 Q.      "Cognizant" means are you aware?              Are you

8          aware, as you sit here today as a 30(b)(6) designee that

9          as part of the bribery scandal, a payment was made to

10         one of Brian's family members?

11                A.      As I sit here today?

12                Q.      Yes, sir.

13                A.      That was, I believe, determined in the jury

14         trial.      I did not -- I did not know that on

15         September 27, 2017.

16                Q.      Did you believe, sir, that the Department of

17         Justice had misled someone with regard to the bribe

18         payment that was made to Brian's family member?

19                       MR. LINDHOLM:         Object to form.

20                       MR. MORGAN:        And I'm going to object to the

21              form of that too, I mean, asking this witness to

22              testify about the credibility of the Department of

23              Justice, whatever broadness that would be, but

24              asking him to speculate based on an allegation in

25              the complaint we understand, I guess, was proven at

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 53 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 52

1               some level at the jury trial down the road, I don't

2               think that is a fair question for the witness,

3               especially one that's not here to testify on that

4               subject.

5                        MR. MCLEOD:        Yeah, so maybe we'll handle it

6               this way.

7          BY MR. MCLEOD:

8                 Q.      So, Mr. Carns, what date were the criminal

9          indictments announced?

10                A.      I believe it was September 26, 2017.

11                Q.      All right.        And as head of compliance at the

12         University of Louisville, do you have any personal

13         knowledge at any time from September 26 until today of

14         you ever conducting an interview that there are written

15         notes there from -- with any coach at the University of

16         Louisville?

17                A.      Me personally conducting an interview?

18                Q.      That's right.

19                A.      As I sit here right now, I'm not aware.

20                Q.      And, sir, isn't it true, sir, that at no time

21         after the criminal indictments were announced, at no

22         time did the University of Louisville or the Athletic

23         Association ever do any type of internal investigation

24         to determine who, what, when, and where, isn't it that

25         true, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 54 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 53

1                        MR. LINDHOLM:         Object to form.

2                        MR. TAFT:       Objection.

3                 A.      No, that is not true.

4                 Q.      As head of the compliance, share with this

5          jury who was interviewed of the coaches with regard to

6          who, what, when, where?

7                        MR. MORGAN:        I'm going to object and say this

8               was not a topic of your notice.                   Had you wanted to

9               know this information, you had the opportunity to

10              specify it in advance.

11                       You also had the opportunity under the federal

12              rules to meet and confer with me as is required,

13              which no one did.

14                       MR. MCLEOD:        I don't want -- I don't want the

15              document.         The reason why it's included in the

16              subject matter is because the cross-notice

17              specifically references the notice of allegations at

18              the university's response thereto.

19                       So Mr. Carns --

20                       MR. MORGAN:        And the university's response

21              thereto, which you know exist and that has been

22              produced in this case and you referenced it, sets

23              forth the information that the university has

24              already provided to the NCAA in over 60 pages.

25         BY MR. MCLEOD:

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 55 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 54

1                 Q.      Mr. Carns, my question is really pretty

2          simple.       In September of 2017, were you the head of

3          compliance at the University of Louisville?

4                 A.      Yes.

5                 Q.      Do you have any personal knowledge, sir, of

6          any interviews being conducted with regard to who, what,

7          when, where, as it relates to the coaching staff at the

8          University of Louisville?

9                 A.      During what time period?

10                Q.      From September 26, 2017, until September 2019.

11                A.      Yes, I have knowledge.

12                Q.      And what type of investigation happened, sir?

13                       MR. MORGAN:        Object to form.           You are asking if

14              there were interviews, and he said yes, he has

15              knowledge of interviews.

16                A.      All -- all of those coaches on staff were

17         interviewed at one time or another during that -- the

18         course of that investigation.

19         BY MR. MCLEOD:

20                Q.      And, sir, do you have any personal knowledge,

21         or as a corporate designee, whether there are any

22         written documents related to those interviews?

23                       MR. MORGAN:        Objection to form.           Outside the

24              scope.

25                Q.      You can answer, sir.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 56 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 55

1                 A.      There were interviews.             I mean, that could be

2          an attorney -- there could be an attorney privilege that

3          I didn't -- we had attorneys that conducted interviews.

4          The NCAA has attorneys that conducted interviews.

5                 Q.      My question, sir is:            In your role and

6          capacity as the head of compliance at a member

7          institution, do you have any personal knowledge of any

8          interviews being conducted whereby there are any notes

9          or memorandum or tangible items generated as a result of

10         those interviews?

11                       MR. MORGAN:        Object to the form.          Outside the

12              scope.

13                       I think earlier in the other deposition we took

14              this morning, there was a reference to Brian Bowen

15              interview that was noted.

16                       MR. MCLEOD:        That's my point.          The only person

17              that we have documentation that he interviewed was

18              Brian Bowen.

19         BY MR. MCLEOD:

20                Q.      So, sir, I'll ask you one last time.                Isn't it

21         true, sir, that you have no personal knowledge of having

22         conducted any interviews of coaches in any accompanying

23         documentation relating to those interviews, isn't that

24         true, sir?

25                       MR. MORGAN:        Objection to form.          Compound

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 57 of 187
                                  30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 56

1               question.

2                 A.      I personally did not conduct any interviews

3          with coaches.

4                 Q.      And, sir, as your role as head of compliance,

5          do you have any knowledge of any notes, memorandum, or

6          other things that were taken contemporaneous with the

7          interviews that you say took place?

8                        MR. LINDHOLM:         Object to form.

9                        MR. TAFT:       Object to form.

10                       MR. MORGAN:        Object to form.           Asked and

11              answered multiple times.

12         BY MR. MCLEOD:

13                Q.      You can answer, sir.            You can answer, sir.

14                A.      To the degree there were transcripts -- or by

15         the parties that did those interviews, then, yes, I

16         would say there is.

17                Q.      Have you produced those -- has the Athletic

18         Association produced those pursuant to the subpoena that

19         was issued by Defendant Rivers?

20                       MR. MORGAN:        Those what?

21                       MR. MCLEOD:        The memorandum that he is

22              testifying that exists that I don't think exists,

23              but if it does, I'm just trying to figure out where

24              they are.

25                       MR. MORGAN:        We objected to the document

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 58 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 57

1               production as being overly broad and vague.

2                        MR. MCLEOD:        Okay.

3                        MR. MORGAN:        We produced documents that were

4               responsive under the narrow topics that we gave.                     If

5               there is a specific request for notes of interviews

6               to the extent that they are not privileged, we --

7               you know -- we don't think this was requested, but

8               if they were privileged, we would have withheld them

9               based on privilege.

10                       MR. MCLEOD:        Okay.     I'll move on just for the

11              sake of time.

12         BY MR. MCLEOD:

13                Q.      Mr. Carns, going back to bylaw 16.01, would

14         you agree with me, sir, that under the bylaws, receipt

15         by a family member or a student-athlete renders the

16         student-athlete ineligible?

17                        Would you agree with that, sir?

18                A.      Of an extra benefit -- if a family member

19         receives an extra benefit?

20                Q.      Yes, sir.

21                A.      Yes.

22                Q.      And are you aware, sir, that the Adidas

23         bribery payment was made to Brian's family member after

24         Brian entered into a four-year contract with the

25         Athletic Association?             Are you aware of that?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 59 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 58

1                        MR. TAFT:       Object.

2                 A.      Yes.

3                 Q.      And so the jury is clear on this issue, the

4          contract that Brian entered into whereby he pledged his

5          basketball labor and talents to the University of

6          Louisville, was dated June 1, 2017; is that correct?

7                        MR. LINDHOLM:         Object to form.

8                 A.      Yes.

9                 Q.      And the Adidas bribe payment that was received

10         by his family member happened after June 1, 2017, isn't

11         that correct, sir?

12                       MR. TAFT:       Object to form.

13                A.      Yes.

14                Q.      Now, they showed you a document earlier that

15         is Exhibit number 4.             Where is that document?

16                A.      Could I just go back and clarify something

17         related to extra benefits?

18                Q.      Yeah.

19                A.      So when we're talking about an "extra

20         benefit," that involves a -- would have to involve an

21         arrangement by an institutional employee or a

22         representative of the institution's athletic interest.

23                Q.      Are you trying -- well, I'll just ask you,

24         sir:    Is it your sworn testimony today that the receipt

25         of the Adidas bribery payment did not render Brian

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21    Entry Number 225-26   Page 60 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 59

1          ineligible per the plain reading of bylaw 16.01.1?

2                        MR. LINDHOLM:         Object to form.

3                        MR. TAFT:       Object to the form.

4                 A.      I would say based on the institution's

5          position is that there was no involvement or special

6          arrangement by an institutional employee or a

7          representative of the institution's athletic interest.

8                           (EXHIBIT 7 MARKED FOR IDENTIFICATION)

9                 Q.      All right.        So let me show you a document that

10         is now marked as Exhibit 7.                Do you see that?

11                A.      Yes.

12                Q.      And you shared with the jury earlier, I

13         believe, sir, that the university does not have

14         authority to come up with its own regulations or the

15         administration of the regulations.

16                        That's correct, isn't it, sir?

17                       MR. LINDHOLM:         Object to form.

18                       MR. MORGAN:        I'm going to object to the form,

19              too.      I think it's a slightly different question.

20                A.      We administer rules.            We don't create rules.

21                        B.

22         BY MR. MCLEOD:

23                Q.      That's right.           And the document that is marked

24         as Exhibit 7, you've certainly seen this document

25         before, have you not?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 61 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 60

1                  A.      Yes, I have.

2                  Q.      Could you share with the ladies and gentlemen

3          of the jury the date of this document?                     If you look at

4          page 2, you'll see the date.

5                  A.      May 4, 2020.

6                  Q.      And, sir, would you agree with me that when

7          the university received the notice of allegations from

8          the governing body, the NCAA, it was well downstream of

9          the bribe payment that was paid to Brian's family

10         member?

11                        MR. LINDHOLM:        Object to form.

12                 A.      Yes.

13                 Q.      Would you agree with me, sir, that when the

14         University of Louisville received the notice from the

15         NCAA, it was after your sworn testimony in a criminal

16         case that resulted in the conviction of Defendants

17         Gatto, Defendants Dawkins, Defendants Code?                     Would you

18         agree with that, sir?

19                 A.      Yes.

20                 Q.      And you would agree with me, sir, that during

21         the sworn testimony in the criminal case, testimony came

22         out relating to things that happened during Brian's AAU

23         days.        Are you aware of, sir?

24                 A.      Yes.

25                 Q.      All right.       Would you agree with me, sir, that

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 62 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 61

1          what is marked as Exhibit Number 7 does not contain any

2          reference to anything that happened while Brian was a

3          teenager.        Would you agree with that?

4                        MR. LINDHOLM:         Object to form.

5                 A.      I haven't read the entire notice right now,

6          but I do not recall any reference to his pre-enrollment.

7                 Q.      Okay.      And, in particular, isn't it true, sir,

8          that as far as the governing body is concerned, the

9          reason why Brian's eligibility was destroyed is the

10         receipt of the Adidas bribe payment that was a "extra

11         benefit," isn't that correct, sir?

12                       MR. LINDHOLM:         Object to form.

13                       MR. TAFT:       Object to form.

14                A.      I don't know that the reason -- we never

15         determined -- we never went through a reinstatement

16         process or declared him ineligible, so I'm not familiar

17         with his loss of -- the reason for his loss of the

18         eligibility and determination.

19                Q.      All right.        Well, let me ask you this, sir:

20         You've seen this document before?

21                A.      Yes.

22                Q.      And the format of this document is consistent

23         with other NCAA documents that contain notice of

24         allegations; is that correct?

25                A.      Correct.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26      Page 63 of 187
                                  30(B)(6) John Carns- De Bene Esse                April 15, 2021
                                           Bowen v. Adidas

                                                                              Page 62

1                 Q.      Is there anything in Exhibit number 7 that is

2          inaccurate to your knowledge, based upon the notice of

3          allegations that were received by the university in May

4          of 2020?

5                        MR. LINDHOLM:         Object to form.

6                        MR. MORGAN:        I'm sorry.       Mullins, are you

7               saying Exhibit 7?

8                        Exhibit 7 is the notice of allegations.

9                        MR. MCLEOD:        That's right.

10         BY MR. MCLEOD:

11                Q.      My question, Mr. Carns, is:                  Mr. Carns, isn't

12         this, in fact, the notice of allegations that the NCAA

13         sent to Louisville?

14                A.      Yes.

15                       MR. MCLEOD:        At this time, I move this into

16              evidence.         Are there objections?               All right.

17         BY MR. MCLEOD:

18                Q.      Mr. Carns, if you would, go to the first

19         paragraph under Heading B, "Allegations," and if you

20         would --

21                       MR. TAFT:       Mullins -- Mullins --

22                       MR. MCLEOD:        Yeah.

23                       MR. TAFT:       Sorry.     Just -- I mean, this

24              document has extensive redactions in it.                      I do think

25              we should meet and confer to figure out if there's a

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 64 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 63

1               more complete version that is available to the

2               extent you want to introduce, but we can address

3               that later if that's agreeable to you.

4                        MR. MCLEOD:        Yeah, if there's another redacted

5               version, we can find that for purposes of now.                    This

6               is the evidence for Mr. Carns.

7          BY MR. MCLEOD:

8                 Q.      If you would go to paragraph B-1 and begin

9          reading, for the benefit of the ladies and gentlemen of

10         jury, at the word "it," and if you will stop where the

11         first redacted black "is"?

12                A.      Yes.

13                       MR. MORGAN:        Mullins, let me know if you want

14              to do this, I've got -- per our prior discussion,

15              I've got a hard stop in 90 seconds that I've got to

16              jump off here.           You want to just pause?

17                       MR. MCLEOD:        Well, I think we can probably read

18              this in 90 seconds.

19         BY MR. MCLEOD:

20                Q.      Mr. Carns, if you don't mind, please, sir,

21         reading, for the benefit ladies and gentlemen of the

22         jury, beginning with the word "it" and ending with where

23         it's blacked out after the word "to"?

24                A.      "It is alleged that from May through September

25         2017, the Adidas Corporation, Adidas, a representative

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 65 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 64

1          of the institution's athletic interests through its

2          employees James Gatto, then director of global sports

3          marketing for basketball and Merl Code, then consultant,

4          made $100,000 impermissible recruiting offer and

5          arranged for the provision of a $25,000 extra benefit

6          to."

7                 Q.      All right.        And finish that sentence on the

8          backside of what's redacted, please, sir.

9                 A.      "Of then men's basketball prospective and

10         enrolled student-athlete."

11                Q.      Isn't it true, sir, based upon you being head

12         of compliance and having received this notice of

13         allegations, that the name redacted there relates to the

14         bribe payment that was made to Brian's father?

15                A.      Yes.

16                Q.      And isn't it true, sir, that what you read,

17         for the benefit of the ladies and gentlemen of the jury,

18         refers to the $25,000 payment as a "extra benefit"?

19                A.      That's the allegation, yes.

20                Q.      Would you agree with me, sir, again that words

21         have meaning?

22                       MR. LINDHOLM:         Object to form.

23                       MR. TAFT:       Object to form.

24                A.      Yes.

25                Q.      And, sir, do you see in subparagraph B --

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 66 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 65

1                        MR. MORGAN:        Mullins, I'm going to have to stop

2               now.

3                        MR. MCLEOD:        Okay.     So we'll pick back up at

4               this, you know, 5:30, 5:35, whatever suits.

5                        MR. MORGAN:        We'll be back on as soon as I can.

6               I don't know, hopefully around 5:30.

7                        MR. MCLEOD:        All right.       10-4.

8                        VIDEOGRAPHER:         We're going off the record.         The

9               time is 5:04.

10                          (OFF THE RECORD)

11                       VIDEOGRAPHER:         The time is 5:39.        We're back on

12              the record.

13                       MR. LINDHOLM:         Mullins, it's -- Mullins, it's

14              Rob.      I want to note a general objection before we

15              get started here.

16                       Pursuant to the federal rules, we object to

17              your characterization of this deposition as a de

18              bene esse deposition, and to the extent that you are

19              purporting to move documents into evidence and state

20              they're admitted in trial, we generally object to

21              that.       Moreover, we think that all of the objections

22              are preserved except those that are waived under

23              Federal Rule 32-D-3, and so I just wanted to put

24              that on the record before we get started.

25                       MS. BARBIER:        I'll also join in Rob's

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 67 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 66

1               objection, and I'll also object to the scope of the

2               questioning.          I think it exceeds the notice.           I'm

3               surprised the witness' lawyer is allowing him to

4               continue to answer them.               They're way outside the

5               notice.        You are asking him questions things only a

6               representative of the NCAA could answer, only the

7               representative of other entities could answer, and I

8               think it's completely improper and a waste of time.

9                        MR. MCLEOD:        Are there any more objections?

10                       MR. TAFT:       I mean, I will -- I'm going to join

11              the objection put on the record by Mr. Lindholm.

12                       MR. MORGAN:        And I'll just state again, for the

13              record, I think we're outside the topic notice, too,

14              and if other defendants -- I'm not a party to the

15              case, but if other defendants agree, then, you know,

16              I think it would be incumbent upon you guys to take

17              a position that could be taken back to your judge

18              under the circumstances.               I don't know that there's

19              a mechanism for me to instruct the witness not to

20              answer because it's outside the scope, but I agree,

21              it's -- you know, there's only so much of a

22              deposition that we can do on an unnoticed deposition

23              with these topics, and, you know, on personal

24              knowledge, I guess, I can let Mr. Carns answer a few

25              more of these questions, but, you know, we're way

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 68 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 67

1               past the hour of asking questions that are outside

2               that topic, so if any of the defendant counsel can

3               adjourn the deposition, we're not going to oppose

4               that.

5                        MR. MCLEOD:        Are there any more objections?

6                        All right.       First, with regard to the admission

7               of documents into evidence, I guess we can generally

8               disagree on the purpose of the de bene esse

9               deposition.          I think it is your-all's burden and

10              responsibility to state your objections at the time

11              the document is admitted, but I guess we can agree

12              to disagree on that.

13                       Ms. Barbier, could you please, for the record,

14              identify which subject matters you believe are

15              outside the scope of the de bene esse deposition

16              notice and refer to the notice itself please, ma'am?

17              I just want to make sure the record's clear on that

18              objection.

19                       MS. BARBIER:        I'm not referring -- what I'm

20              referring to are your questions that are related to

21              topics that would be relevant to a representative of

22              the Department of Justice, a representative of the

23              NCAA, a representative of other entities.

24                       You're not asking him questions that he would

25              have personal knowledge of or that he would have

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 69 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 68

1               even knowledge of it if he had been prepared as a

2               30(b)(6) witness for those topics, so that's my

3               general objection.

4                        MR. MCLEOD:        I understand.         Ms. Barbier, do you

5               not recognize that a vast majority of the questions

6               I have asked relate specifically to the first bullet

7               point in the deposition notice dated April 9, 2021,

8               and, in more particularly, the University of

9               Louisville's response to the NCAA's notice of

10              allegations and the NCAA's response the same?                    Do

11              you disagree with that?

12                       MS. BARBIER:        I disagree.        So you can just move

13              on and keep taking it, but that's my general

14              objection.

15                       MR. MCLEOD:        Well, I also just want to make

16              sure that the record is clear for everybody.                   In

17              addition, the de bene esse notice indicated in the

18              first paragraph of page 2, we requested that

19              Louisville designate an officer who has -- had full

20              knowledge of the matters contained within the

21              deposition notice that you-all sent, and I can

22              assure you that there are no questions that I've

23              asked that go outside the bounds of the questions

24              that you-all have already asked him in close to six

25              hours of examination, so already we can get moving.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 70 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 69

1                        MR. MORGAN:        Well, I'll go ahead and also state

2               on the record that since there was contention made

3               about this witness and the University of Louisville,

4               I'll say your notice was late, which I objected to.

5               Your subpoena was inadequate, which I objected to,

6               and your topics were overly broad and vague, which I

7               objected to in advance and invited you-all to do

8               exactly what the federal rules must do, which is

9               meet and confer and try to narrow this deposition,

10              and I told you in my letter that I don't think you

11              guys complied with the rules -- the federal rules on

12              those particular topics.               I invited everyone to

13              call.       You never called me to narrow topics, and I

14              invited you to meet and confer, and you never met

15              and conferred.           You know, that's a new rule.          It's a

16              new part of the rule, so I'll give you the benefit

17              of the doubt on that, but, I mean, for this witness

18              to try to testify about these topics or for any

19              witness try to testify about the nature and the way

20              in which you drafted these topics, is impossible.

21              So, I mean, if you would have said, "Hey, Grahmn,

22              let's talk about this.              I want to talk to you a

23              little bit about these NCAA bylaws," that would be

24              one thing, but you never did, and that's why I'm

25              going to keep objecting.               I'm going to lodge this

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 71 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 70

1               objection, and I'm going to object continuously to

2               the rest of these types of questions.

3                        MR. MCLEOD:        Mr. Morgan, would you mind marking

4               that as a exhibit to the deposition, your letter to

5               my firm dated April 13, 2021.

6                        MR. MORGAN:        If you want to mark it, you can.

7                        MR. MCLEOD:        We'll mark this as Exhibit number

8               8.

9                        And I'll just ask you, just so the record is

10              clear at this point, do you have any objections

11              other than what is stated in your letter,

12              April 13, 2021, where you inform my office that you-

13              all were going to produce Mr. Carns today pursuant

14              to the subpoena that we issued?

15                          (EXHIBIT 8 MARKED FOR IDENTIFICATION)

16                       MR. MORGAN:        Other than what's in the letter?

17                       MR. MCLEOD:        Yes, sir.

18                       MR. MORGAN:        And what I've said -- and what

19              I've said on the record?

20                       MR. MCLEOD:        Yes, sir.

21                       MR. MORGAN:        I'm not -- I'm not waiving the

22              right to make further objections, if that's what you

23              are asking.          I'm not exactly sure what you're asking

24              me.

25                       MR. MCLEOD:        I'm asking you, as you sit in your

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 72 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 71

1               chair now, do you have any other objections not

2               contained in your letter to my office for those that

3               you just stated on the record?                  I just want to make

4               sure that I understand all of the objections that

5               you have, that's all.

6                        MR. MORGAN:        Sure.     We object to the procedure,

7               the process, the lack of the meet and confer, the

8               failure to comply with the rule, and then I reserve

9               any other objections that might come up during the

10              deposition on questions that you ask.

11                       I cannot obviously -- I cannot obviously

12              predict everything that you are going to ask, but I

13              certainly reserve the right to object on those

14              grounds, as well.

15                       MR. MCLEOD:        Sure.     I understand.     All right.

16              Is everybody ready?

17                       MR. MCLEOD:        Madam Court Reporter and

18              videographer, are we ready.

19                       COURT REPORTER:          Yes.

20         BY MR. MCLEOD:

21                Q.      Mr. Carns, let me ask you, sir, in the notice

22         of allegations that the University of Louisville

23         received from its governing body, the NCAA, would you

24         agree with me, sir, that the notice of allegations

25         referenced in paragraph B-1 relate to an extra benefit

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 73 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 72

1          paid to the family member of elite prospect, Brian

2          Bowen?

3                 A.      Yes.

4                 Q.      And there is a reference in this notice of

5          allegations, again, that's dated May 4, 2020, to an

6          extra benefit paid to Brian Bowen's family member in the

7          amount of $1,300. Do you see that?

8                 A.      Yes.

9                 Q.      And that extra benefit was paid, according to

10         this notice of allegations, by men's assistant

11         basketball coach, Kenny Johnson; is that right?

12                       MR. MORGAN:        Objection to form.

13                A.      Yes.     That was the allegation.

14                Q.      Yes, sir.       And isn't it true, sir, that that

15         $1,300 payment to Brian's family member happened after

16         the Adidas bribe payment was made to Brian's family

17         member?

18                       MR. TAFT:       Objection to form.

19                       MR. MORGAN:        Object to form.

20                Q.      Isn't that true, sir?

21                A.      The institution's position is that it didn't

22         happen.

23                Q.      I'm sorry?

24                A.      The institution's position in the response was

25         that it did not occur.              The allegation states it.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 74 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 73

1                 Q.      Okay.      So is it -- which did not occur, the

2          $1,300 cash payment or the $25,000 extra benefit?

3                 A.      I was referring to the $1,300 cash payment

4          alleged.

5                 Q.      Okay.      Yes, sir.      And it's -- so let's do it

6          this way:

7                         The $1,300 cash payment that is alleged, if

8          you will turn to page 2 of the notice of allegations.

9                 A.      Okay.

10                Q.      And does it indicate in paragraph D the date

11         that the NCAA, the governing body, indicates that $1,300

12         cash payment was made?

13                A.      They allege on or about August 23, 2017.

14                Q.      Okay.      And based upon you having been head of

15         compliance at University of Louisville during this

16         timeframe, would you agree with me, sir, that

17         August 23, 2017, was after the Adidas bribe payment was

18         made to Brian's father?

19                       MR. LINDHOLM:         Object to form.

20                       MR. TAFT:       Object to form.

21                       MR. MORGAN:        Object to form.           What was the day

22              that -- what was the date you allege that the

23              Adidas, as you call it, "bribe payment" was made?

24                       MR. MCLEOD:        Well, let's -- guys -- all right.

25              Let's go back to the first page, Mr. Gatto [sic].

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 75 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 74

1               I'll just have you read it, and we'll move on.

2          BY MR. MCLEOD:

3                 Q.      In paragraph B-1-A could you read, for the

4          benefit of the ladies and gentlemen of the jury,

5          beginning with the word "between" and ending with the

6          word "athlete"?

7                        MS. BARBIER:        I object for the record.         His

8               name is not Mr. Gatto.

9                 Q.      You can answer.

10                A.      "Between May 18 and June 1, 2017, Code and

11         Gatto impermissibly offered through Christian Dawkins,

12         an associate of and his family, $100,000 cash to -- in

13         exchange for to enroll at the institution as a men's

14         basketball student-athlete."

15                Q.      All right.        And, Mr. Carns, would you agree

16         with me that the dates of May 18, 2017, and

17         June 1, 2017, predate the date of August 23, 2017, on

18         the calendar?

19                A.      Yes.

20                Q.      All right.        If you would please, for the

21         benefit of the ladies and gentlemen of the jury, read

22         paragraph B beginning with the word "between"?

23                A.      "Between July 7 and August 1, 2017, Code and

24         Gatto arranged for the provision of an extra benefit in

25         the form of a $25,000 cash payment to following

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 76 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 75

1          enrollment at the institution."

2                 Q.      All right.        Sir, would you agree with me that

3          the date of August 1, 2017, predates the date of

4          August 23, 2017, on the calendar?

5                 A.      Yes.

6                 Q.      All right.        And with regard to what you just

7          read, for the benefit of the ladies and gentlemen of the

8          jury, Brian was, in fact, enrolled at the time the bribe

9          payment was received by his family member, was he not?

10                       MR. LINDHOLM:         Object to form.

11                       MR. TAFT:       Object to form.

12                Q.      You can answer.

13                A.      He was enrolled -- yes, he was enrolled during

14         that summer.          That would have been during that period.

15                Q.      And the four-year contract that was entered

16         into between Louisville and Brian was dated

17         June 1, 2017; is that correct?

18                A.      Correct.

19                Q.      And the bribe payment referenced in this

20         exhibit at B-1-B has a date of between July 7 and

21         August 1; is that correct?

22                       MR. LINDHOLM:         Object to form.

23                       MR. MORGAN:        Objection to form.

24                A.      Yes.

25                Q.      And you would agree with me that July comes

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26      Page 77 of 187
                                  30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                           Bowen v. Adidas

                                                                              Page 76

1          after June on the calendar?

2                 A.      Yes.

3                 Q.      All right.        Now, isn't it true, sir, that as

4          far as the permissible contacts that are allowed for

5          prospective players, those provisions are in place for

6          the institution primarily; isn't that correct?

7                        MR. LINDHOLM:         Object to form.

8                        MR. MORGAN:        Same objection.

9                 A.      I think they're in place for both.

10                Q.      Well, let me ask you this:                  Based on the

11         bylaws, does the NCAA rely upon teenagers to know what

12         the permissible periods of contact are and to enforce

13         that scheme?

14                       MS. BARBIER:        Objection.

15                       MR. LINDHOLM:         Objection to form.

16                A.      No.

17                Q.      Under the NCAA bylaws, isn't it true, sir,

18         that it is up the member institutions to be

19         knowledgeable about when the teenager can be contacted

20         and enforcing those parts of the bylaws, isn't that

21         correct, sir?

22                       MR. LINDHOLM:         Objection to form.

23                       MS. BARBIER:        Objection.

24                A.      Yes.

25                Q.      And, Mr. Carns, with regard to the -- on the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 78 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 77

1          third page of the notice of allegations, the mention of

2          a contact in Las Vegas between July 19 and

3          July 25, 2016.          Do you see that?

4                 A.      Yes.

5                 Q.      What is referenced there under the NCAA bylaws

6          would be considered an institutional violation, would it

7          not, sir?

8                        MR. LINDHOLM:         Object to form.

9                        MS. BARBIER:        Objection.

10                       MR. MORGAN:        Same objection.

11                A.      Yes.

12         BY MR. MCLEOD:

13                Q.      And isn't it true, sir, that under the NCAA

14         bylaws, that institutional violation shall not have any

15         effect on a student athlete's eligibility?

16                       MS. BARBIER:        Objection.

17                       MR. LINDHOLM:         Objection to form.

18                A.      Correct.

19                Q.      And we know that because the NCAA bylaws

20         specifically state that that impermissible conduct is

21         classified as a di minimus and restitution of

22         violations; isn't that correct?

23                       MS. BARBIER:        Objection.

24                       MR. LINDHOLM:         Objection to form.

25                A.      Yes.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21    Entry Number 225-26   Page 79 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 78

1                 Q.      Now, let me show you NCAA bylaw 13.01.                Is it

2          on your screen, sir?

3                        MR. MORGAN:        Is it Exhibit 4, Mullins?

4                        MR. MCLEOD:        Yes.

5                 A.      Which -- Exhibit 4?

6          BY MR. MCLEOD:

7                 Q.      It's Exhibit 4, and it should be on your

8          screen now.

9                 A.      13.01?

10                Q.      Yes, sir.       13.01.1.

11                A.      Okay.

12                Q.      All right.        Isn't it true, sir, that if a

13         representative of a member institution's athletic

14         interest is involved in impermissible recruiting, that

15         that fact alone shall render the student ineligible for

16         participation at that school?

17                       MR. LINDHOLM:         Object to form.

18                       MR. TAFT:       Object to form.

19                       MS. BARBIER:        Objection.

20                       MR. MORGAN:        Object to continuously asking this

21              witness for opinion testimony.

22         BY MR. MCLEOD:

23                Q.      Okay.      I'll ask you another way, Mr. Carns.

24         Could you read, for the benefit of the ladies and

25         gentlemen of the jury, NCAA bylaw 13.01.1 beginning with

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 80 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 79

1          the word "the"?

2                 A.      "The recruitment of a student-athlete by a

3          member institution or any representative of its

4          athletics interest in violation of the association's

5          legislation is acknowledged by the institution or

6          established in the association's infractions process

7          shall result in the student-athlete becoming ineligible

8          to represent that institution in intercollegiate

9          athletics.

10                        Committee on student-athlete reinstatement may

11         restore the eligibility of the student-athlete involved

12         in such a violation only when circumstances clearly

13         warrant restoration."

14                Q.      All right.        Mr. Carns, that's -- that's

15         enough, unless you want to continue reading.                   I'm just

16         trying for benefit of time.

17                A.      That's fine.

18                Q.      Okay.      So, Mr. Carns, isn't it true, sir, that

19         pursuant to these NCAA bylaws, if a representative of

20         the university's athletic interest or a member of the

21         university staff recruits in an impermissible manner,

22         that shall result in the student-athlete becoming

23         ineligible to represent that institution; isn't that

24         correct?

25                       MR. LINDHOLM:         Object to form.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 81 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 80

1                        MR. TAFT:       Object to form.

2                        MS. BARBIER:        Objection.

3                        MR. MORGAN:        The bylaw says what it says.

4               Asking this witness an opinion is improper.

5          BY MR. MCLEOD:

6                  Q.     Okay.      Mr. Carns, do you agree with me that

7          the language that you read for the benefit of the ladies

8          and gentlemen of the jury was, in fact, the language

9          that was in place in that controlled -- in 2016 and

10         2017?

11                       MS. BARBIER:        Objection.

12                 A.     Yes.

13                 Q.     Okay.      And I asked if you would agree with me

14         earlier that words have meaning, and I think you shared

15         with me that they do; is that right?

16                       MR. LINDHOLM:         Object to form.

17                       MR. TAFT:       Object.

18         BY MR. MCLEOD:

19                 Q.     Sir?

20                 A.     Yes.

21                 Q.     And in 13.01.1, isn't it true, sir, that the

22         word "shall" is contained within the language that you

23         read for the benefit of the ladies and gentlemen of the

24         jury?

25                       MS. BARBIER:        Objection.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 82 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 81

1                        MR. TAFT:       Objection.

2                        MR. MORGAN:        Objection.       The bylaw says what it

3                 says. Asking these witness these questions is

4                 improper.

5          BY MR. MCLEOD:

6                  Q.     You can answer, sir.

7                  A.     The word "shall" is in that bylaw.

8                  Q.     All right.        Now, in addition, doesn't this

9          bylaw clearly state that the student-athlete is

10         ineligible at the institution that engaged in the

11         impermissible recruiting violation, isn't that correct,

12         sir?

13                       MS. BARBIER:        Objection.

14                       MR. LINDHOLM:         Objection to form.

15                 A.     That would include all recruiting violations.

16                 Q.     Well, let me ask you, sir, in 13.01.1, would

17         you agree with me that it states, "Shall result in the

18         student athlete becoming ineligible to represent that

19         institution and intercollegiate athletics."                     Would you

20         agree with me that's what the bylaw states?

21                       MR. MORGAN:        Objection to form.          You did not

22                read the entire bylaw.

23                 Q.     You can answer, sir.

24                 A.     That's a section of that bylaw, yes.

25                 Q.     I'll tell you what, read it again, for the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 83 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 82

1          benefit of the ladies and gentlemen of the jury, just so

2          we have a clear record, beginning with the word "the"

3          and end with the word "restoration," please?

4                        MR. LINDHOLM:         Object to form.

5                        MR. MORGAN:        Okay.     Yeah, object to form.         You

6               know, if you want him to read the entire thing in

7               the record, I'm not sure why you want him to,

8               Mullins, but let's just have him read the whole

9               thing and we can agree if he read it correctly or

10              not.

11                       MR. MCLEOD:        Well, it would be a lot quicker if

12              we would admit under oath that it says what it says,

13              but because he won't, I'm having to do the hard way.

14                       MR. MORGAN:        I'm going to object to you making

15              the comments about the witness --

16                       MR. MCLEOD:        We keep --

17                       MR. MORGAN:        -- he is being truthful.         Your

18              questions are not appropriate, and you are asking

19              him to say things that are not in the bylaw or to

20              ask him to say that the bylaw says only part of what

21              it says.

22                       MR. MCLEOD:        All right.       Mr. --

23                       MR. MORGAN:        I'm not sure why -- I don't know

24              why, I just would like the record to be clear and

25              clean.        Again, we're not in this case, so I don't

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 84 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 83

1               know why you are doing it this way, but if you want

2               him to read the bylaw, he can.                  I think he should

3               read the whole thing, so we don't go back over and

4               over and over again.

5                        THE WITNESS:        Okay.     I'll do exactly that.

6          BY MR. MCLEOD:

7                 Q.      Okay.      Mr. Carns, read, for the benefit of

8          ladies and gentlemen of the jury, the first full

9          paragraph under bylaw 13.01.1.

10                       MR. LINDHOLM:         Object to form.

11                A.      "The recruitment of a student-athlete by a

12         member institution or any representative of its athletic

13         interest in violation of the association's legislation

14         is acknowledged by the institution or established

15         through the association's infractions process shall

16         result in the student-athlete becoming ineligible to

17         represent that institution and intercollegiate athletes.

18         The committee of student-athlete reinstatement may

19         restore the eligibility of a student athlete of a

20         student involved in such violation only when

21         circumstances clearly warrant restoration.                   The student

22         is responsible for his or her involvement in the

23         violation of the NCAA regulations during the student's

24         recruitment, and involvement in a Level 1 or Level 2

25         violation, see bylaw 19.1.1 and 19.1.2, may cause the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 85 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 84

1          student to become permanently ineligible for

2          intercollegiate athletic competition at that

3          institution."

4                 Q.      Now, Mr. Carns, would you agree with me that

5          the way that this bylaw operates is that if an

6          institution or athletic representative engages in the

7          impermissible recruiting, that that particular recruit

8          is ineligible to participate at that particular school?

9          Would you agree with me that?

10                       MS. BARBIER:         Objection.

11                       MR. MORGAN:         Object to form.

12                       MR. LINDHOLM:         Object to form.

13                       MR. MORGAN:         Objection to asking this witness

14              to give an opinion about how the NCAA --

15                       MR. MCLEOD:         He's the head of -- he's head of

16              compliance.          Okay?     It's in the 30(b)(6) notice.

17              I'm trying to be deferential as I can, but we need

18              to keep moving because of time.

19         BY MR. MCLEOD:

20                Q.      Mr. Carns, isn't it true, sir, that under the

21         NCAA bylaws the way bylaw 13.01.1 is administered, based

22         upon your having worked in this area over 20 years, is

23         that if an institution engages the impermissible

24         recruiting, then that recruit is ineligible to

25         participate at that institution?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 86 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 85

1                        MR. LINDHOLM:         Object to form.

2                        MS. BARBIER:        Objection.

3                        MR. MORGAN:        Object to form and opinion

4               testimony.

5          BY MR. MCLEOD:

6                 Q.      You can answer, sir.

7                 A.      For violations -- for violations within the

8          bylaw that affect eligibility, yes.                    There are bylaws in

9          the -- within 13 that do not affect eligibility.

10                Q.      Okay.      And, Mr. Carns, is one of the reasons,

11         from an enforcement standpoint, bylaw 13.01.1 is in

12         place is to prevent member institutions from benefiting

13         from illegal recruiting -- or improper recruiting?

14                       MR. LINDHOLM:         Object to form.

15                       MS. BARBIER:        Objection.

16                       MR. MORGAN:        Objection to form.

17         BY MR. MCLEOD:

18                Q.      You can answer, sir.

19                A.      Yes.

20                Q.      Because without this bylaw, isn't it true,

21         sir, that if you -- if a university or member

22         institution secured the rights to an elite prospects

23         talent and basketball services, that they would be able

24         to benefit from that with no repercussions, isn't that

25         correct, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 87 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 86

1                        MR. LINDHOLM:         Object to form.

2                        MS. BARBIER:        Objection.

3                        MR. MORGAN:        Objection to form.          Form and

4               opinion.

5          BY MR. MCLEOD:

6                 Q.      You can answer, sir.

7                        MR. MORGAN:        If you know.

8                 A.      In some circumstances, yes.

9                 Q.      Okay.      Now, Mr. Carns, in Brian's case, did

10         the University of Louisville ever seek to have his

11         eligibility reinstated after the bribe payment was

12         delivered to his father?

13                       MR. LINDHOLM:         Object to form.

14                       MS. BARBIER:        Objection.

15                       MR. MORGAN:        I want to object to the form,

16              Mullins, only because you're asking this witness

17              about circumstances that I think even you say were

18              not established until after the SDNY trial and Brian

19              Bowen was no longer a student-athlete at the

20              University of Louisville.

21         BY MR. MCLEOD:

22                Q.      Mr. Carns, at any time while Brian was

23         enrolled at Louisville, did the university or its

24         athletic department ever seek reinstatement or

25         restoration of his eligibility?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 88 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 87

1                 A.      Because we did not declare him ineligible, we

2          did not seek reinstatement, no.

3                 Q.      So the answer to my question is:                The

4          university or the Athletic Association never made any

5          efforts to have Brian's eligibility restored with the

6          governing body known as the NCAA; is that correct?

7                        MR. LINDHOLM:         Objection.

8                        MR. TAFT:       Objection.       Misstates his testimony.

9                 Q.      You can answer, sir.

10                A.      We did not seek reinstatement, because we did

11         not declare this student-athlete ineligible, which is

12         needed before we can request reinstatement.

13                Q.      Mr. Carns, isn't it true, sir, that if Brian

14         had been reinstated, he would not have been able to play

15         at the University of Louisville?

16                       MS. BARBIER:        Objection.

17                       MR. LINDHOLM:         Object to form.

18                       MR. MORGAN:        Objection to form.          Objection

19              asking this witness hypotheticals or opinion

20              testimony.

21         BY MR. MCLEOD:

22                Q.      You can answer, sir.

23                A.      I don't know.

24                Q.      Isn't it true, sir, that a reasonable

25         inference to be drawn from the fact that Louisville did

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26    Page 89 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 88

1          not undertake any steps to restore Brian's eligibility

2          is because the school and the Athletic Association would

3          not benefit from his basketball labor or talents if his

4          eligibility was, in fact, restored?

5                        MS. BARBIER:        Objection.

6                        MR. LINDHOLM:         Objection to form.

7                        MR. MORGAN:        Objection to form.          Objection to

8               the nature of the question -- the argumentative

9               nature of the question.

10                A.      No.

11                Q.      And share with me why I'm incorrect, sir?

12                A.      That wasn't contemplated in any of our

13         decision making at that time.

14                Q.      My question is based upon the language in this

15         rule, isn't it true, sir, that had Louisville sought

16         reinstatement, they would not have been able to benefit

17         from Brian's basketball labor and talent?

18                       MR. LINDHOLM:         Object to form.

19                       MS. BARBIER:        Objection.

20                       MR. MORGAN:        Can you restate that question,

21              Mullins?

22                       I'm sorry.

23         BY MR. MCLEOD:

24                Q.      Mr. Carns, having read by law 13.01.1, my

25         question to you is very simple:                  Isn't it true that had

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 90 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 89

1          Louisville undertaken steps to restore Brian's

2          eligibility, he would not have been able to play at the

3          University of Louisville pursuant -- pursuant to this

4          bylaw?

5                        MS. BARBIER:        Objection.

6                        MR. LINDHOLM:         Object to form.

7                        MR. MORGAN:        Objection.       I'm going to object

8               and say it misstates prior testimony.                   It is -- if

9               you are assuming that the University of Louisville

10              would have sought reinstatement based on the fact

11              that they declared him ineligible, which you already

12              said they had not done multiple, Mullins, and then

13              you are hypothetical on top of --

14                       MR. MCLEOD:        Let me -- let me just tell you-all

15              this.

16                       I've tried to be as patient as I can.               There

17              can be no more speaking objections, number one, and,

18              number two, you-all asked me, and I agreed that an

19              objection of one is an objection for all, so there's

20              no need for everybody to object at the same time.

21              Your record is preserved as to the form of the

22              question.

23                       I'm going to ask this question one last time.

24                       MR. MORGAN:        Before you do that, Mullins, can I

25              just clarify?          You said when we started this

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 91 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 90

1               deposition that you wanted all objections on the

2               record.        That was what you started with I thought.

3                        MR. MCLEOD:        And we agreed except as to the

4               form of the question, and so there's no need for

5               everybody to state your objections as to the form.

6               If you still want to do it, then that is perfectly

7               fine.       I'm just letting you know that you are not

8               required to.          I'm going to ask this question for one

9               last time.

10         BY MR. MCLEOD:

11                Q.      Mr. Carns, isn't it true that pursuant to

12         bylaw 13.01.1 that had Brian's eligibility been

13         restored, he would not have been able to play at the

14         University of Louisville?

15                       MR. LINDHOLM:         Object to form.

16                       MR. TAFT:       Object to form.

17                       MR. MORGAN:        Same objection.

18         BY MR. MCLEOD:

19                Q.      You can answer, sir.

20                A.      The NCAA reinstatement staff would make that

21         decision, so I do not know the answer to that question.

22                Q.      Okay.      If Brian's eligibility was restored and

23         he was unable to play at Louisville per the NCAA bylaws,

24         would you agree with me that Louisville would not be

25         able to benefit from his basketball services and talent?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 92 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 91

1                        MR. LINDHOLM:         Object to form.

2                        MR. MORGAN:        Object to form.

3                        MS. BARBIER:        Objection.

4          BY MR. MCLEOD:

5                 Q.      You can answer, sir.

6                 A.      Could you repeat that again, please?

7                 Q.      If Brian's eligibility to play college

8          basketball was restored, would you agree with me, sir,

9          that he would not have been able to play basketball at

10         Louisville?

11                       MR. LINDHOLM:         Object to form.

12                       MR. MORGAN:        Object.

13                A.      I -- I don't know the answer to that question.

14                Q.      Okay.      Would you agree with me, sir, that if

15         Brian played basketball and prepared for the NBA at an

16         institution other than Louisville, then Louisville would

17         not be able to benefit from his basketball labor and

18         talent?

19                       MS. BARBIER:        Objections.

20                       MR. LINDHOLM:         Object to form.

21                       MR. MORGAN:        Objection to form.

22                A.      Yes.

23         BY MR. MCLEOD:

24                Q.      Now, you testified in the criminal case, did

25         you not, sir?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 93 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 92

1                 A.      Yes.

2                 Q.      And we've got your testimony, and going

3          through it, you appear to be rather forthcoming with

4          regards to the Government's questions, and let me first

5          ask you:       Was the purpose of your testimony at the

6          criminal trial that resulted in convictions of

7          Defendants Gatto, Code, and Dawkins in part to seek

8          restitution for injuries that the University of

9          Louisville claimed?

10                       MR. LINDHOLM:         Object to form.

11                       MR. MORGAN:        I'm going to object to the form.

12                       And, Mullins, I don't know if it's customary to

13              take shots at witnesses as part of your questions or

14              not, but I think that's improper.                     I'm just going to

15              note that, and, you know, there's only a certain

16              level of harassment and insinuation that I think Mr.

17              Carns should have to put up with.

18         BY MR. MCLEOD:

19                Q.      Mr. Carns, why did you go to New York and

20         testify in the criminal case?

21                A.      I was asked to testify by the attorneys, and I

22         agreed to.

23                Q.      And what was the subject matter of the

24         testimony that you offered to the jury in that case?

25                A.      The subject matter was the whole -- the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 94 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 93

1          recruitment of Brian Bowen.

2                 Q.      And did your testimony include, sir, sworn

3          testimony that the payment that was made to his father

4          rendered him ineligible?

5                        MR. LINDHOLM:         Object to form.

6                 A.      I don't recall the specific testimony.

7                 Q.      Okay.      Well, I'll turn you to page 357.            I

8          think it's on your first day of sworn testimony.

9                        MR. MORGAN:        Mullins, are you -- are you

10              loading something?

11                       MR. MCLEOD:        Yeah.     We're trying to load his

12              testimony.         That way we're reading from the same

13              sheet of music, and that way --

14                       MR. MORGAN:        Okay.     I was making sure I wasn't

15              missing anything.

16                          (EXHIBIT 9 MARKED FOR IDENTIFICATION)

17         BY MR. MCLEOD:

18                Q.      All right.        Mr. Carns, do you have on your

19         screen --

20                A.      Yes.

21                Q.      All right.        And this is a transcription of

22         testimony in          the matter of the United States of America

23         versus James Gatto, AKA Jim, Merl Code, and Christian

24         Dawkins.       Do you see that?

25                A.      Yes.

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21    Entry Number 225-26   Page 95 of 187
                                  30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                           Bowen v. Adidas

                                                                            Page 94

1                 Q.      And is that the criminal trial that you gave

2          sworn testimony to as it relates to Brian Bowen's

3          ineligibility at the University of Louisville?

4                        MR. MORGAN:        Objection to form.

5                 A.      Yes.

6                 Q.      All right.        If you would please, sir, come

7          down to page 357.

8                 A.      Okay.

9                 Q.      All right.

10                       MR. LINDHOLM:         Mullins, for the record, is this

11              the full transcript of the trial?

12                       MR. MCLEOD:        Yes.     This is the full transcript

13              of Day 1.         He testified over the course of two days.

14                       MR. LINDHOLM:         Okay.     Thank you.

15         BY MR. MCLEOD:

16                Q.      So, Mr. Carns, do you see at the top of page

17         357, line 2?

18                A.      Yes.

19                Q.      All right.        And was that question asked of you

20         by the Department of Justice in the prosecution of

21         Defendant Gatto, Defendant Code, and Defendant Dawkins?

22                A.      Yes.

23                Q.      And was that question asked of you by the

24         Department of Justice as it relates to the ineligibility

25         of my client, Brian Bowen?

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 96 of 187
                                  30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                           Bowen v. Adidas

                                                                             Page 95

1                        MR. LINDHOLM:         Object to form.

2                 A.      I don't believe so.            I believe it was a

3          general question regarding --

4                 Q.      Mr. Carns, were you there to testify about

5          general matters, or were you there to testify about the

6          university's injury as it relates to Brian Bowen losing

7          his eligibility?

8                        MS. BARBIER:        Objection.

9                        MR. LINDHOLM:         Object to form.

10                       MR. MORGAN:        Object to form.           Mr. Carns was

11              trying to explain in the question you were

12              identifying was in relation to a broader topic that

13              the questioning attorney was asking.

14         BY MR. MCLEOD:

15                Q.      Mr. Carns, would you read, for the ladies and

16         gentlemen of the jury, the question that the Department

17         of Justice has asked you beginning on line 2?

18                       MR. MORGAN:        So I'm just going to object to the

19              form of the question and suggest that the page

20              before that should also be read out of fairness for

21              completion.

22         BY MR. MCLEOD:

23                Q.      Would you please read that, sir?

24                A.      "So if a family member receives an improper

25         benefit without the student athlete's knowledge, does

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 97 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 96

1          that affect the student-athlete's eligibility?"

2                 Q.      And what was your answer, sir?

3                 A.      "Yes."

4                 Q.      And is that still truthful testimony as it

5          relates to impermissible extra benefits in the

6          eligibility consequences for student-athletes?

7                        MR. LINDHOLM:         Object to form.

8                 Q.      Mr. Carns?

9                 A.      Yes.     If you have the -- if you have knowledge

10         and facts related to that, yes.

11                Q.      Okay.      So the question that begins on line 2

12         and your answer on line 5 is an accurate transcription

13         of your sworn testimony at the criminal proceeding; is

14         that correct?

15                       MR. MORGAN:        I'm going to object to form.

16                A.      Yes.

17                Q.      Okay.      Now, let's go down to page 368 please,

18         sir, and let me first ask you:                 Isn't it true, sir, that

19         in elite programs like Louisville, they don't offer

20         athletic scholarships to prospects who are ineligible

21         for competition?

22                       MR. LINDHOLM:         Object to form.

23                       MS. BARBIER:        Objection.

24                Q.      You can answer, Mr. Carns.

25                A.      It would depend on the reason for the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 98 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 97

1          ineligibility.

2                 Q.      Well, let me ask you:             Does the university, to

3          your knowledge, issue scholarships to student-athletes

4          who are ineligible to compete?

5                        MR. LINDHOLM:         Object to form.

6                 A.      In circumstances like a transfer that have to

7          sit out a year who's ineligible for competition for that

8          year, yes, we would offer a scholarship for that year,

9          even though they were ineligible for competition.

10                Q.      All right.        Would read, for the benefit of the

11         ladies and gentlemen of the jury, the question that the

12         Department of Justice asked you beginning on line 16?

13                       MR. MORGAN:        I'm going to say again, objection

14              to form under Rule 106, fairness and completeness.

15              He ought to be able to read into the record the

16              remainder of the transcript or portions before and

17              after.

18                       MR. MCLEOD:        If you know, before, Mr. Carns,

19              you answer, if it -- if it suits you-all's purposes,

20              why don't we admit into evidence all of the sworn

21              testimony?         That way the rule of completeness is a

22              non-issue?         Is there any objection to that.

23                       MR. MORGAN:        I don't think it's a non-issue.              I

24              mean, maybe the defendants would have a different

25              view, but just from my perspective, if you try to

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
     3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26   Page 99 of 187
                                  30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                           Bowen v. Adidas

                                                                           Page 98

1                 admit this writing or recorded statement, I'm noting

2                 the 106 objection for completeness and fairness.

3                 It's your deposition.            You can go forward however

4                 you want to, but I -- you know --

5                        MR. MCLEOD:        So at this time, I'll move into

6                 evidence Mr. Carns' sworn testimony in the criminal

7                 trial that expanded the course of two days.

8                           (EXHIBIT 10 MARKED FOR IDENTIFICATION)

9                        MS. BARBIER:        Objection.

10                       MR. LINDHOLM:         Objection.

11                       MR. TAFT:       Objection.

12         BY MR. MCLEOD:

13                 Q.     Mr. Carns, will you please, sir, read, for the

14         benefit of the ladies and gentlemen of the jury, the

15         question that begins on line 16?

16                 A.     "Does the university, to your knowledge, issue

17         scholarships to student-athletes who are ineligible to

18         compete?"

19                 Q.     What was your sworn response to that question,

20         sir?

21                 A.     "No, they do not."

22                 Q.     And what did the Department of Justice ask you

23         next?

24                 A.     "Why not?"

25                 Q.     And could you share, for the benefit of the

                                        Veritext Legal Solutions
      800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 100 of 187
                              30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                       Bowen v. Adidas

                                                                        Page 99

1         ladies and gentlemen of the jury, what your answer to

2         that question was?

3                A.    "Why don't they?          Because if they are

4         ineligible to compete, you are using the scholarship for

5         somebody that could be eligible primarily."

6                Q.    Is that an accurate transcription of your

7         testimony given during the criminal trial related to the

8         Adidas bribery scheme?

9                     MR. LINDHOLM:          Object to form.

10               A.    Yes.

11                    MS. BARBIER:      Objection.

12                    MR. TAFT:     Objection.       Mullins, you had

13             previously represented that this was the full

14             transcript of the day on which he testified, and

15             it's clearly not.        I mean, we've got a cut off

16             question right here, so I'm not sure that this a --

17             obviously, this is not a complete exhibit.

18                    MR. MCLEOD:      It is, but we'll keep going.

19        BY MR. MCLEOD:

20               Q.    Now, Mr. Carns, isn't it true, sir, that the

21        criminal trial that you testified to related to Brian

22        Bowen's ineligibility at the University of Louisville?

23                    MS. BARBIER:      Objection.

24                    MR. LINDHOLM:          Object to form.

25                    MR. MORGAN:      Object to form.

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 101 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 100

1         BY MR. MCLEOD:

2                Q.    You can answer, sir.

3                A.    That was -- yes.          That was part of the

4         testimony, yes.

5                Q.    And isn't it true, sir, that the University of

6         Louisville sought -- sought restitution, i.e., money in

7         that criminal proceeding as a result of Brian's

8         ineligibility at Louisville?

9                     MR. LINDHOLM:          Object to form.

10                    MS. BARBIER:       Objection.

11                    MR. MORGAN:       Object to form.

12               A.    I believe that's correct, yes.

13        BY MR. MCLEOD:

14               Q.    Okay.     And in February of 2019, was Amy

15        Shoemaker deputy university counsel at the University of

16        Louisville?

17               A.    Yes.

18               Q.    And did Ms. Shoemaker submit on behalf of the

19        university a victim impact statement as it relates to

20        Brian's loss of his eligibility while at the University

21        of Louisville?

22               A.    Yes.

23               Q.    And is it your understanding, sir, that in

24        that victim impact statement, the University of

25        Louisville claimed harm as a result of Brian losing his

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26     Page 102 of 187
                              30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                       Bowen v. Adidas

                                                                         Page 101

1         eligibility?

2                A.    Yes.

3                Q.    Would you agree with me, sir, that had Brian

4         not lost his eligibility, the university would not have

5         suffered any injury at all?

6                     MR. LINDHOLM:          Object to form.

7                     MS. BARBIER:      Objection.

8                     MR. MORGAN:      Object to form.            This witness is

9              not -- this is not part of your notice about --

10             notice of deposition, period.              In fact, it's, you

11             know -- I don't know.

12                    Court Reporter, can we go off the record, and I

13             want to find out how much time of testimony is left

14             in the seven- hour day under the federal rules.

15                    MR. LINDHOLM:          And before we go off the record,

16             I'd just like to add that I object, as well, that

17             this is well beyond the scope of the topics.                   Any

18             injury to Louisville is not included in the topics.

19                    MR. MCLEOD:      Any other objections?

20                    MS. BARBIER:      Yeah.      I join in all of the

21             objections.

22                    MR. MCLEOD:      Okay.

23                    MR. TAFT:     The description of the document is

24             hearsay, so I'll object there to the victim impact

25             statement.

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com           www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 103 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 102

1         BY MR. MCLEOD:

2                Q.     All right.     Mr. Carns, isn't it true, sir,

3         that had Brian's eligibility not been destroyed, the

4         university would not have suffered any injury at all?

5                     MS. BARBIER:      Objection.

6                     MR. LINDHOLM:          Objection to form.     Outside the

7              scope.

8                Q.     You can answer, sir.

9                     MR. MORGAN:      Objection.       Outside the scope.

10             This witness is not qualified to testify on those

11             matters, nor is he prepared to, since it wasn't part

12             of the 30(b)(6) notice.

13                    MR. MCLEOD:      Guys, I'm just going to warn you

14             for the last time, all right, these speaking

15             objections are improper under local rules.                It's

16             sanctionable conduct.            I've never filed a motion of

17             sanctions against a lawyer, and I'm not going to do

18             it now, but I'm going to ask you for the last time,

19             please stop, so we can get through this deposition.

20             You can resolve all your objections and everybody

21             can come to Judge Anderson and we can argue until

22             the cows come home, but these speaking objections

23             are flat out improper, and everyone one of you knows

24             it.

25        BY MR. MCLEOD:

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 104 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 103

1                Q.    So, Mr. Carns, my question to you is:               Isn't

2         it true, sir, that had Brian's eligibility not been

3         destroyed, the university would have suffered no injury

4         at all?

5                     MS. BARBIER:      Objection.

6                     MR. LINDHOLM:          Object to form.

7                A.    I don't know the answer to that.

8                Q.    Tell me why you don't know the answer to that?

9                     MR. LINDHOLM:          Object to form.

10               A.    I don't understand the eligibility.              I have no

11        involvement with his eligibility being destroyed.

12               Q.    Mr. Carns, are you not cognizant of the fact

13        that you testified under oath in a criminal proceeding

14        that related to restitution to the University of

15        Louisville?

16                    MR. MORGAN:      Objection.       Argumentative.

17                    MS. BARBIER:      Objection.

18               Q.    You can answer, sir.

19               A.    Yes, I'm aware I testified.

20               Q.    And, sir, isn't it true that you testified

21        about the value of the scholarship that was offered to

22        Brian Bowen, my client?

23                    MR. LINDHOLM:          Object to form.

24               A.    Yes, I did testify to that.

25               Q.    And could you share with the ladies and

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 105 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 104

1         gentlemen of the jury the value of the scholarship based

2         upon your sworn testimony in the criminal proceeding?

3                A.    I don't recall.         Approximately, $41,000.

4                Q.    And what was your understanding of why you

5         testified to the cost of the value of a scholarship to

6         Brian Bowen in the criminal proceeding in New York?

7                     MR. TAFT:      Objection to form.

8                A.    Because I was asked -- I was asked

9         specifically during 2017/'18 what was the approximate

10        cost of a scholarship.

11               Q.    Did you not understand, sir, that you were

12        testifying in support of the university's claim for

13        restitution in the criminal case?

14                    MS. BARBIER:       Objection.

15               A.    At the time, I was just answering the

16        questions.

17               Q.    Okay.     Do you know whether the University of

18        Louisville represented to the court in New York and to

19        the NCAA that Brian was allowed to continue going to

20        class?

21                    MR. MORGAN:       Objection to form.

22               A.    Yes, he was allowed to continue to go to

23        class.

24                    MR. MORGAN:       Mullins, I think we're almost at

25             seven hours.        Do you have a -- do you have the time?

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26    Page 106 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas

                                                                        Page 105

1                     MR. MCLEOD:      I'm at -- I've got 6:30.

2                     MR. MORGAN:      Were you tracking?           Okay.   You got

3              6:30, so were you tracking how much time on the

4              record versus not?

5                     MR. MCLEOD:      No.      I haven't been tracking it.

6                     Obviously, this testimony is under the de bene

7              esse notice, and I think we're about an

8              hour-and-a-half into it.

9         BY MR. MCLEOD:

10               Q.    Mr. Carns, let me --

11                    MR. MORGAN:      You've got seven hours of

12             testimony for the day, federal rules.

13                    MR. MCLEOD:      Okay.

14                    MR. MORGAN:      I don't mind giving you a little

15             extra time, but, I mean, you're so far off the

16             topics, that it's --

17                    MR. MCLEOD:      Well, we're just going to have to

18             agree to disagree again, and if the speaking

19             objections stop, I think it will go a lot quicker.

20             I'll try my best to move as expeditiously as

21             possible.

22                    MR. LINDHOLM:          Can we get a time check from the

23             court reporter?

24                    COURT REPORTER:          Okay.   We were on the record

25             for the 30(b)(6) deposition of John Carns for three

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com          www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 107 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 106

1              hours, 37 minutes, and we've been on the record for

2              this cross-notice deposition for two hours, 11

3              minutes.

4                      MR. MORGAN:      Thank you.

5                      VIDEOGRAPHER:         Mr. Morgan, would it be possible

6              to close the blinds behind the witness?                We're

7              getting a lot of glare.

8                      MR. MORGAN:      Oh, yeah.       Sure.

9                      VIDEOGRAPHER:         Thank you.

10                     MS. BARBIER:      I would just like to say that I

11             don't think it's fair to the witness to go beyond

12             seven hours.        I don't think that the rules

13             contemplate making a witness testify longer than

14             seven hours in one day, so I would ask that after

15             the seven-hour mark, we adjourn.

16                     MR. MORGAN:      Yeah, I was going to say, I don't

17             disagree, and I'm hoping, Mullins, you can get

18             pretty close to being done or done here shortly, and

19             we can done, but I want to give you that

20             opportunity, of course.            I don't want to impede

21             that.       I did not -- I never agreed that we would go

22             on for another deposition for another seven hours.

23             I mean, I don't -- whatever you-all's procedure down

24             there in South Carolina, but the federal rules are

25             pretty clear about how much time a witness has to

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 108 of 187
                                30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                         Bowen v. Adidas

                                                                       Page 107

1              testify, so hopefully we can get done with it.

2                     MR. MCLEOD:        Okay.     You-all ready to keep

3              going?

4         BY MR. MCLEOD:

5                Q.     Now, Mr. Carns, isn't it true, sir, that the

6         process of cutting off Brian's financial aid was already

7         in place the day after the indictments were announced by

8         the Department of Justice?

9                     MR. LINDHOLM:          Object to form.

10               A.     No, it's not true.

11               Q.     Okay.     Were you involved in responding to the

12        subpoena that was issued to the University of Louisville

13        regarding this case?

14               A.     Yes.

15               Q.     Do you have those documents in front of you?

16               A.     No.

17               Q.     Do you know whether or not those documents

18        included an e-mail from you dated September 27, 2017, at

19        10:56 a.m.?

20               A.     No.

21               Q.     Do you believe in responding to a subpoena,

22        the university and Athletic Association has a

23        responsibility to comply in full?

24                    MR. MORGAN:        Let me object to the form.         Asking

25             this witness legal opinions.

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 109 of 187
                             30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                      Bowen v. Adidas

                                                                      Page 108

1                     MR. MCLEOD:      Did he have responsibility to

2              comply with judicial process?              What is your

3              objection as to the form of that question, sir?

4                     MR. MORGAN:      You are asking him a legal

5              opinion.

6                     MR. MCLEOD:      He's a lawyer.

7                     MR. MORGAN:      He's not a lawyer for this

8              deposition.

9                     MR. MCLEOD:      You don't have to be a lawyer to

10             know that when you get a subpoena, you have

11             obligations.

12                    MR. MORGAN:      Mr. Mullins, you're directing

13             these questions to me, so I'll respond, so --

14                    MR. MCLEOD:      I'm not going to argue with you.

15                    MR. MORGAN:      No.    No.    You asked me the

16             question, so I'll respond.            There was a subpoena

17             directed to the University of Louisville we objected

18             to the breadth and scope.            We met and conferred and

19             narrowed that.       We complied with our obligations

20             under the subpoena, but, again, I never heard from

21             you on it, so if you've got a question about it, I'm

22             happy to talk to you off the record, so you don't

23             eat up your time.

24                    MR. MCLEOD:      So, Mr. Morgan, can you share with

25             the court whether or not your subpoena response

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26    Page 110 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 109

1              included Exhibit 11 that is on the screen now?

2                     MR. MORGAN:       I don't see Exhibit 11.

3                          (EXHIBIT 11 MARKED FOR IDENTIFICATION)

4                     MR. MCLEOD:       It should be on your screen now.

5                     MR. MORGAN:       Exhibit 11, Tab 13, is not, I

6              don't believe, part of the response.                I think he

7              already testified about that, though.

8                     MR. MCLEOD:       I think we disagree on that.

9         BY MR. MCLEOD:

10               Q.    All right.       So do you have Exhibit 11 on your

11        screen?

12               A.    Yes.

13               Q.    Could you scroll down to the e-mail from Emily

14        Garr dated September 27, 2017?

15               A.    Yes.

16               Q.    And is that an e-mail that was sent by

17        Ms. Garr to Mr. Banker and copied to you?

18               A.    Yes.

19               Q.    And is this an accurate copy of the e-mail

20        that Ms. Garr sent you on this day, Wednesday,

21        September 27, 2017, at 10:54 a.m.?

22               A.    Yes.

23               Q.    And so the jury can put the September 27 date

24        in context, this is the morning following the

25        announcement of the indictments in the Adidas progress

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 111 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 110

1         scheme; is that correct?

2                     MR. LINDHOLM:          Object to form.

3                     MR. TAFT:      Object to form.

4                     MS. BARBIER:       Objection.

5                A.    Yes, that's the day after.

6         BY MR. MCLEOD:

7                Q.    Okay.     And could you share with the ladies and

8         gentlemen of the jury the question that Ms. Garr posed

9         to you and Mr. Banker in this e-mail?

10               A.    "Should I post a hold to his account -- his

11        account with financial aid bursar to prevent any future

12        disbursement?

13                     Next award is scheduled for October 5."

14               Q.    And could you scroll up, sir, to your response

15        at 10:56 a.m.?

16               A.    Yes.

17               Q.    Could you read that for the benefit of the

18        ladies and gentlemen of the jury?

19               A.    "Let's keep it as it is now for now.              We

20        haven't canceled it at this point."

21               Q.    Okay.     Now, going back to Ms. Garr's e-mail,

22        you were carbon copied on her e-mail, were you not?

23               A.    Yes.

24               Q.    And her e-mail was to Matthew Banker; isn't

25        that correct?

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 112 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 111

1                A.    Correct.

2                Q.    But upon immediate receipt of that e-mail, you

3         responded to both Ms. Garr and Mr. Banker; isn't that

4         correct?

5                A.    Correct.

6                Q.    And is this e-mail that you sent in response

7         to her question the e-mail that you, in fact, sent in

8         the ordinary course of your business as the director of

9         compliance at Louisville?

10               A.    Yes.

11                    MR. MCLEOD:       I'll move to have this admitted

12             into evidence.

13               Q.    Now, Mr. Carns --

14                    MS. BARBIER:       Objection.

15                    MR. MCLEOD:       What's the --

16        BY MR. MCLEOD:

17               Q.    All right.       Mr. Carns, isn't it true that

18        according to this e-mail, you stated, "Let's keep the

19        financial aid as it is for now."               Isn't that true, sir?

20               A.    Yes.

21               Q.    Okay.     Now, in addition, are you aware, sir,

22        that there are text messages that were exchanged between

23        one of the Athletic Association's employees for Brian's

24        official visit?

25               A.    Brian wasn't on an official visit.

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 113 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 112

1                          (EXHIBIT 12 MARKED FOR IDENTIFICATION)

2         BY MR. MCLEOD:

3                Q.    Mr. Carns, do you have Exhibit 12 on your

4         screen?

5                A.    Yes.

6                Q.    Now, will you go to text message 174?              Do you

7         see that one, 174 in the far left-hand corner?

8                A.    Yes.

9                Q.    Okay.     Have you -- as the head of compliance

10        at the University of Louisville, have you seen the text

11        message that is contained in Exhibit Number 12 before

12        today?

13               A.    I don't recall specifically seeing this text

14        message, no.

15               Q.    Okay.     Was Kenny Johnson employed by the

16        Louisville Athletic Association in May of 2017?

17               A.    Yes.

18               Q.    And was his salary approximately $550,000 at

19        that time?

20               A.    Yes.

21               Q.    And isn't it true, sir, that the university or

22        the Athletic Association provided his cell phone?

23               A.    I don't have direct knowledge of that, but

24        most likely, yes.

25               Q.    Okay.     And in the right-hand column,

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 114 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 113

1         Mr. Johnson has testified that these texts are accurate

2         transcriptions of the texts that he sent or received.

3         Could you read for the record, please, sir, beginning

4         with the word "the"?

5                A.    "The goal is to have him back by Thursday, but

6         going to let him take the night so he thinks he came to

7         this decision by himself."

8                Q.    Okay.     And at any time after May 3, 2017, did

9         you share with the NCAA or anybody outside of the

10        university that the university's records indicate that

11        Brian was being manipulated on May 30, 2017, to believe

12        that his choice was Louisville was "his own decision"?

13                    MR. LINDHOLM:          Object to form.

14                    MR. MORGAN:       Object to form.

15               Q.    Did you share that with anybody, sir?

16               A.    I don't recall.

17               Q.    Okay.     Now, do you see text message -- bear

18        with us.

19                     Sorry, sir.       I'll keep going while we find

20        this particular exhibit, but to keep us moving along,

21        isn't it true, sir, that under the NCAA bylaws, as head

22        of compliance, you have access to employees' cell phones

23        and that they are required to cooperate if any NCAA

24        violations are suspected?

25               A.    Correct.

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26       Page 115 of 187
                                30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                         Bowen v. Adidas

                                                                           Page 114

1                 Q.    And, in particular, sir, that power is given

2         to you by bylaw 10.1 of the NCAA bylaws; is that

3         correct?

4                 A.    I don't know the exact bylaw, but yes.

5                 Q.    Okay.     Do you know whether or not anybody at

6         the University of Louisville or its Athletic Association

7         has ever shared Kenny Johnson's text messages to the

8         NCAA?

9                 A.    Yes.

10                Q.    Who shared the text messages from Kenny

11        Johnson with the NCAA?

12                A.    I don't know who directly provided them to

13        them.

14                Q.    Let me show you exhibit -- bear with us.

15        Sorry.

16                     MR. MCLEOD:       Why don't we take a quick

17             five-minute break.            Five minutes.          I just hate to

18             slow it down trying to find this document.

19                     VIDEOGRAPHER:         We're going off the record.             The

20             time is 6:45.

21                         (OFF THE RECORD)

22                     VIDEOGRAPHER:         We're back on the record.            The

23             time is 6:50.

24                         (EXHIBIT 14 MARKED FOR IDENTIFICATION)

25        BY MR. MCLEOD:

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com           www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 116 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 115

1                Q.    Mr. Carns, what's on the screen now is Exhibit

2         number 14, and, in particular, if you'll look, please,

3         sir, at text message 161.            Do you see that text?

4                A.    Yes.

5                Q.    Okay.     And do you see in the far right-hand

6         column the words, "I just sent the text to Rivers that

7         we had a good visit?"          Do you see that?

8                A.    Yes.

9                Q.    Do you understand the Rivers referenced in

10        that text message works for Adidas?

11                    MR. MORGAN:       Objection to form.

12               A.    I'm aware there was a Rivers that worked at

13        Adidas.

14                     I'm not -- I don't know of the origin of this

15        text message or the intent.

16               Q.    And the Rivers that you are familiar with that

17        worked for Adidas, his first name is Chris; is that

18        correct?

19               A.    Correct.

20               Q.    All right.       Now, in text message 162, could

21        you read that for the record, please?

22               A.    "They liked it.         I just need to talk with

23        Adidas when I'm away from them and get back with them,

24        and we should be good."

25               Q.    And do you understand, sir, that this was a

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 117 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 116

1         text message that was received by Kenny Johnson who was

2         the assistant coach under Rick Pitino on May 30, 2017?

3                     MS. BARBIER:       Objection.

4                     MR. MORGAN:       Objection to form.

5                A.    Yes.

6                Q.    Have you, from May 30, 2017 until today, ever

7         disclosed to the NCAA that Kenny Johnson received a text

8         indicating that Adidas was involved in Brian's visit to

9         Louisville?

10                    MR. LINDHOLM:          Object to form.

11                    MS. BARBIER:       Objection.

12                    MR. MORGAN:       Object to form.

13               A.    I don't recall, no.

14        BY MR. MCLEOD:

15               Q.    You had no personal knowledge of anybody under

16        your direction having ever shared with the NCAA that

17        Adidas was involved in the recruiting of Brian Bowen; is

18        that correct?

19                    MS. BARBIER:       Objection.

20                    MR. LINDHOLM:          Object to form.

21               A.    Correct.      I have no personal knowledge.

22               Q.    Okay.     Now, would you agree with me, sir, that

23        it would be impermissible for Adidas to be involved in

24        the recruitment of Brian on May 30, 2017, pursuant to

25        the NCAA bylaws that were in place at that time?

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 118 of 187
                              30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                       Bowen v. Adidas

                                                                       Page 117

1                      MS. BARBIER:     Objection.

2                      MR. LINDHOLM:         Object to form.

3                 A.    I don't know.         I can't make a blanket

4         statement that, yeah, that's -- that would be true.

5                 Q.    Are you familiar with Rule 6.4, Mr. Carns, in

6         the NCAA bylaws?

7                 A.    Not specifically off the top of my head, no.

8                 Q.    Well, let me first ask you this:            Isn't it

9         true, sir, that on May 30, 2017, Adidas was a

10        representative of Louisville's athletic interest?

11                     MR. TAFT:     Object to form.

12                     MR. MORGAN:     Object to form.

13                     MR. LINDHOLM:         Object to form.

14        BY MR. MCLEOD:

15                Q.    You can answer.

16                A.    No.   The institution's position is they were

17        not.

18                Q.    And what is the basis for that position?

19                A.    The basis is detailed in our response to the

20        NCAA.

21                Q.    All right.     If you'll go to bylaw 6.4.2.

22                     MR. MORGAN:     Mullins, are you loading that, or

23               is it already in?

24                     MR. MCLEOD:     It should be on his screen.

25        BY MR. MCLEOD:

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 119 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 118

1                Q.    Do you have that, Exhibit 4?

2                A.    Exhibit 4?

3                Q.    Yes, sir.

4                A.    Yes.

5                Q.    All right.       And in 2017, did the NCAA bylaws

6         have in effect, Rule 6.41 through 6.422 [sic]?

7                A.    Yes.

8                Q.    All right.       And for Rule 6.4.2, could you read

9         the first paragraph, for the benefit of the ladies and

10        gentlemen of the jury?

11               A.    6.42?

12               Q.    Yes, sir.

13               A.    "An institution's responsibility for the

14        conduct of its intercollegiate athletic program shall

15        include responsibility for the acts of individuals,

16        corporate entity, e.g., apparel or equipment

17        manufacturer or other organization when a member of the

18        institution's executive or athletics administration, or

19        athletics department staff member has knowledge or

20        should have knowledge that such an individual corporate

21        entity or other organization has participated in or is a

22        member of an agency or organization described in

23        constitution 6.4.1 has made financial contributions to

24        the athletic department or to an athletic booster

25        organization of that institution has been requested by

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 120 of 187
                             30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                      Bowen v. Adidas

                                                                      Page 119

1         the athletics department to assist in the recruitment of

2         prospective student-athletes or is assisting in the

3         recruitment of prospective student-athletes, had

4         assisted, or is assisting in providing benefits to

5         enrolled student-athletes or is otherwise involved in

6         promoting the institution's athletic program."

7                Q.    All right.      Mr. Carns, isn't it true, sir,

8         that Adidas has made significant financial contributions

9         to the Louisville athletics department since at least

10        the beginning of 2014?

11                    MR. TAFT:     Object to form.

12                    MS. BARBIER:      Objection.

13               Q.    Isn't it true, sir?

14               A.    Not in accordance with this bylaw.

15               Q.    My question to you is:           Has Adidas made

16        significant financial contributions to Louisville's

17        athletic department since beginning in at least 2014?

18                    MS. BARBIER:      Objection.

19                    MR. TAFT:     Object to form.          Asked and answered.

20               Q.    You can answer, sir.

21               A.    Adidas has a corporate sponsorship agreement

22        with the university.

23               Q.    Pursuant to that corporate sponsorship

24        agreement, has Adidas made significant financial

25        contributions to the athletics department?

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 121 of 187
                              30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                       Bowen v. Adidas

                                                                      Page 120

1                     MS. BARBIER:      Objection.

2                     MR. TAFT:     Object to form.

3                     MR. MORGAN:      Same objection.

4                A.    There's financial considerations in the

5         agreement, yes.

6         BY MR. MCLEOD:

7                Q.    And isn't it true, sir, that that contract

8         between Adidas and Louisville is specifically with the

9         athletic association, isn't that true, sir?

10                    MS. BARBIER:      Objection.

11               A.    Yes, that's my understanding.

12               Q.    And the Louisville Athletic Association is a

13        non-profit legal entity that handles athletics at the

14        University of Louisville; isn't that correct?

15                    MS. BARBIER:      Objection.

16                    MR. MORGAN:      Same objection as before.          Asked

17             and answered several times, hours ago.

18        BY MR. MCLEOD:

19               Q.    You can answer.

20               A.    Yes.    To the degree I'm not sure that it

21        handles athletics purview, but they are an athletics

22        association at the University of Louisville, yes.

23               Q.    Would you agree with me, sir, that beginning

24        in at least 2014, Adidas has been involved in the

25        promotion of the institution's athletic program?

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA       Date Filed 04/22/21    Entry Number 225-26   Page 122 of 187
                                  30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                           Bowen v. Adidas

                                                                         Page 121

1                        MS. BARBIER:       Objection.

2                        MR. LINDHOLM:         Object to form.

3                 A.      I don't -- I'm not exactly -- I do not have

4         knowledge of that directly.

5                 Q.      Would you agree with me, sir, that words have

6         meaning?

7                        MR. LINDHOLM:         Object to form.

8                        MS. BARBIER:       Objection.

9                        MR. MCLEOD:       Would you agree with me that words

10               have meaning, Ms. Barbier, you have an objection to

11               that?

12                       MR. TAFT:      Asked and answered.

13                       MS. BARBIER:       Yeah, you've asked him that about

14               25 times, so I object.

15                       MR. MCLEOD:       I have to keep asking it.

16        BY MR. MCLEOD:

17                Q.      Sir, what does the word "sponsorship" mean to

18        you?

19                A.      "Sponsorship" is providing financial

20        compensation to a party.

21                Q.      Okay.     Let's turn back if you will please,

22        sir, to Exhibit number 3.               Do you have that in front of

23        you?

24                A.      Yes.

25                Q.      All right.       And this is, in fact, the contract

                                       Veritext Legal Solutions
     800.743.DEPO (3376)           calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 123 of 187
                             30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                      Bowen v. Adidas

                                                                      Page 122

1         that Adidas entered into with the University of

2         Louisville Athletic Association, correct?

3                A.    Correct.

4                     MR. TAFT:     Object to form.

5                Q.    And this contract was entered into between the

6         Athletic Association and Adidas on July 1, 2014; is that

7         correct?

8                A.    That's correct.

9                Q.    And then was this original contract amended

10        after the Adidas bribery scheme wherein the terms and

11        conditions related to compensation increase

12        significantly?

13                    MR. TAFT:     Object to form.

14                    MR. MORGAN:      Objection.       Outside the scope.

15               A.    I don't know when the amendment was made.

16               Q.    Mr. Carns, you -- you are familiar with the

17        sponsorship deal between Adidas and the Athletic

18        Association, are you not?

19               A.    I'm aware of the sponsorship agreement, yes.

20               Q.    And you've seen it many times; is that

21        correct?

22               A.    I don't know that I would say many times, but

23        I've seen it, yes.

24               Q.    Because in your role as -- in the compliance,

25        it's part of your responsibility to be knowledgeable

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 124 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 123

1         about any apparel contracts that the Athletic

2         Association enters into; isn't that correct?

3                     MR. LINDHOLM:          Objection to form.

4                     MS. BARBIER:       Objection.

5                     MR. MORGAN:       Objection to form.

6         BY MR. MCLEOD:

7                Q.    You can answer, sir.

8                A.    To a degree, yes.

9                Q.    Is there anything in Exhibit 3 that does not

10        appear to be accurate with your understanding of the

11        contract between Adidas and the Louisville Athletic

12        Association?

13                    MR. LINDHOLM:          Object to form.

14                    MR. TAFT:      Object to form.

15               A.    I'm not aware of anything in there, no.

16                    MR. MCLEOD:       At this time, we'll move to have

17        Exhibit 3 admitted into evidence if it's not already.

18                    MS. BARMIER:       Objection.

19                    MR. TAFT:      Objection.

20        BY MR. MCLEOD:

21               Q.    Okay.     Mr. Carns, on the first page of the

22        contract, could you read, for the benefit of the ladies

23        and gentlemen of the jury, what is in bold capital

24        letters and underlined?

25               A.    At the very top?

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 125 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 124

1                 Q.    Yes, sir.

2                 A.    "Endorsement Sponsorship Agreement."

3                 Q.    And would you agree with me, sir, that those

4         words are synonymous with promotion?

5                      MR. LINDHOLM:         Objection to form.

6                      MR. MORGAN:     Objection to form.

7                      MS. BARBIER:     Objection.

8         BY MR. MCLEOD:

9                 Q.    You can answer, sir.

10                A.    I don't know -- I don't -- I don't believe

11        they are synonymous, or I don't -- I haven't considered

12        that.

13                Q.    Mr. Carns, under this agreement, isn't it

14        true, sir, that the Athletic Association receives

15        significant contribution from Adidas?

16                     MR. LINDHOLM:         Object to form.

17                     MS. BARBIER:     Objection.

18                     MR. MORGAN:     Objection.       Asked and answered.

19        BY MR. MCLEOD:

20                Q.    You can answer, sir.

21                     MR. MORGAN:     Outside the scope.

22                     Go ahead.

23                A.    They receive -- yes, they receive compensation

24        through the agreement.

25                Q.    Basically, your having worked in the

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 126 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 125

1         compliance office, do you believe that the $160 million

2         is significant compensation or insignificant

3         compensation?

4                     MS. BARBIER:      Objection.

5                A.    Signific -- Significant --

6                     COURT REPORTER:          I'm sorry, Mr. Carns.       I

7              didn't get that.

8                A.    Significant.

9                     COURT REPORTER:          Thank you.

10        BY MR. MCLEOD:

11               Q.    All right.      Mr. Carns, let me show you -- I

12        want to direct your attention to paragraph -- I want to

13        make sure I get the right one.             Hold on one second.

14        While I'm looking, could you just share for me please,

15        sir, what your understanding of the sponsorship contract

16        is between Adidas and the University of Louisville?

17                    MR. LINDHOLM:          Objection to form.

18                    MR. TAFT:     Objection to form.

19                    MR. LINDHOLM:          Outside the scope.

20        BY MR. MCLEOD:

21               Q.    You can answer, sir.

22               A.    Basically, Adidas would provide -- would be

23        the apparel manufacturer for the university.

24               Q.    All right.      And what rights do you understand

25        were given by the university to the Louisville -- with

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 127 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 126

1         regard to its promotion of Louisville?

2                     MR. LINDHOLM:          Object to form.

3                A.    What rights?

4                Q.    Yes, sir.

5                A.    Were given to who?

6                Q.    To Adidas.

7                A.    The right to -- for the university to be the

8         exclusive -- or for Adidas to be the exclusive apparel

9         manufacturer to the university to the department --

10        athletic department.

11               Q.    Okay.     And so the right or the privilege

12        regarding the sponsorship was given from the Athletic

13        Association to Adidas; is that correct?

14                    MR. LINDHOLM:          Object to form.

15               A.    Yes.

16               Q.    All right.       And, in particular, do you see in

17        this Exhibit number 3, the paragraph E?

18               A.    Which page are you on?

19               Q.    Page 8.

20               A.    Yes.

21               Q.    All right.       Could you read, please, sir, the

22        first sentence, for the benefit of the ladies and

23        gentlemen of the jury?

24               A.    "University agrees it shall not permit the

25        trade name, trademark logo or any other identification

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 128 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 127

1         of any person, company, or business entity other than

2         Adidas, the university or subject to Adidas reasonable

3         right of approval, any recognized governing athletic

4         conference which the university is a member to appear on

5         Adidas products on or used by the coaches, staff, or

6         team members."

7                Q.    Okay.     So you would agree with me, sir, that

8         one of the terms in this promotional contract was that

9         Adidas purchased the exclusive right for their logo to

10        be placed on Louisville athletic uniforms and gear; is

11        that correct?

12               A.    I wouldn't classify it as a promotional

13        contract.

14               Q.    How about describe for me what your

15        understanding of what you just read, for the benefit of

16        the ladies and gentlemen of the jury, means?

17               A.    That the university has an exclusive apparel

18        contract with Adidas to wear their apparel.

19               Q.    Okay.     And does that paragraph also indicate

20        that Adidas has the exclusive rights to put their logo

21        on university apparel and uniforms?

22               A.    Yes.

23               Q.    Now, if you will, come to the next page

24        beginning on number 7, isn't it true, sir, that this

25        contract between Adidas and the Athletic Association

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26    Page 129 of 187
                                30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                         Bowen v. Adidas

                                                                        Page 128

1         contain specific endorsement rights?

2                 A.    Yes.

3                 Q.    And isn't it true, sir, that the endorsement

4         rights listed in paragraph 7 are all rights that the

5         university conferred to Adidas in exchange for

6         consideration known as money?

7                      MR. MORGAN:       Objection to form.         Legal opinion.

8                      Contract speaks for itself.

9                 Q.    Mr. Carns, in paragraph 7-A, would you read

10        that, for the benefit of the ladies and gentlemen of the

11        jury?

12                A.    "University grants to Adidas the right and

13        license during the contract term to use the university

14        endorsement within the contract territory in connection

15        with the advertisement, promotion, and sale of Adidas

16        product" --

17                Q.    Okay.

18                A.    -- "otherwise provided, herein, in the

19        university shall retain all rights in and to

20        university's name and endorsement."

21                Q.    All right.       How about paragraph B?         Could you

22        read that for the benefit of the ladies and gentlemen of

23        the jury?

24                A.    "Adidas shall have the exclusive right

25        throughout the contract term to advertise, publicly

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 130 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 129

1         represent, market, and otherwise promote the fact that

2         it is the exclusive supplier to the university of

3         designated products, including by identifying or

4         referring to its products as the official designated

5         product of University of Louisville" --

6                Q.    Okay.

7                A.    -- "or similar representations."

8                Q.    Would you agree with me, sir, that you what

9         you just read, for the benefit of the ladies and

10        gentlemen of the jury, indicates that this contract

11        gives Adidas the right to publicly represent and to

12        market university products?

13                    MR. LINDHOLM:          Object to form.

14               A.    They had the right to market their own

15        products.

16               Q.    Sir, isn't it true, sir, that paragraph B

17        specifically says "products of University of

18        Louisville"?

19               A.    It's referring to their products as the

20        official product of the University of Louisville --

21               Q.    Okay.

22               A.    -- the way I read it.

23               Q.    Will you read, for the ladies and gentlemen of

24        the jury, paragraph C?

25               A.    "University on behalf of coach and each

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 131 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 130

1         university athletic program grants to Adidas the

2         exclusive right and license during the contract term and

3         within the contract territory to use the coach

4         endorsement in connection with the advertisement

5         promotion and sale of products.               Each coach shall retain

6         all other rights in and to his or her name and

7         endorsement and either university nor any coach shall be

8         prevented from using, permitting, or licensing others to

9         use his or her name or endorsement in connection with

10        the advertisement, promotion, or sale of any product or

11        service other than products."

12                Q.    Mr. Carns, isn't it true, sir, that you have

13        testified under oath before that Adidas was a

14        representative of Louisville's athletic interest in May

15        2017?

16                A.    In a specific context, yes.

17                Q.    And in that specific context where you

18        provided that sworn testimony, you were referring to the

19        NCAA bylaws and the definition of a representative of an

20        athletic interest, is that correct, sir?

21                     MR. LINDHOLM:         Object to form.

22                A.    Yes.    That -- my -- that testimony was my

23        opinion specific to wording in a specific bylaw, not to

24        the specifics of this case.

25                Q.    Well, let me ask you, sir, in your opinion,

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 132 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 131

1         was Adidas a representative of the university's athletic

2         interest in May 2017?

3                A.    The institution position is no, that it was

4         not --

5                Q.    I asked for your personal --

6                A.    -- based on the fact of this case.              My

7         personal opinion --

8                     MR. MORGAN:      Object to asking this witness

9              personal opinions.            That's clearly improper.

10               Q.    You can answer, Mr. Carns.

11               A.    My personal opinion now is based on the facts

12        -- the specific facts of this case that they are not a

13        representative of the institution's athletic interest.

14               Q.    Let me ask you this:          Do you believe, based

15        upon your work at the University of Louisville and as

16        the head of compliance, that the contract that's in

17        Exhibit 3 creates Adidas as being a representative of

18        the university's athletic interest?

19               A.    No.

20                    MR. LINDHOLM:          Object to form.

21               Q.    Share with me why you disagree with that?

22               A.    Because there's more to -- there more to the

23        bylaw and other -- other bylaws on the face than just

24        blanket-stating that any corporate sponsorship agreement

25        like this is automatically -- somebody becomes a booster

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 133 of 187
                              30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                       Bowen v. Adidas

                                                                      Page 132

1         or representative of the athletic interest.

2                Q.    All right.      Mr. Carns, I want to direct your

3         attention back to Exhibit 10, and I'll ask you again:

4         Did you provide sworn testimony in the criminal

5         proceeding?

6                A.    Yes.

7                Q.    And were you truthful and honest in your

8         testimony before that court and that jury?

9                A.    Yes.

10               Q.    I'm going to turn you to page 402 of Exhibit

11        10, and I'll give you a second to look at that page.

12               A.    402?

13               Q.    Page 402, Exhibit 10.           Yes, sir.

14                    MR. MORGAN:      I'll make the same objection about

15             completeness and fairness.

16               A.    I'm on 402.      What number?

17               Q.    Yeah, start with --

18               A.    With what?

19               Q.    -- line 23.

20               A.    "If a member of the school's athletic apparel

21        sponsor, that is if a representative Adidas was involved

22        in such a payment, would that have impact on the

23        penalties?"

24               Q.    And was that the question asked of you by the

25        Department of Justice in the criminal proceeding in New

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 134 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 133

1         York?

2                 A.    Yes.

3                 Q.    And what was your answer please, sir?

4                 A.    "Potentially that can, as well."

5                 Q.    And what was the Department of Justice next

6         question to you, sir?

7                 A.    "Why?"

8                 Q.    And what was your answer?

9                 A.    "Because of the fact that sponsors, per NCAA

10        rules, are considered representatives of the university

11        athletic interest."

12                Q.    Mr. Carns, isn't it true, sir, that the

13        contract between the University of Louisville Athletic

14        Association and Adidas is referred to as a sponsorship

15        agreement?

16                A.    Yes.

17                Q.    Now, the testimony that you gave under oath in

18        New York, is that accurate testimony, and is the

19        transcription of what you just read, for the benefit of

20        the ladies and gentlemen of the jury, in fact, an

21        accurate reflection of your sworn testimony in the

22        criminal case?

23                     MR. LINDHOLM:         Object to form.

24                     MS. BARBIER:       Objection.

25                A.    Based upon my knowledge of the rule at that

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 135 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 134

1         time, yes.

2                Q.    Okay.     Now, has the NCAA taken steps to give

3         some sort of jurisdiction for the governing body to

4         apparel companies like Adidas in the bylaws?

5                     MR. LINDHOLM:          Objection to form.

6                A.    I don't understand the question.

7                Q.    All right.       Let's go back to bylaw 6.4.

8                     MR. LINDHOLM:          Mullins, what exhibit is that

9              in?

10                    MR. MCLEOD:       Exhibit 4.

11               Q.    Do you have that on your screen please, sir?

12               A.    Yes.

13               Q.    All right.       And do you see by law 6.4.2.1?

14               A.    Yes.

15               Q.    What is the purpose of that bylaw?              What does

16        it do?

17                    MR. TAFT:      Object to form.

18               Q.    You can answer, sir.

19               A.    You are asking me the meaning of 6.4.2.1?

20               Q.    Yes.     Based upon your having worked in

21        compliance for the last 20 years, what's your

22        understanding of what that bylaw means?

23                    MR. MORGAN:       Objection to form.

24                    MR. LINDHOLM:          Object to form.

25                    MS. BARBIER:       Objection.

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 136 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 135

1         BY MR. MCLEOD:

2                Q.    Sir, you may answer.

3                A.    Yes.     I'm reading these bylaws.

4                     MR. MORGAN:       Same objection as to form.

5                Q.    Are you ready, Mr. Carns?

6                     MR. MORGAN:       Let the record reflect he is

7              reading the bylaw that you asked him to opine on.

8                Q.    Yeah.     Take your time.

9                A.    It allows for -- the way I read it, it allows

10        for a benefit to be withheld if the individual has

11        engaged in a conduct that's determined to be a violation

12        of NCAA legislation.

13               Q.    And that was 6.4.2.1?

14               A.    Yes.

15               Q.    Okay.     Does that bylaw also require that any

16        endorsement contract between the institution and the

17        endorser contain a clause that states that if they

18        violate bylaws, whatever privileges or rights contained

19        within that endorsement contract will be revoked?

20                    MR. MORGAN:       Objection to form.

21               A.    It says "may be withheld."

22               Q.    Okay.     And your understanding of that bylaw,

23        sir, is that any promotional contracts with Louisville

24        and any companies like Adidas shall have a clause

25        requiring the for-profit company to comply with NCAA

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 137 of 187
                                30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                         Bowen v. Adidas

                                                                       Page 136

1         bylaws; is that correct?

2                      MR. LINDHOLM:         Object to form.

3                      MR. TAFT:      Object to form.

4                      MR. MORGAN:       Objection.

5                A.     Yes.     I think that's a fair reading.

6         BY MR. MCLEOD:

7                Q.     Okay.     Going back now, sir, to exhibit number

8         -- going back to Exhibit 3, sir, will you please tell me

9         where in this promotional contract between Adidas and

10        the athletic association, it contains the clause that is

11        required by NCAA bylaw 6.4.2.1?

12                     MR. LINDHOLM:         Objection to form.

13                     MR. MORGAN:       Objection to form.

14                     MS. BARBIER:       Objection.

15        BY MR. MCLEOD:

16               Q.     You can answer, sir.           Take your time.

17                     MR. MORGAN:       Do you understand the question,

18             John?

19                     THE WITNESS:       I'm looking for...

20                     MR. LINDHOLM:         I would just let the record

21             reflect that this exhibit is 33 pages long.

22                     MR. MCLEOD:       Well, we can shorten the timeframe

23             a little bit.         Let me direct you, sir, to page 12.

24                     MR. MORGAN:       Page 12 of Exhibit 4?        You mean

25             the PDF?

                                     Veritext Legal Solutions
     800.743.DEPO (3376)         calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 138 of 187
                              30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                       Bowen v. Adidas

                                                                       Page 137

1                     MR. MCLEOD:      Page 12 of Exhibit 3.

2         BY MR. MCLEOD:

3                Q.    Do you have that in front of you, sir?

4                A.    Yes.

5                Q.    Would you agree with me that beginning in

6         paragraph 12 of this sponsorship agreement between the

7         Athletic Association and Adidas, it contains provisions

8         under the general heading of "Rights of Termination"?

9                A.    Yes.

10               Q.    And are there, in particular, five enumerated

11        sections in paragraph A?

12               A.    Yes.

13               Q.    Now, with regard to paragraph 12-A, that right

14        to terminate belongs to Adidas, does it not?

15               A.    Yes.

16                    MR. LINDHOLM:          Object to form.

17               Q.    And according to the terms of this paragraph,

18        Adidas can terminate the agreement immediately upon

19        written notice to the university in the event of certain

20        occurrences; is that correct?

21               A.    Yes.

22               Q.    One of which is if the Louisville Men's

23        basketball team fails to wear Adidas products; isn't

24        that correct?

25               A.    Yes.

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 139 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 138

1                Q.    And this paragraph also indicates that if an

2         elite prospect like Brian tapes his ankle and the tape

3         covers up Adidas' trademark logo, Adidas can terminate

4         the contract immediately, isn't that correct, sir?

5                     MR. TAFT:     Object to form.

6                A.    I don't know the process or timing for

7         terminating immediately, but it indicates that they have

8         to display the Adidas logo on their footwear.

9                Q.    And if any elite prospect like Brian were to

10        cover up incidentally that logo, that would be grounds

11        for the termination pursuant to the sponsorship

12        agreement; isn't that correct?

13                    MR. LINDHOLM:          Objection to form.

14                    MR. TAFT:     Object to form.

15               A.    I don't know.

16               Q.    How about number 2?          Would you read that for

17        the benefit of the ladies and gentlemen of the jury?

18               A.    "Any coach fails to perform any material

19        obligations provided for in this agreement and the

20        university fails to cause such coach to cure such

21        breach, curable within ten days of the university

22        receipt of written notice from Adidas."

23               Q.    Mr. Carns, would you agree that right of

24        termination belongs to Adidas and not the university?

25               A.    Under that -- that number, yes.

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 140 of 187
                              30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                       Bowen v. Adidas

                                                                      Page 139

1                Q.    And number 3, would you agree with me, sir,

2         that the right to termination contained in that

3         paragraph again belongs to Adidas and not the Athletic

4         Association?

5                A.    Yes.

6                Q.    And number 4, would you agree with me, sir,

7         that, again, that right to termination belongs to Adidas

8         and not the Athletic Association?

9                A.    Yes.

10               Q.    And paragraph 5, again, that right to

11        termination belongs to Adidas and not the Athletic

12        Association, correct?

13               A.    Yes.

14               Q.    Now, beginning of paragraph C, would you read,

15        for the benefit of the ladies and gentlemen of the jury,

16        that first sentence that begins with "the"?

17               A.    "The university shall have the right to

18        terminate this agreement immediately upon written notice

19        to Adidas in the event that."

20               Q.    And is it true, sir, that there are three

21        enumerated instances wherein the university would have

22        the right to terminate this sponsorship agreement?

23               A.    Yes.

24               Q.    The first being if the money runs out; isn't

25        that true?

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 141 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 140

1                A.    Yes.

2                Q.    The second being if Adidas breaches any

3         material terms in this agreement and fails to cure such

4         breach within 45 days is that the second instance?

5                A.    Yes.

6                     MR. LINDHOLM:          Object to form.

7                Q.    And the third instance where the university

8         would have the right to terminate, again, relates to the

9         flow of money, does it not?

10                    MR. LINDHOLM:          Object to form.

11                    MR. MORGAN:       Object to form.

12               A.    Yeah.     Failure to make a payment to the

13        university.

14               Q.    And failing to make a payment means that

15        Adidas owes the university money per its sponsorship

16        agreement, and if they stop paying, the university can

17        terminate the sponsorship agreement, correct?

18                    MR. LINDHOLM:          Object to form.

19                    MR. TAFT:      Object to form.

20               A.    Yes.

21               Q.    All right.       Can you share with me please, sir,

22        where in paragraph 12-C of Exhibit 3 there is any

23        language that relates to the NCAA bylaws and compliance

24        therewith?

25                    MR. TAFT:      Object to form.

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 142 of 187
                               30(B)(6) John Carns- De Bene Esse          April 15, 2021
                                        Bowen v. Adidas

                                                                      Page 141

1                     MS. BARBIER:       Objection.

2                     MR. MORGAN:       Object to form.

3                A.    I don't see any language in it specifically.

4         BY MR. MCLEOD:

5                Q.    Okay.

6                     MS. BARBIER:       Can I ask the court reporter to -

7              - or the videographer to tell us how long we've been

8              going now, combined with the 30(b)(6) deposition.

9                     COURT REPORTER:         Yes.     We were on the record

10             for the 30(b)(6) deposition for three hours, 37

11             minutes, and we've been on the record in this

12             deposition for three hours -- three hours eight

13             minutes.

14                    MS. BARBIER:       Okay.       I'm going to ask that we

15             adjourn in seven hours in fairness to the witness

16             and to the parties.

17        BY MR. MCLEOD:

18               Q.    Mr. Carns --

19               A.    Yeah.

20               Q.    -- going back to paragraph 12-C in Exhibit 3,

21        can you share with the ladies and gentlemen of the jury

22        whether there is any language in the termination

23        provisions that relates to the requirement that Adidas

24        comply with NCAA bylaws?

25                    MR. TAFT:      Object to form.

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com       www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 143 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 142

1                A.    There's no specific wording to that effect.

2                Q.    And, Mr. Carns, would you agree with me too,

3         sir, that nowhere in this paragraph does it indicate

4         that the benefits or the privileges given to Adidas in

5         this sponsorship agreement will be withheld if Adidas

6         fails to comply with NCAA bylaws?

7                     MR. LINDHOLM:          Object to form.

8                A.    There's no specific language to that

9         statement.

10               Q.    And would you agree with me, sir, that there's

11        no language in Exhibit 3 that indicates that if Adidas

12        is involved in conduct in violation of NCAA legislation

13        that the benefits and the privileges contained in this

14        promotional agreement will be withheld?

15                    MR. LINDHOLM:          Object to form.

16               A.    There's no specific language to that

17        statement.

18               Q.    Would you agree with me, sir, that in the

19        absence of that language, this $160 million sponsorship

20        deal is in violation of NCAA bylaws?

21                    MR. LINDHOLM:          Object to form.

22                    MR. TAFT:     Object to form.

23               Q.    You can answer.

24               A.    No.   I don't have the knowledge to make that

25        determination.

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26    Page 144 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 143

1                Q.    You do agree, sir, that the language in Rule

2         6.4.21 is required to be in any sponsorship or

3         promotional agreement, correct?

4                     MR. MORGAN:      Objection to form.          Argumentative.

5              Asked and answered.           We've gone through the bylaw

6              multiple times.

7                     MR. MCLEOD:      I'll tell you what we'll do.

8              Let's -- this is what we'll do.               Who was that

9              speaking objection from?

10                    MR. MORGAN:      That was from me.

11                    MR. MCLEOD:      Okay.     So this is what we'll do.

12                    Ms. Barbier, we'll postpone the deposition.

13             The deposition is not over, and we'll have a hearing

14             before Judge Anderson before I resume the

15             examination, and hopefully once we get some better

16             ground rules, we'll go a little quicker.

17                    Madam Court Reporter, I need a rush, rough copy

18             of the transcript at your earliest convenience.

19                    Mr. Videographer, we do not need a video yet.

20                    So everybody can go home, and when we get back

21             together, it will go a lot quicker.

22                    MR. TAFT:     Mullins, I imagine there's going to

23             be a few objections here.            I'm going to object in

24             advance any effort to recall this witness for a

25             second day of testimony.

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26      Page 145 of 187
                             30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                      Bowen v. Adidas

                                                                         Page 144

1                     MR. MORGAN:      I will, too.        There's about 15

2              more minute left on the seven hours.                  I mean,

3              hopefully you are getting close.                  The asked and

4              answered was -- you know, it's close to seven hours.

5              It's past 7:00 right now, and I would ask that you

6              go ahead and try to complete this witness, Mullins.

7                     MR. MCLEOD:      So let me -- let me, just for your

8              benefit, sir, explain to you that speaking

9              objections are improper in a de bene esse

10             deposition, and they are improper in front of a

11             jury, and there's a reason, because federal courts

12             and all circuits have determined that coaching

13             witnesses is improper.          Now, there have been

14             speaking objections after speaking objections during

15             this testimony, and as a result, you cannot eat up

16             my time with your improper speaking objections, so I

17             am going to provide each of you the benefit of what

18             Ms. Barbier has asked for, and so we don't have to

19             argue anymore, we'll go before Judge Anderson, and

20             perhaps we'll have Mr. Carns come to Columbia and

21             testify in front of Judge Anderson, and that way

22             this stuff won't happen.

23                    MR. MORGAN:      Mullins, for the record, this is

24             Grahmn Morgan on behalf of University of Louisville.

25             We will stay here, as I've said, to finish your

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com           www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 146 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 145

1              deposition, if you are getting close.                You've got

2              15 minutes left.        As I said earlier, if you need to

3              go a little bit longer, I'm happy to.                We've got to

4              get this finished.            Mr. Carns has been on the record

5              for, you know, past eight hours, and as I said

6              earlier, we're outside the topics.

7                      MR. LINDHOLM:         It's Rob.    I join in Mr. Taft's

8              objections.      Look, most of us have been working

9              together on this case for some time now.                I just ask

10             that -- Mr. Carns is here as a third-party witness.

11             If there is any way we can come to a resolution and

12             finish him up here, I don't think it's fair to have

13             to bring him back again, so I just ask that if

14             there's any way we can finish it up tonight, we can

15             try to do that.

16                     MR. MORGAN:     I think Mr. Carns would appreciate

17             that.

18                     MR. MCLEOD:     If you-all will agree to stop

19             making the speaking objections, and if Ms. Barbier

20             will agree on the record that I am allowed to finish

21             my examination, I'll finish tonight, otherwise,

22             we'll recess the deposition, and we'll take it in

23             front of Judge Anderson.            I don't have any other

24             choice.

25                     MR. LINDHOLM:         Do you have an estimate of how

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com         www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 147 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 146

1              much time you have left?

2                      MR. MCLEOD:      It depends on the speaking

3              objections. I don't know any other way to say it.

4                      MR. LINDHOLM:         I hear what you're saying,

5              Mullins, even if you -- even if they are improper

6              speaking objections, they're not taking up that much

7              time.       So I'm just -- how much -- how much time do

8              you think you have left?

9                      MR. MCLEOD:      I hope I could be done in an hour.

10                     MR. MORGAN:      Mullins, may I have a standing

11             objection to this being outside the scope of the

12             topics noticed and to form?

13                     MR. MCLEOD:      All right.       We're going to recess

14             the deposition.

15                     MR. MORGAN:      We're staying here as long as I

16             can have that.        I probably won't have to make

17             another objection.

18                     MR. MCLEOD:      Yeah, well, we'll recess the

19             deposition.

20                     I think this is the only way to do it and let

21             the judge get involved and set some boundaries and

22             some parameters, and it will go much quicker.                  So I

23             think that's probably the best thing to do.                 I'm

24             tired of all of these objections that -- you are

25             objecting to the question being outside the scope,

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26    Page 148 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas

                                                                        Page 147

1              and that's fine.        We will go address this in front

2              of Judge Anderson, and he can rule whether or not my

3              questions are, in fact, outside the scope of

4              30(b)(6) or they're within the scope of the

5              30(b)(6), and that way you -- your rights won't be

6              prejudiced at all.            This is your protection and your

7              benefit, because I certainly don't want any issue at

8              the time of time of trial with regard to the

9              admissibility of this evidence, which proves a lot

10             of things, a lot.

11                    So Madam Court Reporter, I think we'll adjourn

12             the deposition.

13                    MR. LINDHOLM:          Mullins -- Mullins, the witness

14             has been answering all those questions, despite the

15             objections that they are outside the scope.                  I don't

16             believe that Mr. Morgan's instructed him not to

17             answer any of them, so, you know, we can resolve

18             later on whether those are proper objections or not

19             or whether these topics are appropriate or not, but

20             he has answered all of the questions.

21                    MR. MORGAN:      I agree with that.           I mean, if you

22             feel like I've objected improperly, I think I

23             disagree, but I think if you just give me the

24             standing objection, I don't have to ever say another

25             word, because it seems like every one of these are

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com          www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 149 of 187
                              30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                       Bowen v. Adidas

                                                                      Page 148

1              outside the topic.

2                     MR. MCLEOD:      So, Madam Court Reporter, will you

3              give me -- I know you probably feel like the

4              timekeeper.      Will you give us the hours of

5              questioning under the discovery deposition that

6              Mr. Rivers' counsel noticed?

7                     COURT REPORTER:        Three hours, 37 minutes.

8                     MR. MCLEOD:      All right.       And under my notice,

9              how long have we been going?

10                    COURT REPORTER:        Three hours, 16 minutes --

11                    MR. MCLEOD:      All right.

12                    COURT REPORTER:        -- and counting.

13                    MR. MCLEOD:      So we'll recess -- yeah, so we'll

14             recess today.       I've got close to four hours left

15             under my de bene esse, and I'll bring this up with

16             Judge Anderson.        I hope we can get clarification,

17             and when we get back together, it will move much

18             quicker.

19                    MR. MORGAN:      So for the record, Grahmn Morgan

20             on behalf of the University of Louisville, Mr. Carns

21             is here. He's willing to stay longer to finish if

22             there's some end in sight.

23                    It is -- I don't know what time it is at this

24             point.      It's 7:40 p.m. in the evening.          We are

25             asking that the plaintiff finish up whatever line of

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21    Entry Number 225-26   Page 150 of 187
                               30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                        Bowen v. Adidas

                                                                       Page 149

1              questioning he has.            Although, I think we're well

2              within our rights at seven hours today, so, you

3              know, just for the record.

4                     MR. MCLEOD:       All right.       Madam Court Reporter,

5              I think we are done for today.

6                     Anybody else got anything you-all want to put

7              on the record?

8                     Mr. Carns, I'm sorry we're going to have visit

9              again, but, you know, because of the subpoena power

10             in a RICO case, you'll have to testify at trial

11             perhaps, anyway, but hopefully we only have to meet

12             once -- one more time.

13                    All right.       Everybody, we're going to sign off.

14             Have a good evening.

15                    VIDEOGRAPHER:          We are going off the record.

16             The time is 7:42.

17                         (DEPOSITION CONCLUDED AT 7:42 P.M.)

18

19

20

21

22

23

24

25

                                    Veritext Legal Solutions
     800.743.DEPO (3376)        calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 151 of 187
                              30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                       Bowen v. Adidas

                                                                      Page 150

1                              CERTIFICATE OF REPORTER

2                          COMMONWEALTH OF KENTUCKY AT LARGE

3

4         I do hereby certify that the witness in the foregoing

5         transcript was taken on the date, and at the time and

6         place set out on the Title page hereof, by me after

7         first being duly sworn to testify the truth, the whole

8         truth, and nothing but the truth; and that the said

9         matter was recorded by me and then reduced to

10        typewritten form under my direction, and constitutes a

11        true record of the transcript as taken, all to the best

12        of my skill and ability. I certify that I am not a

13        relative or employee of either counsel and that I am in

14        no way interested financially, directly or indirectly,

15        in this action.

16

17

18

19

20               <%2408,Signature%>

21

22        LINDSEY JOHNSON,

23        COURT REPORTER/NOTARY

24        MY COMMISSION EXPIRES:05/24/2023

25        SUBMITTED ON: 04/20/2021

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 152 of 187
                             30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                      Bowen v. Adidas

                                                                      Page 151

1        John     Carns

2        john@gocards.com

3                                      April 20, 2021

4        RE:       Bowen, II, Brian v. Adidas America, Inc., et al.

5               4/15/2021, 30(B)(6) John Carns- De Bene Esse (#4538547)

6               The above-referenced transcript is available for

7        review.

8               Within the applicable timeframe, the witness should

9        read the testimony to verify its accuracy. If there are

10       any changes, the witness should note those with the

11       reason, on the attached Errata Sheet.

12              The witness should sign the Acknowledgment of

13       Deponent and Errata and return to the deposing attorney.

14       Copies should be sent to all counsel, and to Veritext at

15       cs-carolinas@veritext.com

16

17        Return completed errata within 30 days from

18      receipt of testimony.

19          If the witness fails to do so within the time

20      allotted, the transcript may be used as if signed.

21

22                          Yours,

23                         Veritext Legal Solutions

24

25

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26     Page 153 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas

                                                                       Page 152

1        Bowen, II, Brian v. Adidas America, Inc., et al.
2        30(B)(6) John Carns- De Bene Esse (#4538547)
3                                 E R R A T A         S H E E T
4        PAGE_____ LINE_____ CHANGE________________________
5        __________________________________________________
6        REASON____________________________________________
7        PAGE_____ LINE_____ CHANGE________________________
8        __________________________________________________
9        REASON____________________________________________
10       PAGE_____ LINE_____ CHANGE________________________
11       __________________________________________________
12       REASON____________________________________________
13       PAGE_____ LINE_____ CHANGE________________________
14       __________________________________________________
15       REASON____________________________________________
16       PAGE_____ LINE_____ CHANGE________________________
17       __________________________________________________
18       REASON____________________________________________
19       PAGE_____ LINE_____ CHANGE________________________
20       __________________________________________________
21       REASON____________________________________________
22
23       ________________________________                        _______________
24       30(B)(6) John Carns- De Bene Esse                                     Date
25

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com          www.veritext.com
 3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26   Page 154 of 187
                              30(B)(6) John Carns- De Bene Esse           April 15, 2021
                                       Bowen v. Adidas

                                                                      Page 153

1        Bowen, II, Brian v. Adidas America, Inc., et al.

2        30(B)(6)     John    Carns- De Bene Esse (#4538547)

3                            ACKNOWLEDGEMENT OF DEPONENT

4             I, John      Carns, do hereby declare that I

5        have read the foregoing transcript, I have made any

6        corrections, additions, or changes I deemed necessary as

7        noted above to be appended hereto, and that the same is

8        a true, correct and complete transcript of the testimony

9        given by me.

10

11       ______________________________                ________________

12       30(B)(6) John Carns- De Bene Esse                           Date

13       *If notary is required

14                              SUBSCRIBED AND SWORN TO BEFORE ME THIS

15                              ______ DAY OF ________________, 20___.

16

17

18                              __________________________

19                              NOTARY PUBLIC

20

21

22

23

24

25

                                   Veritext Legal Solutions
     800.743.DEPO (3376)       calendar-carolinas@veritext.com        www.veritext.com
3:18-cv-03118-JFA   Date Filed 04/22/21    Entry Number 225-26      Page 155 of 187
                            30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                     Bowen v. Adidas
 [& - 31667]                                                                      Page 1

           &            12.01.3 36:6 37:4               2           22 24:4
  & 2:16 3:4,16 5:5       38:3                2 6:13 14:13,19,21    23 73:13,17 74:17
    6:23                12.1.1. 43:21           15:18 16:5,7,19       75:4 132:19
                        12.1.2 29:11 30:17      18:22 60:4 68:18    23rd 2:18
            0
                          32:10                 73:8 83:24 94:17    2408 150:20
  04/20/2021 150:25     12.1.2. 27:19                               25 77:3 121:14
                                                95:17 96:11
  05/24/2023 150:24     12.11. 42:24                                25,000 64:5,18
                                                138:16
  056792 7:8            12.11.1 43:19,23                              73:2 74:25
                                              20 6:14 24:12,17
  056795 7:8            12.12 44:8                                  26 6:15 50:22
                                                26:3 33:5 37:19
            1           12.2.5.1. 28:9          84:22 134:21          52:10,13 54:10
  1 6:9,15 11:8         13 6:24 70:5,12         151:3 153:15        26th 45:24
    20:11 32:9 37:20      85:9 109:5          2014 20:11 119:10     27 30:3,9,25 39:25
    58:6,10 63:8        13.01 78:9              119:17 120:24         40:23 44:20,21
    71:25 74:3,10,17    13.01. 78:1             122:6                 51:15 107:18
    74:23 75:3,17,20    13.01.1 78:25         2016 19:11 77:3         109:14,21,23
    75:21 83:24 94:13     80:21 81:16 84:21     80:9                27th 45:25
    122:6                 85:11 88:24 90:12   2016-2017 6:16        28202 2:20
  1,300 72:7,15 73:2    13.01.1. 78:10 83:9   2016/2017 27:15       29201 4:7,17
    73:3,7,11           14 6:13 7:10          2017 19:12 27:11      29403 2:9
  10 7:5 98:8 132:3       114:24 115:2          30:3,9,25 39:25     29577 3:8
    132:11,13           14:48 40:1              40:23 51:15 52:10             3
  10-4 65:7             15 1:24 9:6 144:1       54:2,10 58:6,10     3 2:6 6:14 7:4 20:1
  10.1 114:2              145:2                 63:25 73:13,17        20:3,13 21:1
  100 5:6               1510 4:16               74:10,16,17,17,23     65:23 113:8
  100,000 64:4 74:12    15th 8:8                75:3,4,17 80:10       121:22 123:9,17
  10022 3:18            16 38:15 47:12          104:9 107:18          126:17 131:17
  101 8:5                 97:12 98:15           109:14,21 112:16      136:8 137:1 139:1
  106 97:14 98:2          148:10                113:8,11 116:2,6      140:22 141:20
  109 7:7               16.01 57:13             116:24 117:9          142:11
  10:54 109:21          16.01.1 48:18           118:5 130:15        30 1:23 6:11 8:3
  10:56 107:19            49:12 50:5 59:1       131:2                 8:11 9:8 22:24
    110:15              160 125:1 142:19      2018 7:4,6              51:8 68:2 84:16
  11 6:4,9 7:7 106:2    161 115:3             2019 54:10 100:14       102:12 105:25
    109:1,2,3,5,10      162 115:20            2020 60:5 62:4          113:11 116:2,6,24
  112 7:9               174 112:6,7             72:5                  117:9 141:8,10
  114 7:10              18 74:10,16 104:9     2021 1:24 6:24 8:8      147:4,5 151:5,17
  12 7:9 112:1,3,11     1811 4:6                9:6 68:7 70:5,12      152:2,24 153:2,12
    136:23,24 137:1,6   19 77:2                 151:3               300 3:7
    137:13 140:22       19.1.1 83:25          212-909-6000 3:19     301 2:19
    141:20              19.1.2 83:25          21624 2:8             31667 21:4

                                  Veritext Legal Solutions
  800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA    Date Filed 04/22/21    Entry Number 225-26     Page 156 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas
 [32 - adidas]                                                                    Page 2

  32 6:17 65:23                    6                    8           accurately 42:15
  33 136:21              6 1:23 6:11,19 8:3    8 6:23 70:8,15       acknowledged
  357 93:7 94:7,17         9:8 22:24 36:14       126:19               79:5 83:14
  36 6:19                  36:16 38:20 39:12   803-350-9230 4:18    acknowledgement
  368 96:17                39:13 41:10 42:14   803-445-1032 4:8       153:3
  37 106:1 141:10          42:15,19 44:24      843-277-6655 2:10    acknowledgment
    148:7                  51:8 68:2 84:16     843-448-3500 3:9       151:12
  3751 3:6                 102:12 105:25       859-425-1000 5:9     action 9:15 45:13
  3:18-3118 1:4 9:16       141:8,10 147:4,5                           45:19 150:15
                                                        9
  3:45 8:8 9:7             151:5 152:2,24                           actions 40:20
            4                                  9 6:3 7:3 68:7       activities 19:8
                           153:2,12
                                                 93:16                24:1 35:3 37:6,9
  4 6:15 7:6 26:25       6.4 117:5
                                               90 63:15,18            37:12
    27:4,7 29:9 36:5,7   6.4. 134:7
                                               900 5:7              acts 118:15
    42:23 58:15 60:5     6.4.1 118:23
                                               919 3:17             add 101:16
    72:5 78:3,5,7        6.4.2 118:8
                                               93 7:3               addition 68:17
    118:1,2 134:10       6.4.2. 117:21
                                               98 7:5                 81:8 111:21
    136:24 139:6         6.4.2.1 134:13,19
                           135:13 136:11                a           additionally 16:19
  4/15/2021 151:5
                         6.4.21 143:2          a.m. 107:19          additions 153:6
  402 132:10,12,13
                         6.41 118:6              109:21 110:15      address 63:2
    132:16
                         6.42 118:11           aau 60:22              147:1
  40202 8:6
                         6.422 118:6           ability 150:12       adid3164 21:3
  40507 5:8
                         60 53:24              able 85:23 87:14     adidas 1:11 3:13
  41,000 104:3
                         6:30 105:1,3            88:16 89:2 90:13     9:10 10:1,17
  45 140:4
                         6:45 114:20             90:25 91:9,17        19:15 20:11,15
  4538547 151:5
                         6:50 114:23             97:15                21:10 30:2 38:13
    152:2 153:2
                                               absence 142:19         40:4 50:3,24
            5                      7
                                               absolutely 46:10       57:22 58:9,25
  5 6:17 32:21,22,23     7 6:21 59:8,10,24                            61:10 63:25,25
                                               academic 12:12
    33:12 96:12            61:1 62:1,7,8                              72:16 73:17,23
                                                 15:13 22:9 23:22
    110:13 139:10          74:23 75:20                                99:8 109:25
                                                 23:24
  500,000 25:6             127:24 128:4,9                             115:10,13,17,23
                                               accepts 28:3
  55 27:18               70 6:23                                      116:8,17,23 117:9
                                               access 113:22
  550,000 24:22          704-417-3000 2:21                            119:8,15,21,24
                                               accompanying
    112:18               730 8:5                                      120:8,24 122:1,6
                                                 55:22
  59 6:21                7:00 144:5                                   122:10,17 123:11
                                               account 110:10,11
  5:04 65:9              7:40 148:24                                  124:15 125:16,22
                                               accuracy 151:9
  5:30 65:4,6            7:42 149:16,17                               126:6,8,13 127:2,2
                                               accurate 20:14
  5:35 65:4                                      25:10 96:12 99:6     127:5,9,18,20,25
  5:39 65:11                                     109:19 113:1         128:5,12,15,24
                                                 123:10 133:18,21     129:11 130:1,13

                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com         www.veritext.com
3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26       Page 157 of 187
                             30(B)(6) John Carns- De Bene Esse                April 15, 2021
                                      Bowen v. Adidas
 [adidas - answered]                                                                 Page 3

    131:1,17 132:21      agents 48:17             140:17 142:5,14      amended 6:9
    133:14 134:4         ago 120:17               143:3                  48:10 122:9
    135:24 136:9         agree 10:12 16:11      agrees 126:24          amendment 20:21
    137:7,14,18,23         16:17,24 17:3        ahead 69:1 124:22        122:15
    138:3,3,8,22,24        18:6 24:10 25:9        144:6                america 1:11 3:13
    139:3,7,11,19          26:5,11 28:15        aid 107:6 110:11         9:10 10:1,17
    140:2,15 141:23        29:13 30:15 32:15      111:19                 93:22 151:4 152:1
    142:4,5,11 151:4       36:18 37:14 38:2     aka 93:23                153:1
    152:1 153:1            38:3,7,11,12 40:14   al 151:4 152:1         amount 72:7
  adjourn 67:3             40:18,19 41:7,11       153:1                amy 100:14
    106:15 141:15          42:4 43:2,6 44:12    all's 67:9 97:19       anderson 102:21
    147:11                 46:1 48:21,25          106:23                 143:14 144:19,21
  adkins 5:15 9:3          50:2 57:14,17        allegation 51:24         145:23 147:2
  administer 59:20         60:6,13,18,20,25       64:19 72:13,25         148:16
  administered             61:3 64:20 66:15     allegations 6:21       ankle 138:2
    84:21                  66:20 67:11 71:24      46:9,15 50:21        announced 30:2
  administration           73:16 74:15 75:2       53:17 60:7 61:24       40:3 45:7,10 52:9
    23:21 59:15            75:25 80:6,13          62:3,8,12,19 64:13     52:21 107:7
    118:18                 81:17,20 82:9          68:10 71:22,24       announcement
  admissibility            84:4,9 90:24 91:8      72:5,10 73:8 77:1      109:25
    147:9                  91:14 101:3          allege 73:13,22        answer 12:2,15
  admission 67:6           105:18 116:22        alleged 63:24 73:4       18:2 19:20 23:3
  admit 82:12 97:20        120:23 121:5,9         73:7                   25:13 29:6,20
    98:1                   124:3 127:7 129:8    allotted 151:20          30:6,20 33:24,25
  admitted 65:20           137:5 138:23         allowance 49:15          43:15 54:25 56:13
    67:11 111:11           139:1,6 142:2,10     allowed 76:4             56:13 66:4,6,7,20
    123:17                 142:18 143:1           104:19,22 145:20       66:24 74:9 75:12
  adopt 17:8,10            145:18,20 147:21     allowing 66:3            81:6,23 85:6,18
  adopts 16:15           agreeable 63:3         allows 135:9,9           86:6 87:3,9,22
  advance 53:10          agreed 8:13 10:14      amateur 26:6,11          90:19,21 91:5,13
    69:7 143:24            10:15,17,18,19         27:23,24 28:22         96:2,12,24 97:19
  advertise 128:25         89:18 90:3 92:22       30:16,16,23 32:13      99:1 100:2 102:8
  advertisement            106:21                 32:17 35:9,11          103:7,8,18 117:15
    128:15 130:4,10      agreement 6:14           37:6                   119:20 120:19
  affect 35:11 49:4        21:2 29:22 39:7,9    amateurism 6:17          123:7 124:9,20
    85:8,9 96:1            119:21,24 120:5        6:19 26:20 33:2        125:21 131:10
  affirm 11:3              122:19 124:2,13        34:2,4,17,21 35:2      133:3,8 134:18
  afternoon 11:11          124:24 131:24          35:3 36:24 37:15       135:2 136:16
  agency 118:22            133:15 137:6,18        37:24                  142:23 147:17
  agent 29:23 48:15        138:12,19 139:18     amateurs 31:18         answered 56:11
                           139:22 140:3,16                               119:19 120:17

                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com            www.veritext.com
3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26      Page 158 of 187
                              30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                       Bowen v. Adidas
 [answered - athletics]                                                             Page 4

    121:12 124:18         april 1:24 6:24 8:8   assisting 119:2,4       86:19 87:11
    143:5 144:4             9:6 68:7 70:5,12    associate 23:13       athlete's 44:7
    147:20                  151:3                 40:24 74:12           77:15 95:25 96:1
  answering 104:15        area 84:22            association 12:7      athletes 47:16
    147:14                argue 102:21            12:11,23 13:4,9       83:17 96:6 97:3
  anybody 26:23             108:14 144:19         15:11,24 16:10,14     98:17 119:2,3,5
    113:9,15 114:5        argumentative           16:20,24 17:20      athletic 12:10,23
    116:15 149:6            45:1 88:8 103:16      18:13,15,22 19:5      13:9 15:10,24
  anymore 144:19            143:4                 19:15,16 20:10,15     16:10,14,20,24
  anyway 149:11           arranged 64:5           21:10,15,22 23:16     17:20 18:9,13,15
  apparel 19:24             74:24                 28:13,16 29:25        18:22 19:5,7,15,16
    20:15 21:11           arrangement             30:14 40:12 44:2      20:9,9,15 21:10,15
    118:16 123:1            58:21 59:6            45:13 52:23 56:18     21:22,23 23:13,16
    125:23 126:8          asked 6:18 22:6         57:25 87:4 88:2       23:21,23 24:24
    127:17,18,21            33:3 36:17 56:10      107:22 112:16,22      28:2,5 29:25
    132:20 134:4            68:6,23,24 80:13      114:6 120:9,12,22     30:14 40:12,24
  appeal 44:5               89:18 92:21 94:19     122:2,6,18 123:2      52:22 56:17 57:25
  appear 92:3               94:23 95:17 97:12     123:12 124:14         58:22 59:7 64:1
    123:10 127:4            104:8,8 108:15        126:13 127:25         78:13 79:20 83:12
  appearances 2:1           119:19 120:16         133:14 136:10         84:2,6 86:24 87:4
    3:1 4:1 5:1             121:12,13 124:18      137:7 139:4,8,12      88:2 96:20 107:22
  appeared 2:12,23          131:5 132:24        association's           111:23 112:16,22
    3:11,22 4:10,20         135:7 143:5 144:3     22:14 79:4,6          114:6 117:10
    5:11                    144:18                83:13,15 111:23       118:14,24,24
  appears 36:7            asking 14:2,8         associations 17:13      119:6,17 120:9,12
  appended 153:7            22:18 23:6 26:9     assume 12:1 50:10       120:25 122:2,6,17
  applicable 44:3           26:20 50:9 51:21    assuming 89:9           123:1,11 124:14
    151:8                   51:24 54:13 66:5    assure 68:22            126:10,12 127:3
  applies 35:4 37:12        67:1,24 70:23,23    athlete 22:11           127:10,25 130:1
  apply 44:3                70:25 78:20 80:4      30:16 32:4 34:20      130:14,20 131:1
  appoint 17:4 18:4         81:3 82:18 84:13      34:22 35:9,19         131:13,18 132:1
    18:7,19 21:19           86:16 87:19 95:13     36:25 37:5,11,17      132:20 133:11,13
  appointed 12:17           107:24 108:4          37:24 38:9,10         136:10 137:7
  appreciate 145:16         121:15 131:8          40:15 41:24 42:2      139:3,8,11
  appropriate 34:13         134:19 148:25         43:20,25 44:4,6     athletics 6:20 13:3
    82:18 147:19          assigning 19:1          46:21 49:12,13,14     13:5 15:22 17:1,9
  approval 127:3          assist 119:1            49:16,19 50:12        17:14 18:4 21:16
  approximate             assistant 24:23         57:15,16 64:10        28:6 30:24 40:16
    104:9                   39:5 72:10 116:2      74:6,14 79:2,7,10     49:17 79:4,9
  approximately           assisted 119:4          79:11,22 81:9,18      81:19 118:18,19
    104:3 112:18                                  83:11,16,18,19        119:1,9,25 120:13

                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA        Date Filed 04/22/21   Entry Number 225-26     Page 159 of 187
                               30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                        Bowen v. Adidas
 [athletics - benefit]                                                               Page 5

    120:21,21               128:21 129:16          124:7,17 125:4        137:5 139:14
  attached 151:11           141:8,10 147:4,5       133:24 134:25       begins 33:19 96:11
  attended 8:7              151:5 152:2,24         136:14 141:1,6,14     98:15 139:16
  attention 42:23           153:2,12               143:12 144:18       behalf 2:3,14 3:13
    125:12 132:3           back 21:13 22:23        145:19                4:3,12 5:3 9:19,21
  attorney 4:5 43:7         36:5 42:21 57:13     barmier 123:18          9:24,25 10:2,5,15
    55:2,2 95:13            58:16 65:3,5,11      based 17:15 19:5        10:17,18,19,25
    151:13                  66:17 73:25 83:3       24:17,25 28:20        21:23 22:1 45:12
  attorneys 55:3,4          110:21 113:5           30:16 33:4 34:7       100:18 129:25
    92:21                   114:22 115:23          35:2 37:19 44:11      144:24 148:20
  auburn 48:4               121:21 132:3           51:24 57:9 59:4     believe 13:7,12,12
  august 6:16 73:13         134:7 136:7,8          62:2 64:11 73:14      22:8 35:23 48:14
    73:17 74:17,23          141:20 143:20          76:10 84:21 88:14     51:13,16 52:10
    75:3,4,21               145:13 148:17          89:10 104:1 131:6     59:13 67:14 95:2
  authority 16:25          background 47:15        131:11,14 133:25      95:2 100:12
    17:25 18:16,23         backside 64:8           134:20                107:21 109:6
    22:10 29:3 59:14       banker 38:19          basically 13:2          113:11 124:10
  authorized 49:15          39:16 40:22 41:1       124:25 125:22         125:1 131:14
    49:19                   45:10 109:17         basis 15:2 117:18       147:16
  automatically             110:9,24 111:3         117:19              belongs 137:14
    32:16 33:20 34:1       banker's 44:19        basketball 24:11        138:24 139:3,7,11
    35:10 131:25           barbier 4:4,5 9:21      24:18,23 45:14      bene 1:23 13:19
  available 63:1            9:21 10:18 29:18       58:5 64:3,9 72:11     65:18 67:8,15
    151:6                   65:25 67:13,19         74:14 85:23 88:3      68:17 105:6 144:9
  avenue 3:17               68:4,12 74:7           88:17 90:25 91:8      148:15 151:5
  award 49:14,18            76:14,23 77:9,16       91:9,15,17 137:23     152:2,24 153:2,12
    110:13                  77:23 78:19 80:2     bates 7:7 21:3        benefit 11:21 17:6
  aware 48:8 50:21          80:11,25 81:13       battle 27:11,13         17:18 22:13,13,15
    51:7,8 52:19            84:10 85:2,15        beach 3:8               25:15 32:12,16,20
    57:22,25 60:23          86:2,14 87:16        bear 113:17             33:23 34:15 36:3
    103:19 111:21           88:5,19 89:5 91:3      114:14                37:2 43:18 44:11
    115:12 122:19           91:19 95:8 96:23     bears 21:3              46:20,21 48:11
    123:15                  98:9 99:11,23        becoming 33:10          49:14,15,18,19,23
            b               100:10 101:7,20        79:7,22 81:18         57:18,19 58:20
                            102:5 103:5,17         83:16                 61:11 63:9,21
  b 1:23 4:4 6:11 8:3
                            104:14 106:10        beginning 17:8          64:5,17,18 69:16
    9:8 22:24 29:15
                            110:4 111:14           43:19 49:12 63:22     71:25 72:6,9 73:2
    51:8 59:21 62:19
                            116:3,11,19 117:1      74:5,22 78:25         74:4,21,24 75:7
    63:8 64:25 68:2
                            119:12,18 120:1        82:2 95:17 97:12      78:24 79:16 80:7
    71:25 74:3,22
                            120:10,15 121:1,8      113:3 119:10,17       80:23 82:1 83:7
    75:20,20 84:16
                            121:10,13 123:4        120:23 127:24         85:24 88:3,16
    102:12 105:25
                                     Veritext Legal Solutions
  800.743.DEPO (3376)            calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26      Page 160 of 187
                            30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                     Bowen v. Adidas
 [benefit - carnes]                                                                Page 6

    90:25 91:17 95:25     10:25 22:10 27:9      61:9 64:14 72:15       134:22 135:7,15
    97:10 98:14,25        28:23 29:14 30:10     72:16 73:18 86:9       135:22 136:11
    110:17 118:9          30:15 31:24 40:15     87:5 88:1,17 89:1      143:5
    123:22 126:22         50:4,10,12,20         90:12,22 91:7        bylaws 6:20 17:17
    127:15 128:10,22      55:14,18 72:2         100:7,20 102:3         24:3 26:7,15,17,25
    129:9 133:19          86:19 93:1 94:25      103:2 107:6            27:2,14,15,22
    135:10 138:17         95:6 103:22 104:6     111:23 116:8           28:16,21 29:4,21
    139:15 144:8,17       116:17 151:4        bribe 50:3,19,24         32:17 33:6 35:7
    147:7                 152:1 153:1           51:17 58:9 60:9        36:3,8,19,23 37:15
  benefiting 85:12      bowen's 72:6 94:2       61:10 64:14 72:16      41:23 42:11 44:1
  benefits 47:17,22       99:22                 73:17,23 75:8,19       46:20 47:16,21
    58:17 96:5 119:4    box 2:8                 86:11                  48:10,12 57:14
    142:4,13            breach 138:21         bribery 30:2 38:13       69:23 76:11,17,20
  benne 6:12              140:4                 40:4 46:3 50:25        77:5,14,19 79:19
  best 11:22 25:9       breaches 140:2          51:9 57:23 58:25       84:21 85:8 90:23
    43:7 105:20         breadth 108:18          99:8 122:10            113:21 114:2
    146:23 150:11       break 114:17          bring 145:13             116:25 117:6
  better 143:15         brian 1:6 4:12          148:15                 118:5 130:19
  beyond 101:17           9:10,20,24 10:15    broad 57:1 69:6          131:23 134:4
    106:11                10:25 22:10 27:9    broader 95:12            135:3,18 136:1
  bit 21:13 47:15         28:23 29:14 30:10   broadness 51:23          140:23 141:24
    69:23 136:23          30:15,22 31:6,11    building 23:23,25        142:6,20
    145:3                 31:24 33:9 36:2     bullet 16:13 17:7                c
  black 63:11             38:14,17 40:15        68:6
                                                                     c 1:4 29:15 129:24
  blacked 63:23           43:10 44:22 45:11   burden 14:6 67:9
                                                                       139:14 140:22
  blanket 117:3           45:14,20 46:4       bursar 110:11
                                                                       141:20
    131:24                50:4,10,12,20       business 111:8
                                                                     calendar 19:11
  blinds 106:6            55:14,18 57:24        127:1
                                                                       74:18 75:4 76:1
  board 12:18 15:5        58:4,25 61:2 72:1   bylaw 26:9 27:19
                                                                     calhoun 4:16
  body 28:11 31:16        72:6 75:8,16          29:11 30:17 32:10
                                                                     call 69:13 73:23
    48:10 60:8 61:8       86:18,22 87:13        36:6,9 37:4,18
                                                                     called 69:13
    71:23 73:11 87:6      91:15 93:1 94:2       38:3,13,15 42:25
                                                                     cam 48:1,3,9
    134:3                 94:25 95:6 99:21      47:12 48:15 57:13
                                                                     camera 10:10
  bold 123:23             100:25 101:3          59:1 78:1,25 80:3
                                                                     canceled 110:20
  booster 118:24          103:22 104:6,19       81:2,7,9,20,22,24
                                                                     capacity 42:16
    131:25                111:25 113:11         82:19,20 83:2,9,25
                                                                       55:6
  borrow 18:24            116:17,24 138:2,9     84:5,21 85:8,11,20
                                                                     capital 123:23
  boundaries 146:21       151:4 152:1 153:1     89:4 90:12 114:2
                                                                     carbon 110:22
  bounds 68:23          brian's 41:16           114:4 117:21
                                                                     career 28:21
  bowen 1:6 4:12          50:25 51:10,18        119:14 130:23
                                                                     carnes 10:13 11:1
    9:10,20,24 10:15      57:23 60:9,22         131:23 134:7,15

                                  Veritext Legal Solutions
  800.743.DEPO (3376)         calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA   Date Filed 04/22/21    Entry Number 225-26       Page 161 of 187
                            30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                     Bowen v. Adidas
 [carns - come]                                                                    Page 7

  carns 1:23 7:3,5      carolinas 151:15       changed 48:15         cleared 31:20,24
    8:4 10:6,9 11:11    case 7:4,6 11:16       changes 151:10        clearinghouse
    14:11,23 15:19        24:22 35:16 43:9       153:6                 31:11,24
    17:15 19:14 20:3      53:22 60:16,21       characterization      clearly 79:12 81:9
    21:1,14 22:13,24      66:15 82:25 86:9       65:17                 83:21 99:15 131:9
    23:10 27:6 28:10      91:24 92:20,24       charleston 2:9        client 11:23 94:25
    29:1,20,25 34:14      104:13 107:13        charlotte 2:20          103:22
    35:6 36:13 39:11      130:24 131:6,12      check 105:22          close 68:24 106:6
    42:21 46:14 49:22     133:22 145:9         choice 113:12           106:18 144:3,4
    50:18 52:8 53:19      149:10                 145:24                145:1 148:14
    54:1 57:13 62:11    cases 34:10            chris 115:17          coach 24:23 52:15
    62:11,18 63:6,20    cash 73:2,3,7,12       christian 1:11          72:11 116:2
    66:24 70:13 71:21     74:12,25               9:11 74:11 93:23      129:25 130:3,5,7
    74:15 76:25 78:23   cause 83:25            christopher 1:12        138:18,20
    79:14,18 80:6         138:20                 2:14 4:14 9:13,23   coaches 53:5
    83:7 84:4,20        cell 112:22 113:22       10:3,19               54:16 55:22 56:3
    85:10 86:9,22       center 2:17 3:5        circuits 144:12         127:5
    87:13 88:24 90:11     24:1 31:20 33:7      circumstance 49:5     coaching 54:7
    92:17,19 93:18        33:14 34:2,5,11,18   circumstances           144:12
    94:16 95:4,10,15      35:2                   35:16 44:8 48:17    code 1:11 9:11
    96:8,24 97:18       certain 37:8 92:15       66:18 79:12 83:21     60:17 64:3 74:10
    98:6,13 99:20         137:19                 86:8,17 97:6          74:23 92:7 93:23
    102:2 103:1,12      certainly 25:22        civil 8:10 9:15         94:21
    105:10,25 107:5       59:24 71:13 147:7    claim 4:12 104:12     cognizant 50:18
    111:13,17 112:3     certificate 150:1      claimed 92:9            50:23 51:3,7
    115:1 117:5 119:7   certification 6:17       100:25                103:12
    122:16 123:21         33:2 34:18           clarification         colleague 10:4
    124:13 125:6,11     certified 31:3,6,25      148:16              college 2:19 21:11
    128:9 130:12          31:25 33:10          clarify 41:12           24:11 37:7 91:7
    131:10 132:2        certifies 35:2           58:16 89:25         colleges 17:13
    133:12 135:5        certify 34:5 150:4     class 104:20,23         31:17
    138:23 141:18         150:12               classified 77:21      columbia 1:3 4:7
    142:2 144:20        chain 40:25            classify 127:12         4:17 9:15 144:20
    145:4,10,16         chair 71:1             clause 135:17,24      column 112:25
    148:20 149:8        championship             136:10                115:6
    151:1,5 152:2,24      48:4                 clean 45:4 82:25      combined 141:8
    153:2,4,12          chance 14:25           clear 22:12 29:1      come 21:13 22:23
  carolina 1:2 2:9,20     15:18                  58:3 67:17 68:16      27:13 46:25 59:14
    3:8 4:7,17 9:14     change 152:4,7,10        70:10 82:2,24         71:9 94:6 102:21
    106:24                152:13,16,19           106:25                102:22 127:23
                                                                       144:20 145:11

                                  Veritext Legal Solutions
  800.743.DEPO (3376)         calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26     Page 162 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas
 [comes - corner]                                                                  Page 8

  comes 36:19 75:25      compliance 17:17      confusion 47:3        continued 3:1 4:1
  coming 18:21             23:14 24:3 25:8     connection 128:14       5:1 7:1
  command 40:25            26:2,10 28:21         130:4,9             continuously 70:1
  comments 82:15           33:5 37:20 40:24    consequences 96:6       78:20
  commission               41:1 42:17 46:2     consideration 28:8    contract 19:14,24
    150:24                 52:11 53:4 54:3       128:6                 20:10,14,21 21:8
  commitment 28:6          55:6 56:4 64:12     considerations          28:5 57:24 58:4
  committee 44:6           73:15 84:16 111:9     120:4                 75:15 120:7
    79:10 83:18            112:9 113:22        considered 12:19        121:25 122:5,9
  commodities 32:6         122:24 125:1          48:17 77:6 124:11     123:11,22 125:15
  commonwealth             131:16 134:21         133:10                127:8,13,18,25
    150:2                  140:23              consistent 17:19        128:8,13,14,25
  communicating          complied 69:11          34:16 61:22           129:10 130:2,3
    31:11                  108:19              constitutes 150:10      131:16 133:13
  companies 134:4        comply 71:8           constitution 44:1       135:16,19 136:9
    135:24                 107:23 108:2          118:23                138:4
  company 127:1            135:25 141:24       consultant 64:3       contracts 123:1
    135:25                 142:6               contact 76:12 77:2      135:23
  compensation           compound 55:25        contacted 76:19       contribution
    48:11 121:20         concerned 33:13       contacts 76:4           124:15
    122:11 124:23          61:8                contain 61:1,23       contributions
    125:2,3              concerns 46:9,15        128:1 135:17          118:23 119:8,16
  compete 97:4           concluded 149:17      contained 38:14         119:25
    98:18 99:4           concludes 44:8          41:10 68:20 71:2    control 13:10
  competition 27:25      conclusion 47:1         80:22 112:11          28:21
    34:6,9,13 41:22      conditions 34:5,7       135:18 139:2        controlled 80:9
    44:5 45:21 47:7        34:8 122:11           142:13              controls 21:15
    49:17 84:2 96:21     conduct 56:2          contains 136:10         44:13
    97:7,9                 77:20 102:16          137:7               convened 9:7
  complaint 51:25          118:14 135:11       contemplate           convenience
  complete 13:9            142:12                106:13                143:18
    63:1 99:17 144:6     conducted 54:6        contemplated          conviction 60:16
    153:8                  55:3,4,8,22           88:12               convictions 92:6
  completed 8:15         conducting 52:14      contemporaneous       cooperate 113:23
    151:17                 52:17                 56:6                copied 109:17
  completely 66:8        confer 53:12 62:25    contention 69:2         110:22
  completeness             69:9,14 71:7        context 109:24        copies 151:14
    97:14,21 98:2        conference 127:4        130:16,17           copy 20:14 39:18
    132:15               conferred 69:15       continue 66:4           109:19 143:17
  completion 28:4          108:18 128:5          79:15 104:19,22     corner 112:7
    95:21

                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA    Date Filed 04/22/21    Entry Number 225-26      Page 163 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas
 [corporate - department]                                                          Page 9

  corporate 3:5 15:5     counting 148:12       cut 99:15             debevoise 3:16
    15:5,11 17:23,25     couple 14:16          cutting 107:6         debevoise.com
    19:6 23:1 45:12      course 26:24 40:7               d             3:20,21
    54:21 118:16,20        54:18 94:13 98:7                          deborah 4:4,5
                                               d 29:15 65:23
    119:21,23 131:24       106:20 111:8                                9:21
                                                 73:10
  corporation 63:25      court 1:1 8:4,14                            deborahbarbier....
                                               damages 43:9
  correct 12:7 13:6        9:5,14 10:7,9,21                            4:9
                                               date 1:24 30:2
    13:7,13,25 19:17       11:1,7 38:21 39:2                         debts 18:24
                                                 40:2 42:16 52:8
    20:11 26:15 27:11      39:6,9 46:13                              decipher 49:6,8
                                                 60:3,4 73:10,22
    27:15,16 29:24         71:17,19 101:12                           decision 45:23,23
                                                 74:17 75:3,3,20
    30:3,25 34:23          104:18 105:23,24                            47:5 88:13 90:21
                                                 109:23 150:5
    35:1,12 38:15          108:25 125:6,9                              113:7,12
                                                 152:24 153:12
    39:16 41:25 42:11      132:8 141:6,9                             declare 46:17 87:1
                                               dated 6:24 19:24
    42:13 43:3,5           143:17 147:11                               87:11 153:4
                                                 20:11 30:9,25
    46:22,24 47:18,23      148:2,7,10,12                             declared 15:14
                                                 44:20 58:6 68:7
    48:12 49:25 58:6       149:4 150:23                                30:10 38:17 40:16
                                                 70:5 72:5 75:16
    58:11 59:16 61:11    courts 144:11                                 44:18 61:16 89:11
                                                 107:18 109:14
    61:24,25 75:17,18    cover 22:16                                 declaring 45:11
                                               dates 74:16
    75:21 76:6,21          138:10                                    deemed 153:6
                                               dawkins 1:12 9:12
    77:18,22 79:24       covered 19:10                               defendant 2:14
                                                 60:17 74:11 92:7
    81:11 85:25 87:6     covers 138:3                                  3:13 4:3,12 9:22
                                                 93:24 94:21
    96:14 100:12         cows 102:22                                   10:3 56:19 67:2
                                               day 8:8 23:20 47:2
    110:1,25 111:1,4,5   cpashcal 4:19                                 94:21,21,21
                                                 73:21 93:8 94:13
    113:25 114:3         create 59:20                                defendant's 38:20
                                                 99:14 101:14
    115:18,19 116:18     creates 131:17                              defendants 1:14
                                                 105:12 106:14
    116:21 120:14        credibility 51:22                             60:16,17,17 66:14
                                                 107:7 109:20
    122:2,3,7,8,21       criminal 40:2 52:8                            66:15 92:7 97:24
                                                 110:5 143:25
    123:2 126:13           52:21 60:15,21                            deferential 84:17
                                                 153:15
    127:11 130:20          91:24 92:6,20                             definition 32:12
                                               days 60:23 94:13
    136:1 137:20,24        94:1 96:13 98:6                             37:23 38:4 44:10
                                                 98:7 138:21 140:4
    138:4,12 139:12        99:7,21 100:7                               44:13 49:23,25
                                                 151:17
    140:17 143:3           103:13 104:2,6,13                           130:19
                                               dbb 4:9
    153:8                  132:4,25 133:22                           definitions 29:3
                                               de 1:23 6:12 13:19
  corrections 153:6      cross 4:12 6:9                                49:8
                                                 65:17 67:8,15
  correctly 82:9           53:16 106:2                               degree 18:3,19
                                                 68:17 105:6 144:9
  cost 104:5,10          cs 151:15                                     24:14 25:21 56:14
                                                 148:15 151:5
  counsel 9:17 10:12     curable 138:21                                120:20 123:8
                                                 152:2,24 153:2,12
    13:17,23 67:2        cure 138:20 140:3                           delivered 86:12
                                               deal 16:21,25
    100:15 148:6         current 23:11,13                            department 13:3
                                                 19:24 122:17
    150:13 151:14        customary 92:12                               15:22 20:9 40:3
                                                 142:20
                                                                       41:2 51:16,22

                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26      Page 164 of 187
                              30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                       Bowen v. Adidas
 [department - eligibility]                                                      Page 10

    67:22 86:24 94:20   destroyed 61:9         disclosed 116:7                  e
    94:24 95:16 97:12     102:3 103:3,11       discovery 148:5       e 2:11,22 3:10,20
    98:22 107:8         detailed 117:19        discussion 63:14        3:21 4:9,19 5:10
    118:19,24 119:1,9   determination          display 138:8           7:7 29:15 30:1,8
    119:17,25 126:9       61:18 142:25         disqualify 32:16        30:14,25 38:19
    126:10 132:25       determine 34:11        distinct 37:16          39:15,18,21,24
    133:5                 46:12 52:24            42:10                 40:6,10,14,19 41:5
  depend 32:20          determined 51:13       distinguished           41:8,9,11 42:16
    35:14,15 96:25        61:15 135:11           36:24                 44:19,24 45:11
  depends 146:2           144:12               distinguishes 38:7      49:1 107:18
  depict 42:15          di 77:21               district 1:1,2 9:14     109:13,16,19
  deponent 1:23 5:3     difference 25:23         9:14                  110:9,21,22,24
    151:13 153:3          49:3,6               division 1:3 6:15       111:2,6,7,18
  deposed 24:21         different 26:6,12        9:15 32:9 37:20       126:17 152:3,3,3
  deposing 151:13         26:14 28:17 29:10    document 14:11        e.g. 118:16
  deposition 6:10,11      59:19 97:24            14:20 16:9,14       earlier 22:7 30:8
    8:3,9 9:8 12:14     dinsmore 5:5 6:23        20:7 21:2,5 33:1      36:17 55:13 58:14
    15:2,4 19:19        dinsmore.com             33:17 53:15 56:25     59:12 80:14 145:2
    20:17 22:25 55:13     5:10                   58:14,15 59:9,23      145:6
    65:17,18 66:22,22   direct 6:4 11:9          59:24 60:3 61:20    earliest 143:18
    67:3,9,15 68:7,21     112:23 125:12          61:22 62:24 67:11   easy 17:6 22:15
    69:9 70:4 71:10       132:2 136:23           101:23 114:18       eat 108:23 144:15
    90:1 98:3 101:10    directed 108:17        documentation         effect 27:14 48:18
    102:19 105:25       directing 108:12         55:17,23              48:25 49:4 77:15
    106:2,22 108:8      direction 116:16       documents 19:6          118:6 142:1
    141:8,10,12           150:10                 41:13 54:22 57:3    effective 40:17
    143:12,13 144:10    directly 28:2            61:23 65:19 67:7    effort 143:24
    145:1,22 146:14       114:12 121:4           107:15,17           efforts 87:5
    146:19 147:12         150:14               doing 83:1            eight 141:12 145:5
    148:5 149:17        director 18:9          dollars 24:25         either 45:24 130:7
  deputy 100:15           23:14 40:24 46:2     doubt 69:17             150:13
  describe 127:14         64:2 111:8           downstream 60:8       elicited 15:13
  described 118:22      directors 15:6         draft 29:3            eligibility 6:20
  description 101:23    disagree 37:21         drafted 69:20           13:10 16:16 17:12
  designate 68:19         46:8 67:8,12         drawn 87:25             18:17 26:7,11,21
  designated 129:3        68:11,12 105:18      driver's 10:10          28:22 33:7,14
    129:4                 106:17 109:8         duly 150:7              34:2,5,11,18 35:2
  designee 51:8           131:21 147:23        duties 21:20            41:17,20 44:7
    54:21               disbursement                                   46:16 47:5 48:18
  despite 147:14          110:12                                       48:22,22 50:9
                                                                       61:9,18 77:15
                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21     Entry Number 225-26      Page 165 of 187
                                 30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                          Bowen v. Adidas
 [eligibility - extensive]                                                           Page 11

    79:11 83:19 85:8         engages 84:6,23       established 79:6      exhibit 6:8,9,13,14
    85:9 86:11,25            enroll 38:10 74:13      83:14 86:18           6:15,17,19,21,23
    87:5 88:1,4 89:2         enrolled 47:17        estimate 145:25         7:2,3,5,7,9,10 11:8
    90:12,22 91:7              64:10 75:8,13,13    et 151:4 152:1          14:13,19,21,24
    95:7 96:1,6                86:23 119:5           153:1                 15:18 16:4,4,7,19
    100:20 101:1,4           enrolling 31:21,22    etcetera 15:6           18:22 20:1,3,13,22
    102:3 103:2,10,11          32:1                evening 45:24           21:1 26:25 27:4,7
  eligible 15:14             enrollment 34:20        148:24 149:14         27:18 29:9 32:21
    22:11 27:25 31:3           35:3,4 37:7,10,13   event 137:19            32:22,23 33:12,12
    31:6,20,25,25 32:4         38:8,8 61:6 75:1      139:19                36:5,7,14,16 38:20
    34:6 99:5                enrolls 34:23 36:1    everybody 68:16         39:12,13 41:10
  elite 28:22 31:5,10        ensure 32:4             71:16 89:20 90:5      42:14,15,19,22,23
    33:9 50:4,20 72:1        entered 19:15,16        102:20 143:20         44:24 58:15 59:8
    85:22 96:19 138:2          20:10 21:8 29:22      149:13                59:10,24 61:1
    138:9                      57:24 58:4 75:15    everybody's 39:7        62:1,7,8 70:4,7,15
  ellis 3:15 10:1              122:1,5             evidence 29:14          75:20 78:3,5,7
  emily 109:13               enters 123:2            42:20 62:16 63:6      93:16 98:8 99:17
  employed 23:12             entire 61:5 81:22       65:19 67:7 97:20      109:1,2,3,5,10
    40:11 112:15               82:6                  98:6 111:12           112:1,3,11 113:20
  employee 12:20             entirely 24:7           123:17 147:9          114:14,24 115:1
    58:21 59:6 150:13        entities 66:7 67:23   exact 114:4             118:1,2 121:22
  employees 64:2             entitled 21:2 33:1    exactly 50:14 69:8      123:9,17 126:17
    111:23 113:22            entity 12:11,24         70:23 83:5 121:3      131:17 132:3,10
  employment 40:7              15:11,23 16:2       examination 6:4         132:13 134:8,10
  endorsement 6:14             18:16 21:15 23:12     11:9 68:25 143:15     136:7,8,21,24
    21:2 124:2 128:1           23:17 118:16,21       145:21                137:1 140:22
    128:3,14,20 130:4          120:13 127:1        example 36:3,23         141:20 142:11
    130:7,9 135:16,19        enumerated            exceeds 66:2          exhibits 6:7 7:1
  endorser 135:17              137:10 139:21       exception 24:8          26:23
  enforce 16:21              equipment 118:16      excerpt 6:19 7:3,5    exist 53:21
    17:10 18:5 76:12         errata 151:11,13      excerpts 6:15         exists 56:22,22
  enforceability               151:17              exchange 74:13        expand 48:15
    28:7                     especially 52:3         128:5               expanded 98:7
  enforcement                esq 2:4,15 3:3,14     exchanged 111:22      expeditiously
    85:11                      3:15 4:4,14 5:4     exclusive 126:8,8       105:20
  enforces 16:15             esse 1:23 6:12          127:9,17,20         expense 49:15,18
    18:4                       13:19 65:18 67:8      128:24 129:2        expires 150:24
  enforcing 76:20              67:15 68:17 105:7     130:2               explain 51:4 95:11
  engaged 81:10                144:9 148:15        excuse 38:21            144:8
    135:11                     151:5 152:2,24      executive 118:18      extensive 62:24
                               153:2,12

                                       Veritext Legal Solutions
  800.743.DEPO (3376)              calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21   Entry Number 225-26       Page 166 of 187
                              30(B)(6) John Carns- De Bene Esse                April 15, 2021
                                       Bowen v. Adidas
 [extent - form]                                                                    Page 12

  extent 21:19 57:6       familiar 27:12         finished 145:4           51:21 53:1 54:13
    63:2 65:18               33:6,13 45:6        firm 4:15 70:5           54:23 55:11,25
  extra 32:11,16             61:16 115:16        first 12:5 16:13         56:8,9,10 58:7,12
    36:3 46:20,21            117:5 122:16          17:7 20:6 27:6         59:2,3,17,18 60:11
    47:17,22 48:11        family 47:21 48:10       39:3 42:14 47:14       61:4,12,13 62:5
    49:13,19,23 57:18        48:16 49:24 50:4      62:18 63:11 67:6       64:22,23 72:12,18
    57:19 58:17,19           50:19,25 51:10,18     68:6,18 73:25          72:19 73:19,20,21
    61:10 64:5,18            57:15,18,23 58:10     83:8 92:4 93:8         74:25 75:10,11,22
    71:25 72:6,9 73:2        60:9 72:1,6,15,16     96:18 115:17           75:23 76:7,15,22
    74:24 96:5 105:15        74:12 75:9 95:24      117:8 118:9            77:8,17,24 78:17
            f             far 33:13 40:25          123:21 126:22          78:18 79:25 80:1
                             61:8 76:4 105:15      139:16,24 150:7        80:16 81:14,21
  f 29:15
                             112:7 115:5         five 15:15 114:17        82:4,5 83:10
  face 131:23
                          fargo 2:17               114:17 137:10          84:11,12 85:1,3,14
  fact 10:13 12:2
                          father 50:13 64:14     flat 30:24 102:23        85:16 86:1,3,3,13
    15:10 16:25 32:4
                             73:18 86:12 93:3    floor 2:18               86:15 87:17,18
    36:19 50:19,24
                          february 100:14        flow 140:9               88:6,7,18 89:6,21
    62:12 75:8 78:15
                          federal 8:9 53:11      focused 10:11            90:4,5,15,16 91:1
    80:8 87:25 88:4
                             65:16,23 69:8,11    follow 29:7 31:9         91:2,11,20,21
    89:10 101:10
                             101:14 105:12       following 28:4           92:10,11 93:5
    103:12 111:7
                             106:24 144:11         74:25 109:24           94:4 95:1,9,10,19
    121:25 129:1
                          feel 147:22 148:3      footwear 138:8           96:7,15,22 97:5,14
    131:6 133:9,20
                          field 21:23            foregoing 150:4          99:9,24,25 100:9
    147:3
                          fielding 21:21           153:5                  100:11 101:6,8
  facts 35:15 96:10
                          figure 56:23 62:25     form 12:13 13:11         102:6 103:6,9,23
    131:11,12
                          filed 102:16             13:17 14:1,2,3,4,9     104:7,21 107:9,24
  faculty 24:24 25:3
                          final 22:9               15:25 17:2,21          108:3 110:2,3
    25:6
                          financial 107:6          18:18 20:16 21:18      113:13,14 115:11
  failing 140:14
                             110:11 111:19         21:25 24:13 25:11      116:4,10,12,20
  fails 137:23
                             118:23 119:8,16       25:12,19,25 26:8       117:2,11,12,13
    138:18,20 140:3
                             119:24 120:4          26:16 28:3 29:5        119:11,19 120:2
    142:6 151:19
                             121:19                29:17,18 30:4,5,18     121:2,7 122:4,13
  failure 71:8
                          financially 150:14       30:19 31:1,8 32:7      123:3,5,13,14
    140:12
                          find 63:5 101:13         32:18,19 34:24,25      124:5,6,16 125:17
  fair 11:24 12:1
                             113:19 114:18         35:13,20,21 36:21      125:18 126:2,14
    20:13 21:14 23:6
                          fine 23:4 39:1,8         37:25 38:1,5,6,16      128:7 129:13
    45:2 52:2 106:11
                             79:17 90:7 147:1      42:1,6,7,12 43:4       130:21 131:20
    136:5 145:12
                          finish 64:7 144:25       43:11,13 44:16,17      133:23 134:5,17
  fairly 42:15
                             145:12,14,20,21       44:25 45:1,16,17       134:23,24 135:4
  fairness 35:19
                             148:21,25             46:5,23 48:6,13,23     135:20 136:2,3,12
    95:20 97:14 98:2
                                                   50:6,7,8 51:1,2,19     136:13 137:16
    132:15 141:15
                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com            www.veritext.com
3:18-cv-03118-JFA   Date Filed 04/22/21    Entry Number 225-26      Page 167 of 187
                            30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                     Bowen v. Adidas
 [form - hand]                                                                  Page 13

    138:5,13,14 140:6     60:17 64:2 73:25    gives 129:11            149:8,13,15
    140:10,11,18,19       74:8,11,24 92:7     giving 105:14         goings 4:15
    140:25 141:2,25       93:23 94:21         glare 106:7           goingslawfirm.c...
    142:7,15,21,22      gear 127:10           global 64:2             4:19
    143:4 146:12        general 65:14 68:3    go 10:25 23:20        good 10:25 11:11
    150:10                68:13 95:3,5          39:11 47:12 58:16     11:12,13,15 23:2
  formality 15:5          137:8                 62:18 63:8 68:23      115:7,24 149:14
  format 33:13          generally 48:8          69:1 73:25 83:3     governing 16:16
    61:22                 65:20 67:7            92:19 96:17 98:3      17:11 19:6 28:11
  forth 53:23           generated 24:16         101:12,15 104:22      29:4 31:16 48:9
  forthcoming 92:3        55:9                  105:19 106:11,21      60:8 61:8 71:23
  forward 98:3          gentlemen 17:7,19       112:6 117:21          73:11 87:6 127:3
  found 49:24             25:16 33:23 34:15     124:22 134:7          134:3
  foundation 15:10        37:3,22 43:18         143:16,20,21        government's 92:4
  four 57:24 75:15        44:11 49:11 60:2      144:6,19 145:3      governs 13:5
    148:14                63:9,21 64:17         146:22 147:1          21:16
  frcp 8:11               74:4,21 75:7        goal 35:22,24         grad 24:8
  frequently 6:18         78:25 80:8,23         113:5               grahmn 5:4 10:5
    33:2                  82:1 83:8 95:16     gocards.com             69:21 144:24
  front 41:15 42:25       97:11 98:14 99:1      151:2                 148:19
    107:15 121:22         104:1 110:8,18      goes 41:1             grahmn.morgan
    137:3 144:10,21       118:10 123:23       going 11:15 14:16       5:10
    145:23 147:1          126:23 127:16         14:25 15:1,9        grants 128:12
  fulfilled 34:6          128:10,22 129:10      20:20 36:5 38:23      130:1
  full 68:19 83:8         129:23 133:20         47:4 51:20 53:7     grissom 3:6
    94:11,12 99:13        138:17 139:15         57:13 59:18 65:1    ground 143:16
    107:23                141:21                65:8 66:10 67:3     grounds 71:14
  funded 12:12          getting 106:7           69:25,25 70:1,13      138:10
  further 18:21           144:3 145:1           71:12 82:14 89:7    group 2:5 6:24
    70:22               give 11:3 13:14         89:23 90:8 92:2     grown 24:11,16
  future 110:11           14:14 18:24 25:10     92:11,14 95:18      guarantee 18:24
            g             26:9,17,18 27:1       96:15 97:13 99:18   guess 22:5,18
                          36:10 39:2 45:4       102:13,17,18          36:13 51:25 66:24
  g 29:10,15,22
                          47:14 49:8 69:16      104:19 105:17         67:7,11
    32:11
                          84:14 106:19          106:16 107:3        guys 66:16 69:11
  games 34:10
                          132:11 134:2          108:14 110:21         73:24 102:13
  garr 109:14,17,20
                          147:23 148:3,4        113:6,19 114:19               h
    110:8 111:3
                        given 28:17 35:16       132:10 136:7,8
  garr's 110:21                                                     h 3:14 152:3
                          99:7 114:1 125:25     141:8,14,20
  gassnola 1:12 9:12                                                half 24:4,24 105:8
                          126:5,12 142:4        143:22,23 144:17
  gatto 1:11 4:3 9:11                                               hand 11:2 112:7
                          153:9                 146:13 148:9
    9:22 10:18 50:15                                                  112:25 115:5
                                  Veritext Legal Solutions
  800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA        Date Filed 04/22/21   Entry Number 225-26      Page 168 of 187
                               30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                        Bowen v. Adidas
 [handle - ineligible]                                                              Page 14

  handle 18:17 52:5        home 102:22            imagine 143:22        incorporated 9:11
  handles 120:13,21           143:20              immediate 111:2       incorrect 88:11
  happen 72:22             honest 132:7           immediately 40:17     increase 122:11
    144:22                 hope 146:9 148:16        44:3 137:18 138:4   incumbent 66:16
  happened 54:12           hopefully 65:6           138:7 139:18        index 6:1
    58:10 60:22 61:2          107:1 143:15        impact 100:19,24      indicate 39:22
    72:15                     144:3 149:11          101:24 132:22         73:10 113:10
  happens 34:22            hoping 106:17          impede 106:20           127:19 142:3
  happy 108:22             host 5:15              impermissible         indicated 30:10
    145:3                  hour 67:1 101:14         64:4 77:20 78:14      68:17
  harassment 92:16            105:8 106:15          79:21 81:11 84:7    indicates 16:14,19
  hard 38:18 63:15            146:9                 84:23 96:5 116:23     73:11 129:10
    82:13                  hours 44:23 47:9       impermissibly           138:1,7 142:11
  harm 100:25                 68:25 104:25          74:11               indicating 41:9
  hate 114:17                 105:11 106:1,2,12   importance 11:23        116:8
  head 42:17 52:11            106:14,22 120:17    important 11:16       indictment 50:22
    53:4 54:2 55:6            141:10,12,12,15       25:9 35:24 43:8     indictments 30:1
    56:4 64:11 73:14          144:2,4 145:5       impossible 69:20        40:3 44:21,23
    84:15,15 112:9            148:4,7,10,14       improper 49:18          45:7,9 46:3 47:2
    113:21 117:7              149:2                 66:8 80:4 81:4        52:9,21 107:7
    131:16                 how's 14:17              85:13 92:14 95:24     109:25
  heading 62:19            hypothetical             102:15,23 131:9     indirectly 28:2
    137:8                     89:13                 144:9,10,13,16        150:14
  hear 11:13,21            hypotheticals            146:5               individual 27:23
    146:4                     87:19               improperly              27:24 28:1 36:25
  heard 10:23 26:1                    i             147:22                37:8,16,23 38:9
    108:20                                        inaccurate 41:10        49:20 118:20
                           i.e. 100:6
  hearing 143:13                                    62:2                  135:10
                           identification 11:8
  hearsay 101:24                                  inadequate 69:5       individuals 37:5
                              14:12,19 20:1
  heavy 27:10                                     incidentally            118:15
                              27:4 32:21 36:16
  heisman 48:4                                      138:10              ineligibility 34:12
                              59:8 70:15 93:16
  hereof 150:6                                    include 34:9 48:15      44:14 94:3,24
                              98:8 109:3 112:1
  hereto 153:7                                      81:15 93:2 118:15     97:1 99:22 100:8
                              114:24 126:25
  hey 69:21                                       included 49:25        ineligible 15:15
                           identify 9:17
  high 31:12,16 35:9                                53:15 101:18          22:11 30:11 31:18
                              38:24 67:14
  history 17:16 34:3                                107:18 109:1          33:20 34:1 35:11
                           identifying 95:12
  hold 10:10 16:5                                 including 13:21         38:14,17 40:16
                              129:3
    43:21 110:10                                    28:12,18 36:9         41:25 42:3,10
                           ii 1:6 9:10 151:4
    125:13                                          129:3                 43:25 44:18 45:11
                              152:1 153:1
  holding 41:14                                   incomplete 36:8         46:4,12,18,22
                           illegal 85:13
                                                                          49:16,20 50:5

                                     Veritext Legal Solutions
  800.743.DEPO (3376)            calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26       Page 169 of 187
                             30(B)(6) John Carns- De Bene Esse                April 15, 2021
                                      Bowen v. Adidas
 [ineligible - keep]                                                               Page 15

    57:16 59:1 61:16     institutions 28:12       116:23 119:5         july 20:11 74:23
    78:15 79:7,23          28:18 29:2 33:8        120:24 132:21          75:20,25 77:2,3
    81:10,18 83:16         47:18 76:18 85:12      142:12 146:21          122:6
    84:1,8,24 87:1,11    instruct 66:19         involvement 59:5       jump 63:16
    89:11 93:4 96:20     instructed 147:16        83:22,24 103:11      june 27:11 58:6,10
    97:4,7,9 98:17       intact 30:16           involves 58:20           74:10,17 75:17
    99:4                 intent 115:15          issue 58:3 97:3,22       76:1
  inference 87:25        interacting 31:15        97:23 98:16 147:7    junior 9:20 10:16
  inform 33:8 70:12      intercollegiate        issued 56:19 70:14     jurisdiction 134:3
  information 14:14        16:21 17:12 19:7       107:12               jury 11:21 12:9
    46:25 53:9,23          21:16,24 27:25       issues 28:21             17:7,19 22:8
  infractions 79:6         28:5 30:24 44:4      items 29:10 55:9         25:16 29:1 33:23
    83:15                  79:8 81:19 83:17               j              34:15 37:3,22
  initiated 39:16          84:2 118:14                                   41:16 43:8,18
                                                james 1:11 4:3
  injuries 92:8          interest 58:22 59:7                             44:11,20 47:15
                                                  9:11,22 10:18
  injury 95:6 101:5        78:14 79:4,20                                 48:1 49:11 51:13
                                                  64:2 93:23
    101:18 102:4           83:13 117:10                                  52:1 53:5 58:3
                                                january 47:11
    103:3                  130:14,20 131:2                               59:12 60:3 63:10
                                                jfa 1:4 9:16
  insignificant 125:2      131:13,18 132:1                               63:22 64:17 74:4
                                                jim 93:23
  insinuation 30:22        133:11                                        74:21 75:8 78:25
                                                job 23:11
    92:16                interested 150:14                               80:8,24 82:1 83:8
                                                john 1:23 8:3 10:6
  instance 140:4,7       interests 64:1                                  92:24 95:16 97:11
                                                  105:25 136:18
  instances 139:21       internal 52:23                                  98:14 99:1 104:1
                                                  151:1,2,5 152:2,24
  institution 31:22      interning 24:8                                  109:23 110:8,18
                                                  153:2,4,12
    34:23 36:2 37:10     interview 52:14,17                              118:10 123:23
                                                johnson 1:25 8:13
    40:21 44:2,5 55:7      55:15                                         126:23 127:16
                                                  9:4 24:21 72:11
    74:13 75:1 76:6      interviewed 53:5                                128:11,23 129:10
                                                  112:15 113:1
    79:3,5,8,23 81:10      54:17 55:17                                   129:24 132:8
                                                  114:11 116:1,7
    81:19 83:12,14,17    interviews 54:6,14                              133:20 138:17
                                                  150:22
    84:3,6,23,25 85:22     54:15,22 55:1,3,4                             139:15 141:21
                                                johnson's 114:7
    91:16 118:25           55:8,10,22,23 56:2                            144:11
                                                join 65:25 66:10
    131:3 135:16           56:7,15 57:5                                justice 40:3 51:17
                                                  101:20 145:7
  institution's 58:22    introduce 63:2                                  51:23 67:22 94:20
                                                joined 10:1,3
    59:4,7 64:1 72:21    introduction 6:13                               94:24 95:17 97:12
                                                jr 2:4
    72:24 78:13          investigation                                   98:22 107:8
                                                judge 66:17
    117:16 118:13,18       52:23 54:12,18                                132:25 133:5
                                                  102:21 143:14
    119:6 120:25         invited 69:7,12,14                                      k
                                                  144:19,21 145:23
    131:13               involve 58:20
                                                  146:21 147:2         keep 22:16,17 27:1
  institutional 58:21    involved 48:16
                                                  148:16                 68:13 69:25 82:16
    59:6 77:6,14           78:14 79:11 83:20
                                                judicial 108:2           84:18 99:18 107:2
                           107:11 116:8,17
                                                                         110:19 111:18
                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com            www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21   Entry Number 225-26    Page 170 of 187
                              30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                       Bowen v. Adidas
 [keep - line]                                                                   Page 16

    113:19,20 121:15        97:3 98:16 112:23   lawgroup.com            50:6 51:1,19 53:1
  kenny 24:21 72:11         116:15,21 118:19       2:11                 56:8 58:7 59:2,17
    112:15 114:7,10         118:20 121:4        lawyer 66:3             60:11 61:4,12
    116:1,7                 133:25 142:24          102:17 108:6,7,9     62:5 64:22 65:13
  kentuckiana 8:4         knowledgeable         lay 15:9                66:11 73:19 75:10
  kentucky 5:8 8:6          76:19 122:25        lead 22:8               75:22 76:7,15,22
    150:2                 known 15:23 87:6      learned 46:2            77:8,17,24 78:17
  kick 36:3                 128:6               left 101:13 112:7       79:25 80:16 81:14
  kids 31:17              knows 102:23             144:2 145:2 146:1    82:4 83:10 84:12
  kind 28:6                         l              146:8 148:14         85:1,14 86:1,13
  know 11:18 12:15                              legal 12:24 15:23       87:7,17 88:6,18
                          l 2:15
    12:16 19:20,21,22                              16:2 23:11,17        89:6 90:15 91:1
                          labor 58:5 88:3,17
    20:18 22:22 23:3                               26:10 28:7 39:5      91:11,20 92:10
                            91:17
    24:23 25:2,2,13                                107:25 108:4         93:5 94:10,14
                          lack 71:7
    50:14 51:14 53:9                               120:13 128:7         95:1,9 96:7,22
                          ladies 17:6,18
    53:21 57:7 61:14                               151:23               97:5 98:10 99:9
                            25:15 33:23 34:15
    63:13 65:4,6                                legislation 29:7        99:24 100:9 101:6
                            37:3,22 43:18
    66:15,18,21,23,25                              37:12 49:16,20       101:15 102:6
                            44:11 49:11 60:2
    69:15 76:11 77:19                              79:5 83:13 135:12    103:6,9,23 105:22
                            63:9,21 64:17
    82:6,23 83:1 86:7                              142:12               107:9 110:2
                            74:4,21 75:7
    87:23 90:7,21                               letter 6:23 69:10       113:13 116:10,20
                            78:24 80:7,23
    91:13 92:12,15                                 70:4,11,16 71:2      117:2,13 121:2,7
                            82:1 83:8 95:15
    97:18 98:4 101:11                           letters 123:24          123:3,13 124:5,16
                            97:11 98:14 99:1
    101:11 103:7,8                              letting 90:7            125:17,19 126:2
                            103:25 110:7,18
    104:17 107:17                               level 52:1 83:24,24     126:14 129:13
                            118:9 123:22
    108:10 114:4,5,12                              92:16                130:21 131:20
                            126:22 127:16
    115:14 117:3                                lexington 5:8           133:23 134:5,8,24
                            128:10,22 129:9
    122:15,22 124:10                            license 10:10           136:2,12,20
                            129:23 133:20
    138:6,15 144:4                                 128:13 130:2         137:16 138:13
                            138:17 139:15
    145:5 146:3                                 licensing 130:8         140:6,10,18 142:7
                            141:21
    147:17 148:3,23                             light 15:12             142:15,21 145:7
                          language 26:10
    149:3,9                                     liked 115:22            145:25 146:4
                            41:12 80:7,8,22
  knowledge 19:13                               lindholm 2:15           147:13
                            88:14 140:23
    22:19 23:2,7                                   10:2,2,19 14:1     lindsey 1:25 8:13
                            141:3,22 142:8,11
    24:17 25:1,5                                   28:24 29:16 31:1     9:4 150:22
                            142:16,19 143:1
    34:17 37:21 45:12                              31:8 32:7,18       line 94:17 95:17
                          large 150:2
    45:12 52:13 54:5                               35:13,20 36:21       96:11,12 97:12
                          las 77:2
    54:11,15,20 55:7                               37:25 38:5,16        98:15 132:19
                          late 69:4
    55:21 56:5 62:2                                42:6,12 43:4,11      148:25 152:4,7,10
                          law 2:5 4:5,15
    66:24 67:25 68:1                               44:16,25 45:16       152:13,16,19
                            6:24 25:21,22
    68:20 95:25 96:9                               46:5,23 48:6,13,23
                            88:24 134:13
                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA    Date Filed 04/22/21    Entry Number 225-26       Page 171 of 187
                             30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                      Bowen v. Adidas
 [listed - mcleod]                                                                Page 17

  listed 29:10 128:4       13:4 15:22,24         148:2 149:4          material 43:9
  litigant 43:7            17:1,16 18:15,23     mail 2:11,22 3:10      138:18 140:3
  little 47:15 69:23       19:4,7,14,24 20:10    3:20,21 4:9,19       matter 8:10 9:9
     105:14 136:23         21:14 23:14,16,18     5:10 7:7 30:1,8,14    53:16 92:23,25
     143:16 145:3          24:6,7,19 25:4        30:25 38:19 39:15     93:22 150:9
  llc 2:5 4:15             27:10 28:12,18        39:18,21,24 40:6     matters 11:22
  llp 2:16 3:4,16 5:5      29:2 30:14 32:1,3     40:10,14,19 41:5,8    13:5,10 18:17
  load 26:25 27:2          32:5 44:12 45:15      41:9,11 42:16         67:14 68:20 95:5
     36:10 93:11           50:13 52:12,16,22     44:19,24 45:11        102:11
  loading 93:10            54:3,8 58:6 60:14     107:18 109:13,16     matthew 39:16
     117:22                62:13 68:19 69:3      109:19 110:9,21       40:22 110:24
  local 102:15             71:22 73:15 75:16     110:22,24 111:2,6    mbb 40:15
  located 8:5              86:10,20,23 87:15     111:7,18             mcleod 2:4,5,11
  lodge 69:25              87:25 88:15 89:1     main 5:6 8:5           6:4,24 9:19,19
  log 7:9,10               89:3,9 90:14,23,24   majority 68:5          10:15 11:7,10
  logo 126:25 127:9        91:10,16,16 92:9     making 14:6 24:22      12:21 13:14,19,25
     127:20 138:3,8,10     94:3 96:19 99:22      25:6 82:14 88:13      14:3,10 15:8,17
  long 15:9 24:2           100:6,8,16,21,25      93:14 106:13          18:1 19:23 20:2
     47:8 136:21 141:7     101:18 103:15         145:19                20:23,25 22:4,20
     146:15 148:9          104:18 107:12        manipulated            23:5,9 26:13,17,22
  longer 50:12 86:19       108:17 111:9          113:11                27:5 29:19 36:10
     106:13 145:3          112:10,16 113:12     manner 14:6            36:12 39:1,8,10
     148:21                114:6 116:9 119:9     79:21                 42:19 43:14 45:2
  look 15:18 22:23         120:8,12,14,22       manual 6:16            45:5 50:17 51:5,6
     33:12 36:6 48:18      122:2 123:11         manufacturer           52:5,7 53:14,25
     60:3 115:2 132:11     125:16,25 126:1       118:17 125:23         54:19 55:16,19
     145:8                 127:10 129:5,18       126:9                 56:12,21 57:2,10
  looking 16:4             129:20 131:15        mark 70:6,7            57:12 59:22 62:9
     125:14 136:19         133:13 135:23         106:15                62:10,15,17,22
  loses 27:24              137:22 144:24        marked 11:8            63:4,7,17,19 65:3
  losing 27:23 95:6        148:20                14:19 20:1 27:4       65:7 66:9 67:5
     100:25              louisville's 68:9       32:21 36:16 59:8      68:4,15 70:3,7,17
  loss 61:17,17            117:10 119:16         59:10,23 61:1         70:20,25 71:15,17
     100:20                130:14                70:15 93:16 98:8      71:20 73:24 74:2
  lost 37:6 101:4        lucky 25:20             109:3 112:1           77:12 78:4,6,22
  lot 47:3 82:11                   m             114:24                80:5,18 81:5
     105:19 106:7                               market 19:6 129:1      82:11,16,22 83:6
                         m 3:6,15 4:14
     143:21 147:9,10                             129:12,14             84:15,19 85:5,17
                         ma'am 38:22
  louisville 6:12,22                            marketing 64:3         86:5,21 87:21
                           67:16
     8:6 9:9 10:6 12:6                          marking 14:12          88:23 89:14 90:3
                         madam 71:17
     12:10,17,19,23                              70:3                  90:10,18 91:4,23
                           143:17 147:11
                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-26     Page 172 of 187
                           30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                    Bowen v. Adidas
 [mcleod - move]                                                              Page 18

  92:18 93:11,17       mechanism 66:19       million 24:25         71:6 72:12,19
  94:12,15 95:14,22    meet 53:12 62:25       125:1 142:19         73:21 75:23 76:8
  97:18 98:5,12         69:9,14 71:7         mind 63:20 70:3       77:10 78:3,20
  99:18,19 100:1,13     149:11                105:14               80:3 81:2,21 82:5
  101:19,22 102:1      member 25:3,6         minimus 77:21         82:14,17,23 84:11
  102:13,25 105:1,5     28:11 34:23 36:1     minute 14:15,24       84:13 85:3,16
  105:9,13,17 107:2     37:10 47:17 48:10     27:1,8 114:17        86:3,7,15 87:18
  107:4 108:1,6,9,14    49:24 50:4,19         144:2                88:7,20 89:7,24
  108:24 109:4,8,9      51:18 55:6 57:15     minutes 15:16         90:17 91:2,12,21
  110:6 111:11,15       57:18,23 58:10        106:1,3 114:17       92:11 93:9,14
  111:16 112:2          60:10 72:1,6,15,17    141:11,13 145:2      94:4 95:10,18
  114:16,25 116:14      75:9 76:18 78:13      148:7,10             96:15 97:13,23
  117:14,24,25          79:3,20 83:12        mislead 43:8          99:25 100:11
  120:6,18 121:9,15     85:12,21 95:24       misleading 22:12      101:8 102:9
  121:16 123:6,16       118:17,19,22         misled 51:17          103:16 104:21,24
  123:20 124:8,19       127:4 132:20         missing 22:2 36:8     105:2,11,14 106:4
  125:10,20 134:10     members 24:24          93:15                106:5,8,16 107:24
  135:1 136:6,15,22     47:22 48:16 50:25    misstates 87:8        108:4,7,12,15,24
  137:1,2 141:4,17      51:10 127:6           89:8                 109:2,5 113:14
  143:7,11 144:7       membership            money 18:24 34:9      115:11 116:4,12
  145:18 146:2,9,13     17:13 28:17 29:2      100:6 128:6          117:12,22 120:3
  146:18 148:2,8,11     29:8 33:8             139:24 140:9,15      120:16 122:14
  148:13 149:4         memorandum            moran 3:3 10:4        123:5 124:6,18,21
 mean 29:22 31:19       55:9 56:5,21         morgan 5:4 10:5,5     128:7 131:8
  51:4,21 55:1         men's 64:9 72:10       10:14 12:13,25       132:14 134:23
  62:23 66:10 69:17     74:13 137:22          13:11 15:1,25        135:4,6,20 136:4
  69:21 97:24 99:15    mention 35:18          17:21 18:12,18       136:13,17,24
  105:15 106:23         77:1                  19:18 20:16,22       140:11 141:2
  121:17 136:24        merl 1:11 9:11         21:18,25 22:18,21    143:4,10 144:1,23
  144:2 147:21          64:3 93:23            23:8 24:13 25:11     144:24 145:16
 meaning 25:16         message 7:9,10         25:25 26:8,16,20     146:10,15 147:21
  26:6 36:18 37:16      112:6,11,14           29:5 30:5,19 31:2    148:19,19
  42:5 43:3 49:1        113:17 115:3,10       32:19 34:25 35:21   morgan's 147:16
  64:21 80:14 121:6     115:15,20 116:1       38:6 42:1,7 43:13   morning 30:1
  121:10 134:19        messages 111:22        44:17 45:1 50:8      45:24 55:14
 meanings 26:12         114:7,10              51:2,20 53:7,20      109:24
  26:15 42:10          met 69:14 108:18       54:13,23 55:11,25   morris 2:6
 means 48:22 51:7      miami 24:9             56:10,20,25 57:3    mortgaging 19:1
  127:16 134:22        middle 49:24           59:18 62:6 63:13    motion 102:16
  140:14               midnight 44:23         65:1,5 66:12 69:1   move 42:19,22
                                              70:3,6,16,18,21      57:10 62:15 65:19

                                 Veritext Legal Solutions
 800.743.DEPO (3376)         calendar-carolinas@veritext.com         www.veritext.com
3:18-cv-03118-JFA     Date Filed 04/22/21   Entry Number 225-26    Page 173 of 187
                            30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                     Bowen v. Adidas
 [move - object]                                                                Page 19

   68:12 74:1 98:5      ncaa 6:15,17 17:1      never 26:1 38:17       61:1 62:1 70:7
   105:20 111:11          17:17 24:3 26:7        61:14,15 69:13,14    89:17,18 112:11
   123:16 148:17          26:15,17 27:14         69:24 87:4 102:16    115:2 121:22
  moving 14:17            28:11,16,17,21         106:21 108:20        126:17 127:24
   22:16,17 27:1          29:8 31:11,16,20     new 3:18,18 69:15      132:16 136:7
   68:25 84:18            31:24 32:17 33:5       69:16 92:19 104:6    138:16,25 139:1,6
   113:20                 33:7,14 34:2,4,4       104:18 132:25                o
  mullins 2:4,11,16       34:11,18 35:7          133:18
                                                                    oath 8:10 82:12
   3:4 9:19 13:16         36:19 37:5,7,11,15   newton 48:2,3
                                                                      103:13 130:13
   14:1 17:24 50:10       38:7 41:23 42:11     newton's 48:9
                                                                      133:17
   51:3 62:6,21,21        46:19 47:16 48:9     night 113:6
                                                                    object 15:1 17:2
   63:13 65:1,13,13       48:12 49:15,20       non 12:24 16:2,10
                                                                      25:19 29:17,18
   78:3 82:8 86:16        53:24 55:4 60:8        97:22,23 120:13
                                                                      30:4,5,18 31:1,2,8
   88:21 89:12,24         60:15 61:23 62:12    north 2:20
                                                                      32:7 34:24 35:13
   92:12 93:9 94:10       66:6 67:23 69:23     notary 8:13
                                                                      35:20,21 36:21
   99:12 104:24           71:23 73:11 76:11      150:23 153:13,19
                                                                      38:5,16 42:6,12
   106:17 108:12          76:17 77:5,13,19     note 65:14 92:15
                                                                      43:4,11 44:25
   117:22 134:8           78:1,25 79:19          151:10
                                                                      45:1,16,17 46:5,23
   143:22 144:6,23        83:23 84:14,21       noted 55:15 153:7
                                                                      48:6,13,23 50:6,7
   146:5,10 147:13        87:6 90:20,23        notes 18:25 52:15
                                                                      51:1,2,19,20 53:1
   147:13                 104:19 113:9,21        55:8 56:5 57:5
                                                                      53:7 54:13 55:11
  multiple 56:11          113:23 114:2,8,11    notice 6:9,21
                                                                      56:8,9,10 58:1,7
   89:12 143:6            116:7,16,25 117:6      18:24 19:19 20:17
                                                                      58:12 59:2,3,17,18
  munish 1:12 9:12        117:20 118:5           53:8,16,17 60:7,14
                                                                      60:11 61:4,12,13
  music 93:13             130:19 133:9           61:5,23 62:2,8,12
                                                                      62:5 64:22,23
  myrtle 3:8              134:2 135:12,25        64:12 66:2,5,13
                                                                      65:16,20 66:1
           n              136:11 140:23          67:16,16 68:7,9,17
                                                                      70:1 71:6,13
                          141:24 142:6,12        68:21 69:4 71:21
  n 1:25 5:4 8:13                                                     72:19 73:19,20,21
                          142:20                 71:24 72:4,10
  name 9:3 23:25                                                      74:7 75:10,11,22
                        ncaa's 32:12 35:18       73:8 77:1 84:16
   38:22 39:3 64:13                                                   76:7 77:8 78:17
                          68:9,10                101:9,10 102:12
   74:8 115:17                                                        78:18,20 79:25
                        necessary 16:15          105:7 106:2
   126:25 128:20                                                      80:1,16,17 82:4,5
                          17:10 153:6            137:19 138:22
   130:6,9                                                            82:14 83:10 84:11
                        need 16:4 38:23          139:18 148:8
  narrow 57:4 69:9                                                    84:12 85:1,3,14
                          84:17 89:20 90:4     noticed 8:3 12:14
   69:13                                                              86:1,13,15 87:17
                          115:22 143:17,19       146:12 148:6
  narrowed 108:19                                                     88:18 89:6,7,20
                          145:2                notifications 33:8
  national 48:4                                                       90:15,16 91:1,2,11
                        needed 87:12           noting 98:1
  nature 69:19 88:8                                                   91:12,20 92:10,11
                        nelson 2:16 3:4        number 9:15
   88:9                                                               93:5 95:1,9,10,18
                        nelsonmullins.c...       14:13 16:5 21:3
  nba 91:15                                                           96:7,15,22 97:5
                          2:22 3:10              33:12 34:10 58:15
                                                                      99:9,24,25 100:9
                                  Veritext Legal Solutions
  800.743.DEPO (3376)         calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA    Date Filed 04/22/21   Entry Number 225-26      Page 174 of 187
                            30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                     Bowen v. Adidas
 [object - organization]                                                        Page 20

    100:11 101:6,8,16    77:9,10,16,17,23       145:19 146:3,6,24     80:13 82:5 83:5,7
    101:24 103:6,9,23    77:24 78:19 80:2       147:15,18             84:16 85:10 86:9
    107:9,24 110:2,3     80:11,25 81:1,2,13   obligated 44:3          90:22 91:14 93:7
    113:13,14 116:10     81:14,21 84:10,13    obligations 18:25       93:14 94:8,14
    116:12,20 117:2      85:2,15,16 86:2,3      108:11,19 138:19      96:11,17 100:14
    117:11,12,13         86:14 87:7,8,16,18   obvious 22:6            101:22 104:17
    119:11,19 120:2      87:18 88:5,6,7,7     obviously 11:16         105:2,13,24 107:2
    121:2,7,14 122:4     88:19 89:5,7,19,19     47:3 71:11,11         107:11 110:7,21
    122:13 123:13,14     90:17 91:3,21          99:17 105:6           111:21 112:9,15
    124:16 126:2,14      94:4 95:8 96:23      occur 45:22 72:25       112:25 113:8,17
    129:13 130:21        97:13,22 98:2,9,10     73:1                  114:5 115:5
    131:8,20 133:23      98:11 99:11,12,23    occurred 45:23          116:22 121:21
    134:17,24 136:2,3    100:10 101:7         occurrences             123:21 126:11
    137:16 138:5,14      102:5,6,9 103:5,16     137:20                127:7,19 128:17
    140:6,10,11,18,19    103:17 104:7,14      october 7:4,6           129:6,21 134:2
    140:25 141:2,25      104:21 108:3           110:13                135:15,22 136:7
    142:7,15,21,22       110:4 111:14         offer 64:4 96:19        141:5,14 143:11
    143:23               115:11 116:3,4,11      97:8                once 10:22 36:1
  objected 56:25         116:19 117:1         offered 74:11           46:2,14,20 47:17
    69:4,5,7 108:17      119:12,18 120:1,3      92:24 103:21          143:15 149:12
    147:22               120:10,15,16         office 2:8 8:4        ones 25:20
  objecting 69:25        121:1,8,10 122:14      23:21,22 38:20,25   operates 84:5
    146:25               123:3,4,5,18,19        39:4,6,12 70:12     opine 135:7
  objection 12:13,25     124:5,6,7,17,18        71:2 125:1          opinion 26:9 50:9
    13:11,17,18 14:4,4   125:4,17,18 128:7    officer 68:19           78:21 80:4 84:14
    15:25 17:21 18:12    132:14 133:24        offices 23:21,22,24     85:3 86:4 87:19
    18:18 19:18 20:16    134:5,23,25 135:4    official 111:24,25      108:5 128:7
    21:18,25 24:13       135:20 136:4,12        129:4,20              130:23,25 131:7
    25:11,11,12,25       136:13,14 138:13     oh 106:8                131:11
    26:8,8,16 28:24      141:1 143:4,9        okay 10:24 11:13      opinions 107:25
    29:5,16 30:19        146:11,17 147:24       12:22 14:22 17:15     131:9
    32:18,19 34:25     objections 13:20         18:14 19:23 21:21   opportunity 53:9
    37:25 38:1,6         13:21,24 14:6          23:8,20 24:2,10       53:11 106:20
    41:18 42:1,7,22      62:16 65:21 66:9       27:3,20 33:18       oppose 67:3
    43:12,13 44:16,17    67:5,10 70:10,22       35:5,18,23 36:5     opposed 49:1
    50:8,8 53:2 54:23    71:1,4,9 89:17         37:14 38:12 43:17   ordeal 48:9
    55:25 65:14 66:1     90:1,5 91:19           43:21,22 44:19      order 31:5
    66:11 67:18 68:3     101:19,21 102:15       47:13 48:8 49:10    ordinary 40:7
    68:14 70:1 72:12     102:20,22 105:19       57:2,10 61:7 65:3     111:8
    72:18 75:23 76:8     143:23 144:9,14        73:1,5,9,14 78:11   organization
    76:14,15,22,23       144:14,16 145:8        78:23 79:18 80:6      118:17,21,22,25

                                 Veritext Legal Solutions
  800.743.DEPO (3376)        calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21   Entry Number 225-26      Page 175 of 187
                              30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                       Bowen v. Adidas
 [organized - please]                                                              Page 21

  organized 17:14          83:9 118:9 125:12    passed 29:8              66:23 67:25
  origin 115:14            126:17 127:19        patient 89:16            116:15,21 131:5,7
  original 20:14           128:4,9,21 129:16    pause 63:16              131:9,11
    122:9                  129:24 137:6,11      pay 28:2,3,4           personally 52:17
  originated 39:22         137:13,17 138:1      paying 140:16            56:2
    39:24                  139:3,10,14          payment 19:1 46:4      persons 18:19
  ought 97:15              140:22 141:20          50:3,19,24 51:9,18     21:19
  outside 12:13            142:3                  57:23 58:9,25        perspective 97:25
    17:21 19:18 20:16     parameters              60:9 61:10 64:14     pertaining 16:16
    54:23 55:11 66:4       146:22                 64:18 72:15,16         17:11
    66:13,20 67:1,15      parkway 3:6             73:2,3,7,12,17,23    phone 112:22
    68:23 102:6,9         part 51:9 69:16         74:25 75:9,19        phones 113:22
    113:9 122:14           82:20 92:7,13          86:11 93:3 132:22    pick 65:3
    124:21 125:19          100:3 101:9            140:12,14            pickens 4:6
    145:6 146:11,25        102:11 109:6         pdf 136:25             pinnacle 3:5
    147:3,15 148:1         122:25               penalties 132:23       pitino 116:2
  overall 35:18           participants 8:7      penalty 34:13          place 19:11 21:16
  overly 57:1 69:6        participate 37:8      pending 9:13             32:5 56:7 76:5,9
  owes 140:15              84:8,25              people 10:21 17:3        80:9 85:12 107:7
           p              participated            18:3 46:14             116:25 150:6
                           118:21               perfectly 90:6         placed 127:10
  p.m. 8:8 9:7
                          participation 28:5    perform 138:18         places 24:6
    148:24 149:17
                           30:23 34:3 40:16     period 54:9 75:14      plain 30:17 59:1
  page 6:2,8 7:2
                           44:14,22 78:16         101:10               plaintiff 1:7 2:3
    27:18 33:17 49:24
                          particular 26:14      periods 76:12            9:9 148:25
    60:4 68:18 73:8
                           27:18 28:1 36:6      permanent 34:12        plaintiff's 6:9 8:3
    73:25 77:1 93:7
                           61:7 69:12 84:7,8    permanently 84:1       play 21:24 28:6
    94:7,16 95:19
                           113:20 114:1         permissible 76:4         31:18 87:14 89:2
    96:17 123:21
                           115:2 126:16           76:12                  90:13,23 91:7,9
    126:18,19 127:23
                           137:10               permit 126:24          played 48:5 91:15
    132:10,11,13
                          particularly 15:12    permitted 28:8         player 18:17
    136:23,24 137:1
                           22:14 68:8           permitting 130:8       players 16:17
    150:6 152:4,7,10
                          parties 13:18         person 35:10 37:9        17:12 76:5
    152:13,16,19
                           56:15 141:16           55:16 127:1          playing 45:14
  pages 36:9 53:24
                          parts 76:20           person's 32:17         please 9:17 10:7,9
    136:21
                          party 13:24 14:5        37:12                  11:2,18 12:9
  paid 23:15,16,18
                           66:14 121:20         personal 22:19           13:14 14:23 27:17
    50:19 60:9 72:1,6
                           145:10                 23:2,7 24:17,25        27:21 29:9 30:7
    72:9
                          paschal 4:14 9:23       25:5 34:16 37:20       33:16,22,25 37:2
  paragraph 62:19
                           9:23 10:22,24          45:12 52:12 54:5       38:24 39:3 42:24
    63:8 68:18 71:25
                                                  54:20 55:7,21          43:17 47:12 49:3
    73:10 74:3,22
                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21   Entry Number 225-26    Page 176 of 187
                              30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                       Bowen v. Adidas
 [please - purpose]                                                              Page 22

    49:10 63:20 64:8      predate 74:17           34:18 61:16 71:7   proper 147:18
    67:13,16 74:20        predates 75:3           79:6 83:15 107:6   properly 22:24
    82:3 91:6 94:6        predict 71:12           108:2 138:6        property 19:2
    95:23 96:17 98:13     prejudiced 147:6      produce 70:13        prosecution 94:20
    102:19 113:3          prepared 22:24        produced 53:22       prospect 31:6 50:4
    115:2,21 121:21         68:1 91:15 102:11     56:17,18 57:3        50:20 72:1 138:2
    125:14 126:21         present 5:14 10:12    product 128:16         138:9
    133:3 134:11            19:12                 129:5,20 130:10    prospective 33:9
    136:8 140:21          preserved 65:22       production 41:8        64:9 76:5 119:2,3
  pledged 58:4              89:21                 57:1               prospects 28:23
  pledging 19:1           president 6:22        products 127:5         31:10 33:9 85:22
  plimpton 3:16           pretty 11:23 22:6       129:3,4,12,15,17     96:20
  point 16:13 17:7          54:1 106:18,25        129:19 130:5,11    protection 147:6
    47:10 50:11 55:16     prevent 85:12           137:23             proven 51:25
    68:7 70:10 110:20       110:11              profession 25:21     proves 147:9
    148:24                prevented 130:8       professional 28:6    provide 125:22
  popularity 24:15        previously 99:13        34:17 37:21          132:4 144:17
  portions 97:16          primarily 24:5        profit 12:24 16:2    provided 44:8
  posed 110:8               34:22 76:6 99:5       16:10 120:13         53:24 112:22
  position 40:22          prior 30:25 31:3        135:25               114:12 128:18
    46:17 47:4 59:5         31:20,22 32:1       program 118:14         130:18 138:19
    66:17 72:21,24          35:3 37:7,9 42:22     119:6 120:25       providing 119:4
    117:16,18 131:3         63:14 89:8            130:1                121:19
  positions 18:4          privilege 55:2 57:9   programs 96:19       provision 29:15
  possible 105:21           126:11              progress 109:25        64:5 74:24
    106:5                 privileged 57:6,8     prohibit 47:21       provisions 29:4
  post 2:8 38:8           privileges 135:18     prohibited 47:16       36:2 44:1 76:5
    110:10                  142:4,13            promise 28:3           137:7 141:23
  postpone 143:12         probably 29:23        promote 19:6         public 8:14 46:3
  potentially 46:16         63:17 146:16,23       129:1                153:19
    48:16 133:4             148:3               promoting 119:6      publicly 12:12
  power 16:20,25          problem 22:25         promotion 120:25       128:25 129:11
    18:16 114:1 149:9     procedure 8:10          124:4 126:1        pull 38:19
  powers 17:20              71:6 106:23           128:15 130:5,10    pulled 14:14
    19:10,11              proceeding 96:13      promotional 127:8    pulling 42:21
  practice 41:21            100:7 103:13          127:12 135:23      purchased 127:9
    45:20 47:7              104:2,6 132:5,25      136:9 142:14       purporting 65:19
  pre 34:20 38:8          proceedings 6:3         143:3              purpose 11:20
    61:6                    9:1                 promulgated            35:19 37:15 67:8
  precious 32:6           process 6:18 31:7       28:16 35:7           92:5 134:15
                            31:22 33:2,6,9

                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com         www.veritext.com
3:18-cv-03118-JFA      Date Filed 04/22/21   Entry Number 225-26      Page 177 of 187
                              30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                       Bowen v. Adidas
 [purposes - referring]                                                           Page 23

  purposes 14:13            92:4,13 104:16        61:14,17 96:25        82:2,7,24 89:21
   37:24 63:5 97:19         108:13 147:3,14       144:11 151:11         90:2 94:10 97:15
  pursuant 8:9,11           147:20                152:6,9,12,15,18      101:12,15 105:4
   56:18 65:16 70:13      quick 114:16            152:21                105:24 106:1
   79:19 89:3,3           quicker 82:11         reasonable 87:24        108:22 113:3
   90:11 116:24             105:19 143:16,21      127:2                 114:19,21,22
   119:23 138:11            146:22 148:18       reasons 31:15 32:3      115:21 135:6
  purview 120:21          quickly 14:15           85:10                 136:20 141:9,11
  put 65:23 66:11                   r           recall 47:24 48:1       144:23 145:4,20
   92:17 109:23                                   61:6 93:6 104:3       148:19 149:3,7,15
                          r 152:3,3
   127:20 149:6                                   112:13 113:16         150:11
                          raise 11:2
  puts 33:7                                       116:13 143:24       record's 67:17
                          read 17:6,18 27:22
           q                                    receipt 46:3,20       recorded 98:1
                            33:22,24 34:14,16
                                                  49:14 57:14 58:24     150:9
  qualified 30:23           37:3 43:19 44:10
                                                  61:10 111:2         records 113:10
   102:10                   49:11 61:5 63:17
                                                  138:22 151:18       recruit 31:17 84:7
  question 12:2,3           64:16 74:1,3,21
                                                receive 39:18 40:6      84:24
   15:2 29:23 30:7          75:7 78:24 80:7
                                                  49:13 124:23,23     recruiting 27:11
   31:9 33:19,22,25         80:23 81:22,25
                                                received 15:3 28:4      27:12 64:4 78:14
   52:2 54:1 55:5           82:6,8,9 83:2,3,7
                                                  28:8 30:10 41:5       81:11,15 84:7,24
   56:1 59:19 62:11         88:24 95:15,20,23
                                                  42:16 46:20 47:1      85:13,13 116:17
   87:3 88:8,9,14,20        97:10,15 98:13
                                                  48:11 49:18 50:4    recruitment 79:2
   88:25 89:22,23           110:17 113:3
                                                  58:9 60:7,14 62:3     83:11,24 93:1
   90:4,8,21 91:13          115:21 118:8
                                                  64:12 71:23 75:9      116:24 119:1,3
   94:19,23 95:3,11         123:22 126:21
                                                  113:2 116:1,7       recruits 79:21
   95:16,19 96:11           127:15 128:9,22
                                                receives 49:19        redacted 63:4,11
   97:11 98:15,19           129:9,22,23
                                                  57:19 95:24           64:8,13
   99:2,16 103:1            133:19 135:9
                                                  124:14              redactions 62:24
   108:3,16,21 110:8        138:16 139:14
                                                receiving 47:17,22    reduced 150:9
   111:7 119:15             151:9 153:5
                                                recess 145:22         refer 39:6 67:16
   132:24 133:6           reading 8:15
                                                  146:13,18 148:13    reference 55:14
   134:6 136:17             29:21 30:17 59:1
                                                  148:14                61:2,6 72:4
   146:25                   63:9,21 79:15
                                                recipients 40:10      referenced 53:22
  questioning 66:2          93:12 135:3,7
                                                recognize 68:5          71:25 75:19 77:5
   95:13 148:5 149:1        136:5
                                                recognized 127:3        115:9 151:6
  questions 6:18          reads 16:18 20:19
                                                record 9:18 13:21     references 53:17
   11:15,18 14:17         ready 71:16,18
                                                  27:22 37:4 38:23    referred 133:14
   15:12 16:16 17:11        107:2 135:5
                                                  43:19 65:8,10,12    referring 18:8,11
   22:7,19 33:3 66:5      real 14:15
                                                  65:24 66:11,13        50:16 67:19,20
   66:25 67:1,20,24       really 54:1
                                                  67:13 68:16 69:2      73:3 129:4,19
   68:5,22,23 70:2        reason 22:4 31:14
                                                  70:9,19 71:3 74:7     130:18
   71:10 81:3 82:18         46:1 53:15 61:9
                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA   Date Filed 04/22/21    Entry Number 225-26       Page 178 of 187
                            30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                     Bowen v. Adidas
 [refers - right]                                                                Page 24

  refers 37:9 64:18       141:23                 59:7 63:25 66:6,7   responsive 57:4
  reflect 41:13 135:6   relating 13:5            67:21,22,23 78:13   rest 29:21,22 70:2
    136:21                55:23 60:22            79:3,19 83:12       restate 88:20
  reflection 133:21     relation 95:12           84:6 117:10         restitution 77:21
  regard 17:16          relations 16:21          130:14,19 131:1       92:8 100:6 103:14
    21:10,21 23:6         17:12                  131:13,17 132:1       104:13
    26:7 27:22 28:22    relative 150:13          132:21              restoration 44:7,9
    34:17 37:23 40:4    relevant 67:21         representatives         79:13 82:3 83:21
    43:8 44:13 45:14    rely 76:11               133:10                86:25
    51:17 53:5 54:6     remainder 97:16        represented 14:5      restore 79:11
    67:6 75:6 76:25     remember 30:11           99:13 104:18          83:19 88:1 89:1
    126:1 137:13          48:3                 request 57:5 87:12    restored 87:5 88:4
    147:8               remotely 8:7,11        requested 17:22         90:13,22 91:8
  regarding 95:3        render 35:10             57:7 68:18 118:25   result 37:6 55:9
    107:13 126:12         58:25 78:15          require 135:15          79:7,22 81:17
  regardless 28:7       rendered 38:14         required 41:24          83:16 100:7,25
    31:21                 50:5 93:4              42:3 53:12 90:8       144:15
  regards 92:4          renders 46:21            113:23 136:11       resulted 60:16
  regular 40:7            49:16 57:15            143:2 153:13          92:6
  regulation 17:14      repayment 34:9         requirement           resume 143:14
  regulations 16:15     repeat 30:7 91:6         141:23              retain 128:19
    17:11,17 33:6       repercussions          requiring 135:25        130:5
    44:2 59:14,15         85:24                reserve 71:8,13       return 151:13,17
    83:23               reporter 1:25 8:14     resolution 145:11     revenues 24:15
  reinstated 86:11        9:5 10:7,9,21 11:1   resolve 102:20        review 14:15,24
    87:14                 11:7 38:21 39:2,6      147:17                34:3 151:7
  reinstatement           39:9 46:13 71:17     respond 108:13,16     revoked 135:19
    44:6 61:15 79:10      71:19 101:12         responded 111:3       rick 116:2
    83:18 86:24 87:2      105:23,24 125:6,9    responding 41:9       rico 149:10
    87:10,12 88:16        141:6,9 143:17         107:11,21           right 11:2 14:12
    89:10 90:20           147:11 148:2,7,10    response 53:18,20       15:21 16:9 17:5
  relate 68:6 71:25       148:12 149:4           68:9,10 72:24         18:21 19:5 20:6
  related 54:22           150:1,23               98:19 108:25          20:20 21:1 23:10
    58:17 67:20 96:10   reporters 8:5            109:6 110:14          23:15 24:5 25:24
    99:7,21 103:14      represent 79:8,23        111:6 117:19          26:2,3,18 27:9,17
    122:11                81:18 83:17 129:1    responsibility          27:21 30:13 31:5
  relates 17:1 24:3       129:11                 21:23 67:10           31:23 32:10,25
    34:19,21 36:23      representations          107:23 108:1          33:4,16 34:21
    54:7 64:13 94:2       129:7                  118:13,15 122:25      39:11,15,21 40:25
    94:24 95:6 96:5     representative         responsible 83:22       41:4 42:21 46:7
    100:19 140:8,23       17:23 23:1 58:22                             46:11 47:14 49:5

                                  Veritext Legal Solutions
  800.743.DEPO (3376)         calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA    Date Filed 04/22/21    Entry Number 225-26      Page 179 of 187
                             30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                      Bowen v. Adidas
 [right - service]                                                               Page 25

    49:22 50:2 52:11     robert 2:15 3:6         129:17 135:21       section 81:24
    52:18,19 59:9,23       10:2                scandal 30:2 51:9     sections 137:11
    60:25 61:5,19        robert.lindholm       scarborough 2:16      secure 18:25
    62:9,16 64:7 65:7      2:22                  3:4                 secured 85:22
    67:6 70:22 71:13     role 24:2 55:5 56:4   scheduled 110:13      see 16:7,11,22
    71:15 72:11 73:24      122:24              scheme 38:13 40:4       21:4,7 29:10
    74:15,20 75:2,6      rough 143:17            50:25 76:13 99:8      32:11 33:19 41:4
    76:3 78:12 79:14     roughly 24:22           110:1 122:10          48:19 59:10 60:4
    80:15 81:8 82:22     route 47:6            scholarship 32:8        64:25 72:7 77:3
    93:18,21 94:6,9,19   rule 6:11 34:7 35:9     97:8 99:4 103:21      83:25 93:24 94:16
    97:10 99:16 102:2      44:3 47:12,19,20      104:1,5,10            109:2 112:7
    102:14 109:10          50:5 65:23 69:15    scholarships 32:5       113:17 115:3,5,7
    111:17 112:25          69:16 71:8 88:15      96:20 97:3 98:17      126:16 134:13
    115:5,20 117:21        97:14,21 117:5      school 24:8 31:12       141:3
    118:5,8 119:7          118:6,8 133:25        31:16 35:9 37:20    seeing 112:13
    121:25 125:11,13       143:1 147:2           78:16 84:8 88:2     seek 86:10,24 87:2
    125:24 126:7,11      rules 8:9 16:15       school's 132:20         87:10 92:7
    126:16,21 127:3,9      17:10 18:5,5 34:2   scope 12:14 15:3,6    seen 20:6 59:24
    128:12,21,24           34:4 37:7,11          17:22 19:18 20:17     61:20 112:10
    129:11,14 130:2        48:15 53:12 59:20     54:24 55:12 66:1      122:20,23
    132:2 134:7,13         59:20 65:16 69:8      66:20 67:15         senior 9:24 10:25
    137:13 138:23          69:11,11 101:14       101:17 102:7,9        18:9 23:13
    139:2,7,10,17,22       102:15 105:12         108:18 122:14       sent 29:25 30:14
    140:8,21 144:5         106:12,24 133:10      124:21 125:19         41:12 45:10 62:13
    146:13 148:8,11        143:16                146:11,25 147:3,4     68:21 109:16,20
    149:4,13             runs 139:24             147:15                111:6,7 113:2
  rights 21:11,11        rush 143:17           screen 20:4 27:7        115:6 151:14
    85:22 125:24         ryan 5:15 9:3           32:23 36:14 39:13   sentence 64:7
    126:3 127:20                   s             78:2,8 93:19          126:22 139:16
    128:1,4,4,19 130:6                           109:1,4,11 112:4    separate 12:11
                         s 152:3
    135:18 137:8                                 115:1 117:24          15:11 20:22 23:17
                         sake 57:11
    147:5 149:2                                  134:11                37:16 42:10
                         salary 112:18
  riley 2:16 3:4                               scroll 27:17          september 30:9
                         sale 128:15 130:5
  rivers 1:13 2:14                               109:13 110:14         39:25,25 40:23
                           130:10
    9:13 10:3,20                               sdny 7:4,6 86:18        44:21 50:22 51:15
                         sanctionable
    56:19 115:6,9,12                           second 16:5 36:10       52:10,13 54:2,10
                           102:16
    115:16 148:6                                 43:21 125:13          54:10 63:24
                         sanctions 102:17
  road 52:1                                      132:11 140:2,4        107:18 109:14,21
                         saying 50:11 62:7
  rob 65:14 145:7                                143:25                109:23
                           146:4
  rob's 65:25                                  seconds 13:14         service 130:11
                         says 80:3,3 81:2,3
                                                 63:15,18
                           82:12,12,20,21
                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA      Date Filed 04/22/21      Entry Number 225-26       Page 180 of 187
                                 30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                          Bowen v. Adidas
 [services - specifically]                                                            Page 26

  services 85:23             signature 150:20        60:6,13,18,20,23       144:8
    90:25                    signed 151:20           60:25 61:7,11,19     sit 50:23 51:8,11
  set 34:7 146:21            signific 125:5          63:20 64:8,11,16       52:19 70:25 97:7
    150:6                    significant 11:23       64:20,25 70:17,20    sitting 34:9
  sets 53:22                   32:9 119:8,16,24      71:21,24 72:14,14    six 68:24
  seven 101:14                 124:15 125:2,5,8      72:20 73:5,16        skill 28:2 150:12
    104:25 105:11            significantly 24:11     75:2 76:3,17,21      slightly 59:19
    106:12,14,15,22            24:16 122:12          77:7,13 78:2,10,12   slow 114:18
    141:15 144:2,4           signing 8:15            79:18 80:19,21       sole 28:11
    149:2                    signs 28:5              81:6,12,16,23        solutions 151:23
  severity 34:8              similar 129:7           84:20 85:6,18,21     somebody 22:8
  share 12:9 23:10           simple 54:2 88:25       85:25 86:6 87:9        99:5 131:25
    49:3 53:4 60:2           sir 11:11,17 12:5       87:13,22,24 88:11    sood 1:12 9:12
    88:11 98:25                12:10,22 13:2,8,15    88:15 90:19 91:5     soon 65:5
    103:25 108:24              14:23 15:21 16:2      91:8,14,25 93:2      sorry 36:11 44:20
    110:7 113:9,15             16:7,11,17 18:2,8     94:6 95:23 96:2        46:11,13 62:6,23
    125:14 131:21              18:14 19:10 21:6      96:18,18 98:13,20      72:23 88:22
    140:21 141:21              23:25 24:10,19        99:20 100:2,5,23       113:19 114:15
  shared 37:22                 25:17 26:5 27:1       101:3 102:2,8          125:6 149:8
    59:12 80:14 114:7          27:17,21 28:10,15     103:2,18,20          sort 134:3
    114:10 116:16              28:20 29:9,13         104:11 107:5         sought 88:15
  sheet 93:13 151:11           30:15,20,25 31:7      108:3 110:14           89:10 100:6,6
  shoemaker 100:15             31:10,14,23 32:15     111:19,21 112:21     south 1:2 2:9,19
    100:18                     32:22,23 33:4,10      113:3,15,19,21         3:8 4:7,17 9:14
  shohl 5:5 6:23               33:16 35:6,12,15      114:1 115:3,25         106:24
  shorten 136:22               36:5,17 37:2,14       116:22 117:9         speaking 24:18
  shortly 106:18               38:3,12,15 39:15      118:3,12 119:7,13      89:17 102:14,22
  shot 38:22                   39:19 40:6,14         119:20 120:7,9,23      105:18 143:9
  shots 92:13                  41:4,7,23,25 42:4     121:5,17,22 123:7      144:8,14,14,16
  show 14:11 19:23             42:11,24,25 43:2,6    124:1,3,9,14,20        145:19 146:2,6
    20:20 32:22 59:9           43:15,17,24 44:10     125:15,21 126:4      speaks 128:8
    78:1 114:14                44:12 45:6,22         126:21 127:7,24      special 59:5
    125:11                     46:4,19,22 47:12      128:3 129:8,16,16    specific 19:5 57:5
  showed 30:8 44:20            48:8,12,21 49:3,11    130:12,20,25           93:6 128:1 130:16
    58:14                      49:22,25 50:3,23      132:13 133:3,6,12      130:17,23,23
  sic 73:25 118:6              51:12,16 52:20,20     134:11,18 135:2        131:12 142:1,8,16
  side 12:12 15:13             52:25 54:5,12,20      135:23 136:7,8,16    specifically 24:18
    22:9 24:24                 54:25 55:5,20,21      136:23 137:3           36:24 53:17 68:6
  sight 148:22                 55:24 56:4,13,13      138:4 139:1,6,20       77:20 104:9
  sign 149:13 151:12           57:14,17,20,22        140:21 142:3,10        112:13 117:7
                               58:11,24 59:13,16     142:18 143:1           120:8 129:17

                                       Veritext Legal Solutions
  800.743.DEPO (3376)              calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA         Date Filed 04/22/21   Entry Number 225-26      Page 181 of 187
                                30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                         Bowen v. Adidas
 [specifically - taken]                                                              Page 27

    141:3                   statement 98:1           96:6 97:3 98:17       130:18 132:4
  specifics 130:24            100:19,24 101:25       119:2,3,5             133:21 150:7
  specified 34:10             117:4 142:9,17       student's 83:23         153:14
  specify 37:7,11           states 1:1 9:13        stuff 22:15 144:22    synonymous
    53:10                     40:15 72:25 81:17    subject 17:24 52:4      124:4,11
  speculate 51:24             81:20 93:22            53:16 67:14 92:23             t
  spelled 49:1                135:17                 92:25 127:2
                                                                         t 3:3 152:3,3
  sponsor 19:24             stating 131:24         submit 100:18
                                                                         tab 109:5
    20:15 132:21            status 27:23,24        submitted 150:25
                                                                         taft 3:14 9:25,25
  sponsors 133:9              28:22 30:16 32:13    subparagraph
                                                                           10:17 13:16,23
  sponsorship 6:14            32:17 35:11 37:6       29:15 64:25
                                                                           14:8 17:2 25:19
    21:2,11 119:21,23       stay 144:25 148:21     subparagraphs
                                                                           29:17 30:4,18
    121:17,19 122:17        staying 146:15           32:11
                                                                           34:24 36:7 38:1
    122:19 124:2            steps 41:13,16,19      subpoena 56:18
                                                                           41:18 43:12 45:17
    125:15 126:12             88:1 89:1 134:2        69:5 70:14 107:12
                                                                           50:7 53:2 56:9
    131:24 133:14           stipulate 13:17          107:21 108:10,16
                                                                           58:1,12 59:3
    137:6 138:11            stipulations 8:1         108:20,25 149:9
                                                                           61:13 62:21,23
    139:22 140:15,17        stop 63:10,15 65:1     subscribed 153:14
                                                                           64:23 66:10 72:18
    142:5,19 143:2            102:19 105:19        suffered 43:9
                                                                           73:20 75:11 78:18
  sport 28:1,3 34:3           140:16 145:18          101:5 102:4 103:3
                                                                           80:1,17 81:1 87:8
    49:17                   street 2:6,19 4:6      suggest 95:19
                                                                           90:16 98:11 99:12
  sports 49:21 64:2           4:16 5:6 8:5         suite 2:7 3:7 5:7
                                                                           101:23 104:7
  sr 4:13                   string 7:7               8:5
                                                                           110:3 117:11
  staff 18:10 38:20         structure 15:5         suits 22:17 65:4
                                                                           119:11,19 120:2
    38:25 39:4,7,12         structured 13:3          97:19
                                                                           121:12 122:4,13
    54:7,16 79:21           student 13:5 22:10     summer 75:14
                                                                           123:14,19 125:18
    90:20 118:19              24:1 32:4 34:20      supplier 129:2
                                                                           134:17 136:3
    127:5                     34:22 35:9,19        support 104:12
                                                                           138:5,14 140:19
  stamp 21:3                  36:1,25 37:5,11,17   sure 67:17 68:16
                                                                           140:25 141:25
  stamped 7:7                 37:24 38:9,10          70:23 71:4,6,15
                                                                           142:22 143:22
  standing 146:10             40:15 41:24 42:2       82:7,23 93:14
                                                                         taft's 145:7
    147:24                    43:20,25 44:4,6,7      99:16 106:8
                                                                         take 9:7 14:23
  standpoint 85:11            44:18 46:21 47:16      120:20 125:13
                                                                           15:9,15 21:16,20
  start 31:21 132:17          49:12,13,14,16,19    surprised 66:3
                                                                           66:16 92:13 113:6
  started 65:15,24            50:12 57:15,16       suspected 113:24
                                                                           114:16 135:8
    89:25 90:2                64:10 74:14 77:15    swear 8:14 10:8
                                                                           136:16 145:22
  state 27:22 65:19           78:15 79:2,7,10,11     11:2
                                                                         taken 8:4,9 9:9
    66:12 67:10 69:1          79:22 81:9,18        sworn 8:10 58:24
                                                                           40:20 41:16,19
    77:20 81:9 90:5           83:11,16,18,19,20      60:15,21 93:2,8
                                                                           45:13,19 56:6
  stated 70:11 71:3           83:21 84:1 86:19       94:2 96:13 97:20
                                                                           66:17 134:2 150:5
    111:18                    87:11 95:25 96:1       98:6,19 104:2
                                                                           150:11
                                      Veritext Legal Solutions
  800.743.DEPO (3376)             calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21   Entry Number 225-26      Page 182 of 187
                              30(B)(6) John Carns- De Bene Esse               April 15, 2021
                                       Bowen v. Adidas
 [takes - top]                                                                     Page 28

  takes 31:7              territory 128:14       thereof 19:1             54:9,17 55:20
  talent 85:23 88:17        130:3                thereto 53:18,21         57:11 62:15 65:9
    90:25 91:18           testified 50:14        therewith 140:24         65:11 66:8 67:10
  talents 58:5 88:3         91:24 94:13 99:14    thing 11:17 26:21        75:8 79:16 84:18
  talk 25:8 69:22,22        99:21 103:13,19        69:24 82:6,9 83:3      86:22 88:13 89:20
    108:22 115:22           103:20 104:5           146:23                 89:23 90:9 98:5
  talking 10:22             109:7 113:1          things 22:6 23:3         101:13 102:14,18
    46:14 58:19             130:13                 25:22 35:7 47:4        104:15,25 105:3
  tangible 55:9           testify 22:3,7           56:6 60:22 66:5        105:15,22 106:25
  tape 138:2                51:22 52:3 69:18       82:19 147:10           108:23 112:19
  tapes 138:2               69:19 92:20,21       think 10:21,22           113:8 114:20,23
  taught 25:22              95:4,5 102:10          14:1 17:23 29:23       116:25 123:16
  team 127:6 137:23         103:24 106:13          52:2 55:13 56:22       134:1 135:8
  teams 21:21,23            107:1 144:21           57:7 59:19 62:24       136:16 144:16
  technician 9:4            149:10 150:7           63:17 65:21 66:2       145:9 146:1,7,7
  teenager 61:3           testifying 56:22         66:8,13,16 67:9        147:8,8 148:23
    76:19                   104:12                 69:10 76:9 80:14       149:12,16 150:5
  teenagers 76:11         testimony 7:3,5          83:2 86:17 92:14       151:19
  telephone 2:10,21         11:3,22 14:7           92:16 93:8 97:23    timeframe 73:16
    3:9,19 4:8,18 5:9       25:10 41:15 58:24      104:24 105:7,19        136:22 151:8
  tell 14:24 17:5           60:15,21,21 78:21      106:11,12 109:6,8   timekeeper 148:4
    51:3 81:25 89:14        85:4 87:8,20 89:8      136:5 145:12,16     timely 14:6
    103:8 136:8 141:7       92:2,5,24 93:2,3,6     146:8,20,23         times 56:11
    143:7                   93:8,12,22 94:2        147:11,22,23           120:17 121:14
  ten 138:21                96:4,13 97:21          149:1,5                122:20,22 143:6
  tenure 25:3               98:6 99:7 100:4      thinks 113:6          timing 138:6
  tenured 24:23             101:13 104:2         third 3:17 77:1       tired 146:24
    25:6                    105:6,12 130:18        140:7 145:10        title 12:6 23:11,13
  term 37:9 128:13          130:22 132:4,8       thomas 1:12 9:12         150:6
    128:25 130:2            133:17,18,21         thought 90:2          tmellis 3:21
  terminate 137:14          143:25 144:15        three 105:25          today 9:4,6 11:21
    137:18 138:3            151:9,18 153:8         139:20 141:10,12       50:23 51:8,11
    139:18,22 140:8       text 7:9,10 111:22       141:12 148:7,10        52:13 58:24 70:13
    140:17                  112:6,10,13          thursday 8:7 9:6         112:12 116:6
  terminating 138:7         113:17 114:7,10        113:5                  148:14 149:2,5
  termination 137:8         115:3,3,6,10,15,20   time 9:6 27:13,15     told 69:10
    138:11,24 139:2,7       116:1,7                29:14 30:13 31:7    tonight 145:14,21
    139:11 141:22         texts 113:1,2            39:22,24 42:19      top 32:25 89:13
  terms 43:8 122:10       thank 11:1,7,12          45:9,10 46:17,25       94:16 117:7
    127:8 137:17            12:5 94:14 106:4       47:5,15,20,24          123:25
    140:3                   106:9 125:9            50:11 52:13,20,22

                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com           www.veritext.com
3:18-cv-03118-JFA         Date Filed 04/22/21   Entry Number 225-26     Page 183 of 187
                                30(B)(6) John Carns- De Bene Esse              April 15, 2021
                                         Bowen v. Adidas
 [topic - university's]                                                             Page 29

  topic 19:19 53:8            31:10,14,23 35:6    type 52:23 54:12       19:4,7 21:17,24
    66:13 67:2 95:12          36:19 41:23 46:4    types 70:2             22:9 23:14,15,18
    148:1                     46:6,19 49:22       typewritten            23:22 24:9,19
  topics 12:14 15:3           52:20,25 53:3         150:10               25:3 27:10 28:12
    17:22,24 57:4             55:21,24 61:7                 u            28:18 29:2 30:13
    66:23 67:21 68:2          64:11,16 72:14,20                          32:1 40:8,11
                                                  ulaa 6:13 7:8,8
    69:6,12,13,18,20          76:3,17 77:13                              42:17 44:12,22
                                                    13:4,8 16:10 22:1
    101:17,18 105:16          78:12 79:18 80:21                          45:14 48:5 50:13
                                                    22:2,5
    145:6 146:12              84:20 85:20 87:13                          52:12,15,22 53:23
                                                  ultimately 40:20
    147:19                    87:24 88:15,25                             54:3,8 58:5 59:13
                                                  unable 90:23
  total 13:9                  90:11 96:18 99:20                          60:7,14 62:3 68:8
                                                  underlined 123:24
  touched 17:24               100:5 102:2 103:2                          69:3 71:22 73:15
                                                  underneath 29:11
  tracking 105:2,3,5          103:20 107:5,10                            79:21 85:21 86:10
                                                  understand 11:17
  trade 126:25                111:17,19 112:21                           86:20,23 87:4,15
                                                    12:22 13:2 15:8
  trademark 126:25            113:21 117:4,9                             89:3,9 90:14 92:8
                                                    51:25 68:4 71:4
    138:3                     119:7,13 120:7,9                           94:3 97:2 98:16
                                                    71:15 103:10
  transcript 8:15             124:14 127:24                              99:22 100:5,15,15
                                                    104:11 115:9,25
    94:11,12 97:16            128:3 129:16                               100:19,20,24
                                                    125:24 134:6
    99:14 143:18              130:12 133:12                              101:4 102:4 103:3
                                                    136:17
    150:5,11 151:6,20         139:20,25 150:11                           103:14 104:17
                                                  understanding
    153:5,8                   153:8                                      107:12,22 108:17
                                                    17:20 48:14
  transcription             truth 11:4,4,5                               112:10,21 113:10
                                                    100:23 104:4
    93:21 96:12 99:6          150:7,8,8                                  114:6 119:22
                                                    120:11 123:10
    133:19                  truthful 11:22                               120:14,22 122:1
                                                    125:15 127:15
  transcriptions              82:17 96:4 132:7                           125:16,23,25
                                                    134:22 135:22
    113:2                   try 43:7 69:9,18                             126:7,9,24 127:2,4
                                                  understood 12:2
  transcripts 56:14           69:19 97:25                                127:17,21 128:5
                                                    14:8
  transfer 97:6               105:20 144:6                               128:12,13,19
                                                  undertake 21:20
  transferred 47:11           145:15                                     129:2,5,12,17,20
                                                    88:1
  trial 6:11 14:7           trying 22:12 56:23                           129:25 130:1,7
                                                  undertaken 89:1
    50:15 51:14 52:1          58:23 79:16 84:17                          131:15 133:10,13
                                                  undertook 41:14
    65:20 86:18 92:6          93:11 95:11                                137:19 138:20,21
                                                  uniforms 127:10
    94:1,11 98:7 99:7         114:18                                     138:24 139:17,21
                                                    127:21
    99:21 147:8             turn 33:16 42:23                             140:7,13,15,16
                                                  united 1:1 9:13
    149:10                    73:8 93:7 121:21                           144:24 148:20
                                                    93:22
  trick 11:20                 132:10                                    university's 22:13
                                                  universities 17:13
  tried 89:16               two 10:21 13:14                              41:8 53:18,20
                                                  university 6:12,22
  tristan 3:15 10:1           26:12,14 46:14                             79:20 95:6 104:12
                                                    9:8 10:6 12:6,10
  trophy 48:4                 89:18 94:13 98:7                           113:10 128:20
                                                    12:12,17,19,23
  true 13:8 15:21             106:2                                      131:1,18
                                                    13:4,6 15:22,23
    18:14 28:10,20
                                                    17:16 18:15,23
                                      Veritext Legal Solutions
  800.743.DEPO (3376)             calendar-carolinas@veritext.com          www.veritext.com
3:18-cv-03118-JFA    Date Filed 04/22/21    Entry Number 225-26     Page 184 of 187
                             30(B)(6) John Carns- De Bene Esse             April 15, 2021
                                      Bowen v. Adidas
 [unnoticed - writing]                                                          Page 30

  unnoticed 66:22        violation 34:8 35:8    82:13 83:1 84:5      80:4 81:3 82:15
  use 6:10 128:13          35:14 48:19 77:6     84:21 93:12,13       83:5 84:13 86:16
    130:3,9                77:14 79:4,12        97:21 129:22         87:19 101:8
  uses 28:1                81:11 83:13,20,23    135:9 144:21         102:10 106:6,11
            v              83:25 135:11         145:11,14 146:3      106:13,25 107:25
                           142:12,20            146:20 147:5         131:8 136:19
  v 1:9 3:14 151:4
                         violations 34:4,12     150:14               141:15 143:24
    152:1 153:1
                           77:22 81:15 85:7    we've 22:25 92:2      144:6 145:10
  vague 57:1 69:6
                           85:7 113:24          99:15 106:1 141:7    147:13 150:4
  value 103:21
                         visit 111:24,25        141:11 143:5         151:8,10,12,19
    104:1,5
                           115:7 116:8 149:8    145:3               witness's 20:17
  vast 68:5
                                  w            wear 127:18          witnesses 92:13
  vegas 77:2
                                                137:23               144:13
  verify 151:9           w 2:4
                                               website 14:14        won 48:3
  veritext 151:14,23     wait 10:10
                                               wednesday 39:25      word 17:8,8 25:23
  veritext.com           waiting 13:16
                                                109:20               25:24 26:5,6
    151:15               waived 8:16 65:22
                                               wells 2:17            32:11 37:15 42:9
  version 36:8 63:1      waiving 70:21
                                               went 25:21 61:15      42:9 43:20 48:25
    63:5                 walking 26:22
                                               wes 10:4              49:4,4 63:10,22,23
  versus 9:10 37:5       want 11:21 13:23
                                               wes.moran 3:10        74:5,6,22 79:1
    93:23 105:4            22:16,21,22,23
                                               wesley 3:3            80:22 81:7 82:2,3
  victim 100:19,24         23:1 31:17 42:23
                                               west 5:6 8:5          113:4 121:17
    101:24                 49:6 53:14,14
                                               whatsoever 45:13      147:25
  video 9:4 143:19         63:2,13,16 65:14
                                               whtaft 3:20          wording 40:19
  videoconference          67:17 68:15 69:22
                                               william 3:14          130:23 142:1
    2:12,23 3:11,22        70:6 71:3 79:15
                                               willing 148:21       words 25:16 36:18
    4:10,20 5:11,15        82:6,7 83:1 86:15
                                               wise 26:10            36:24 38:23 42:5
    8:6 9:7                90:6 98:4 101:13
                                               withheld 41:21        43:3 64:20 80:14
  videographer 5:15        106:19,20 125:12
                                                44:22 45:20 47:8     115:6 121:5,9
    9:3 10:7 65:8,11       125:12 132:2
                                                47:10 57:8 135:10    124:4
    71:18 106:5,9          147:7 149:6
                                                135:21 142:5,14     work 17:15 23:20
    114:19,22 141:7      wanted 53:8 65:23
                                               withhold 41:24        24:5 44:12 131:15
    143:19 149:15          90:1
                                                42:3,9 44:4         worked 24:6 84:22
  videotaped 1:22        wants 32:3
                                               withholding 44:14     115:12,17 124:25
    6:10                 warn 102:13
                                                47:6                 134:20
  vieoteleconferen...    warrant 44:9
                                               witness 8:14,16      working 33:5
    1:22                   79:13 83:21
                                                10:8,12 11:6         37:19 47:2 145:8
  view 97:25             waste 66:8
                                                17:22 22:1,7 26:9   works 18:5 39:4
  violate 135:18         way 11:20 13:3,21
                                                27:3 50:9 51:21      115:10
  violated 29:14           26:23,23 38:18
                                                52:2 66:3,19 68:2   writing 98:1
    34:1,7 38:13           52:6 66:4,25
                                                69:3,17,19 78:21
                           69:19 73:6 78:23
                                   Veritext Legal Solutions
  800.743.DEPO (3376)          calendar-carolinas@veritext.com         www.veritext.com
3:18-cv-03118-JFA       Date Filed 04/22/21   Entry Number 225-26   Page 185 of 187
                              30(B)(6) John Carns- De Bene Esse            April 15, 2021
                                       Bowen v. Adidas
 [written - zero]                                                               Page 31

  written 52:14
    54:22 137:19
    138:22 139:18
  wrong 30:24
           y
  yeah 22:20 27:12
    32:8 38:21 39:1,4
    41:11 45:2 51:5
    52:5 58:18 62:22
    63:4 82:5 93:11
    101:20 106:8,16
    117:4 121:13
    132:17 135:8
    140:12 141:19
    146:18 148:13
  year 24:22,25
    57:24 75:15 97:7
    97:8,8
  years 19:11 24:4
    24:12,17 26:3
    31:16 33:5 37:19
    84:22 134:21
  yesterday 24:21
  york 3:18,18
    92:19 104:6,18
    133:1,18
           z
  zero 29:14




                                    Veritext Legal Solutions
  800.743.DEPO (3376)           calendar-carolinas@veritext.com        www.veritext.com
         
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-26   Page 186 of 187




                      )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                          5XOH



         H 5HYLHZ%\WKH:LWQHVV&KDQJHV

          5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

        GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

        FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

        DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

        WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

         $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

         % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

        VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

        UHDVRQVIRUPDNLQJWKHP

          &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

        7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

        E\5XOH I        ZKHWKHUDUHYLHZZDVUHTXHVWHG

        DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

        PDNHVGXULQJWKHGD\SHULRG




        ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

        $5(3529,'(')25,1)250$7,21$/385326(621/<

        7+($%29(58/(6$5(&855(17$62)$35,/

        3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

        2)&,9,/352&('85()258372'$7(,1)250$7,21
3:18-cv-03118-JFA   Date Filed 04/22/21   Entry Number 225-26   Page 187 of 187


                   VERITEXT LEGAL SOLUTIONS
         COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.
